EXECUTION VERSION


Published CUSIP Number:    53679YAA2
Revolving Credit CUSIP Number:    53679YAB0



--------------------------------------------------------------------------------









CREDIT AGREEMENT

dated as of July 14, 2020,


by and among


LITHIA MOTORS, INC.,
as the Company,


the Borrowers referred to herein,
as Borrowers,


the Lenders referred to herein,
as Lenders,


and


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent


U.S. BANK NATIONAL ASSOCIATION,
as Syndication Agent


and


TOYOTA MOTOR CREDIT CORPORATION
and
TRUIST BANK,
as Co-Documentation Agents


WELLS FARGO SECURITIES, LLC,
and
U.S. BANK NATIONAL ASSOCIATION,
as Joint Lead Arrangers and Joint Bookrunners









--------------------------------------------------------------------------------





130357028

--------------------------------------------------------------------------------




TABLE OF CONTENTS


Page


ARTICLE I Definitions
1
SECTION 1.1
Definitions
1
SECTION 1.2
Other Definitions and Provisions
28
SECTION 1.3
Accounting Terms
28
SECTION 1.4
UCC Terms
29
SECTION 1.5
Rounding
29
SECTION 1.6
References to Agreement and Laws
29
SECTION 1.7
Times of Day
29
SECTION 1.8
Rates
29
SECTION 1.9
Divisions
29
ARTICLE II Revolving Credit Facility
30
SECTION 2.1
Loans
30
SECTION 2.2
[Reserved]
30
SECTION 2.3
Procedure for Advances of Loans
30
SECTION 2.4
Repayment and Prepayment of Loans
31
SECTION 2.5
Permanent Reduction of the Commitment
31
SECTION 2.6
Casualty, Condemnation and Release and Substitution of Mortgaged Properties
32
SECTION 2.7
Borrowers
37
SECTION 2.8
Termination of Credit Facility
39
ARTICLE III General Loan Provisions
39
SECTION 3.1
Interest
39
SECTION 3.2
Notice and Manner of Conversion of Loans
39
SECTION 3.3
Fees
40
SECTION 3.4
Manner of Payment
40
SECTION 3.5
Evidence of Indebtedness
41
SECTION 3.6
Sharing of Payments by Lenders
41
SECTION 3.7
Administrative Agent’s Clawback
41
SECTION 3.8
Changed Circumstances
42
SECTION 3.9
Indemnity
44
SECTION 3.10
Increased Costs
44
SECTION 3.11
Taxes
45
SECTION 3.12
Mitigation Obligations; Replacement of Lenders
49



i
130357028

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page


SECTION 3.13
Defaulting Lenders
50
ARTICLE IV Conditions of Closing and Borrowing
51
SECTION 4.1
Conditions to Closing and Initial Loans
51
SECTION 4.2
Conditions to All Loans
53
ARTICLE V Representations and Warranties of the Credit Parties
54
SECTION 5.1
Existence and Standing
54
SECTION 5.2
Authorization and Validity
54
SECTION 5.3
Conflict; Government Consent
54
SECTION 5.4
Financial Statements
54
SECTION 5.5
Material Adverse Effect
55
SECTION 5.6
Taxes
55
SECTION 5.7
Litigation
55
SECTION 5.8
Subsidiaries and Affiliates
55
SECTION 5.9
ERISA
55
SECTION 5.10
Accuracy of Information
55
SECTION 5.11
Regulation U
56
SECTION 5.12
Material Agreements
56
SECTION 5.13
Compliance with Laws
56
SECTION 5.14
Ownership of Properties
56
SECTION 5.15
Plan Assets; Prohibited Transactions
56
SECTION 5.16
Trademarks; Patents, Etc
56
SECTION 5.17
Burdensome Restrictions
57
SECTION 5.18
Force Majeure
57
SECTION 5.19
Investment Company Act, Etc
57
SECTION 5.20
Solvency
57
SECTION 5.21
Franchise Agreements; Material Business Relationships
57
SECTION 5.22
Security Interests
57
SECTION 5.23
Anti-Corruption Laws; Anti-Money Laundering Laws and Sanctions
57
SECTION 5.24
Affected Financial Institution
58
SECTION 5.25
Mortgaged Properties
58
SECTION 5.26
Labor Matters
60
SECTION 5.27
Insurance
60



ii
130357028

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page


SECTION 5.28
Absence of Defaults
60
ARTICLE VI Affirmative Covenants
61
SECTION 6.1
Financial Information
61
SECTION 6.2
Maintenance of Existence and Permits
63
SECTION 6.3
ERISA
63
SECTION 6.4
Inspection
64
SECTION 6.5
[Reserved.]
64
SECTION 6.6
Books and Records
64
SECTION 6.7
Maintenance of Properties
64
SECTION 6.8
Taxes and Other Obligations
64
SECTION 6.9
Insurance
64
SECTION 6.10
Compliance with Laws; Performance Under Agreements
65
SECTION 6.11
Agreements with Sellers
66
SECTION 6.12
[Reserved.]
66
SECTION 6.13
Management
66
SECTION 6.14
Additional Borrowers and Subsidiary Guarantors
66
SECTION 6.15
Notification
67
SECTION 6.16
Further Assurances
68
SECTION 6.17
Use of Proceeds
68
SECTION 6.18
Compliance with Beneficial Ownership Regulation
68
SECTION 6.19
Mortgaged Properties
69
SECTION 6.20
Post-Closing Action
70
ARTICLE VII Negative Covenants
70
SECTION 7.1
Mergers, Etc
70
SECTION 7.2
Guaranties, Etc
71
SECTION 7.3
Liens
71
SECTION 7.4
Restricted Payments
72
SECTION 7.5
[Reserved.]
73
SECTION 7.6
Loans and Investments
73
SECTION 7.7
Transactions with Affiliates
73
SECTION 7.8
Type of Business
74
SECTION 7.9
Structure
74



iii
130357028

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page


SECTION 7.10
Indebtedness
74
SECTION 7.11
Margin Stock; Speculation
75
SECTION 7.12
Restrictive Agreements
75
SECTION 7.13
Acquisitions
75
SECTION 7.14
Accounting Changes; Fiscal Year
75
SECTION 7.15
[Reserved.]
75
SECTION 7.16
Financial Covenants
76
SECTION 7.17
Mortgaged Properties
76
ARTICLE VIII Default and Remedies
77
SECTION 8.1
Events of Default
77
SECTION 8.2
Remedies
79
SECTION 8.3
Rights and Remedies Cumulative; Non-Waiver; etc
79
SECTION 8.4
Crediting of Payments and Proceeds
80
SECTION 8.5
Administrative Agent May File Proofs of Claim
80
SECTION 8.6
Credit Bidding
81
ARTICLE IX The Administrative Agent
81
SECTION 9.1
Appointment and Authority
81
SECTION 9.2
Rights as a Lender
82
SECTION 9.3
Exculpatory Provisions
82
SECTION 9.4
Reliance by the Administrative Agent
83
SECTION 9.5
Delegation of Duties
83
SECTION 9.6
Resignation of Administrative Agent
83
SECTION 9.7
Non-Reliance on Administrative Agent and Other Lenders
84
SECTION 9.8
No Other Duties, Etc
84
SECTION 9.9
Collateral and Guaranty Matters
85
ARTICLE X Miscellaneous
85
SECTION 10.1
Notices
85
SECTION 10.2
Amendments, Waivers and Consents
88
SECTION 10.3
Expenses; Indemnity
89
SECTION 10.4
Right of Setoff
91
SECTION 10.5
Governing Law; Jurisdiction, Etc
91
SECTION 10.6
Waiver of Jury Trial
92



iv
130357028

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page


SECTION 10.7
Reversal of Payments
92
SECTION 10.8
Injunctive Relief
93
SECTION 10.9
Successors and Assigns; Participations
93
SECTION 10.10
Treatment of Certain Information; Confidentiality
96
SECTION 10.11
Performance of Duties
97
SECTION 10.12
All Powers Coupled with Interest
97
SECTION 10.13
Survival
98
SECTION 10.14
Titles and Captions
98
SECTION 10.15
Severability of Provisions
98
SECTION 10.16
Counterparts; Integration; Effectiveness; Electronic Execution
98
SECTION 10.17
Term of Agreement
99
SECTION 10.18
USA PATRIOT Act; Anti-Money Laundering Laws
99
SECTION 10.19
Independent Effect of Covenants
99
SECTION 10.20
No Advisory or Fiduciary Responsibility
99
SECTION 10.21
Inconsistencies with Other Documents
100
SECTION 10.22
Acknowledgement and Consent to Bail-In of Affected Financial Institutions
100
SECTION 10.23
Certain ERISA Matters
100
SECTION 10.24
Flood Insurance Matters
101
SECTION 10.25
Acknowledgement Regarding Any Supported QFCs
102



v
130357028

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page




EXHIBITS
 
Exhibit A
- Form of Note
Exhibit B
- Form of Notice of Borrowing
Exhibit C
- Form of Notice of Account Designation
Exhibit D
- Form of Notice of Prepayment
Exhibit E
- Form of Notice of Conversion
Exhibit F
- Form of Compliance Certificate
Exhibit G
- Form of Assignment and Assumption
Exhibit H-1
- Form of U.S. Tax Compliance Certificate (Non-Partnership Foreign Lenders)
Exhibit H-2
- Form of U.S. Tax Compliance Certificate (Non-Partnership Foreign Participants)
Exhibit H-3
- Form of U.S. Tax Compliance Certificate (Foreign Participant Partnerships)
Exhibit H-4
- Form of U.S. Tax Compliance Certificate (Foreign Lender Partnerships)
Exhibit I
- Form of Borrower Joinder Agreement
 
 
SCHEDULES
 
Schedule 1.1(a)
- Dealership and Adjacent Properties, Applicable Allocable Values and Applicable
Allocable Value Percentages
Schedule 1.1(b)
- Commitments and Commitment Percentages
Schedule 5.8
- Subsidiaries and Affiliates
Schedule 5.21
- Franchise Agreements
Schedule 5.25(a)
- Mortgaged Properties
Schedule 5.25(b)
- Leases
Schedule 5.26
- Existing Labor Matters
Schedule 7.3
- Existing Liens
Schedule 7.6
- Existing Investments





vi
130357028

--------------------------------------------------------------------------------






This CREDIT AGREEMENT, dated as of July 14, 2020, by and among LITHIA MOTORS,
INC., an Oregon corporation (the “Company”), each of the Subsidiaries of the
Company from time to time party to this Agreement as Borrowers (the
“Borrowers”), each of the lenders from time to time party to this Agreement (the
“Lenders”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking
association, as Administrative Agent for the Lenders.
STATEMENT OF PURPOSE
WHEREAS, the Borrowers have requested, and subject to the terms and conditions
set forth in this Agreement, the Administrative Agent and the Lenders have
agreed to extend, certain credit facilities to the Borrowers.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, such parties hereby
agree as follows:
ARTICLE I

DEFINITIONS
SECTION 1.1    Definitions. The following terms when used in this Agreement
shall have the meanings assigned to them below:
“Acquisition” has the meaning assigned thereto in Section 7.13.
“Adjacent (Improved) Property” means any Adjacent Property on which there are
Improvements that are used in the operation of a Dealership at the time a
Mortgage covering such Adjacent Property is executed. Each Adjacent (Improved)
Property that is a Mortgaged Property on the Closing Date is listed on Schedule
1.1(a).
“Adjacent Property” means any real estate located in the United States which is
owned in fee simple by a Borrower (which must be a Wholly-Owned Domestic
Subsidiary) and which is adjacent to a Dealership Property; provided that
Adjacent Property shall only be permitted to become Mortgaged Property hereunder
to the extent the Dealership Property to which it is adjacent is also Mortgaged
Property.
“Adjacent (Unimproved) Property” means any Adjacent Property that is not
Adjacent (Improved) Property. Each Adjacent (Unimproved) Property that is a
Mortgaged Property on the Closing Date is listed on Schedule 1.1(a).
“Administrative Agent” means Wells Fargo, in its capacity as Administrative
Agent hereunder, and any successor thereto appointed pursuant to Section 9.6.
“Administrative Agent’s Office” means the office of the Administrative Agent
specified in or determined in accordance with the provisions of Section 10.1(c).
“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.
“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution.


130357028

--------------------------------------------------------------------------------





“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Agent Parties” has the meaning assigned thereto in Section 10.1(e).
“Agreement” means this Credit Agreement.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction from time to time concerning or relating to bribery or corruption,
including the United States Foreign Corrupt Practices Act of 1977 and the rules
and regulations thereunder and the U.K. Bribery Act 2010 and the rules and
regulations thereunder.
“Anti-Money Laundering Laws” means any and all laws, statutes, regulations or
obligatory government orders, decrees, ordinances or rules related to terrorism
financing, money laundering, any predicate crime to money laundering or any
financial record keeping, including any applicable provision of the PATRIOT Act
and The Currency and Foreign Transactions Reporting Act (also known as the “Bank
Secrecy Act,” 31 U.S.C. §§ 5311-5330 and 12 U.S.C. §§ 1818(s), 1820(b) and
1951-1959).
“Applicable Advance Rate” means (a) in the case of any Dealership Property, 75%,
(b) in the case of any Adjacent (Improved) Property, 60% and (c) in the case of
any Adjacent (Unimproved) Property, 50%; provided that, to the extent any
portion of any Dealership Property or Adjacent (Improved) Property is identified
as “excess land” (or any similar designation) in the FIRREA compliant appraisal
accepted by the Administrative Agent in connection herewith and provided a
separate appraised value therein, the Administrative Agent may, in its sole
discretion, elect to apply an Applicable Advance Rate with respect to such
portion of 50% or such lower percentage as is consistent with the Administrative
Agent’s standard practices.
“Applicable Allocable Value” means, with respect to any Dealership Property or
Adjacent Property that is a Mortgaged Property, at any time, the Applicable
Allocable Value Percentage of such Dealership Property or Adjacent Property
multiplied by the aggregate Commitments.
“Applicable Allocable Value Percentage” means, with respect to any Dealership
Property or Adjacent Property that is a Mortgaged Property, at any time, the
percentage of the total Applicable Margined Values of all the Mortgaged
Properties represented by such Dealership Property’s or Adjacent Property’s
Applicable Margined Value. The Applicable Allocable Value Percentage of each
Dealership Property or Adjacent Property that is a Mortgaged Property on the
Closing Date is set forth opposite such Dealership Property or Adjacent Property
on Schedule 1.1(a) (as such schedule may be amended pursuant to Section 2.6(c)).
“Applicable Appraised Value” means, with respect to any Dealership Property or
Adjacent Property that is a Mortgaged Property at any time, the appraised value
reflected in the FIRREA compliant appraisal accepted by the Administrative Agent
in connection herewith and at the time it became a Mortgaged Property, as such
appraised value may have been adjusted at such time in accordance with the
Administrative Agent’s standard practices; provided that, unless otherwise
agreed to by the Administrative Agent or expressly required by Applicable Law,
the Applicable Appraised Value shall be determined only at the time the
applicable Mortgaged Property becomes subject to a Mortgage.
“Applicable Interest Margin” means the corresponding percentages per annum as
set forth below based on the Leverage Ratio:


2
130357028

--------------------------------------------------------------------------------





Pricing Level
Leverage Ratio
Commitment Fee
+
Base Rate +
I
Less than or equal to 3.50 to 1.00
0.25%
2.00%
1.00%
II
Greater than 3.50 to 1.00, but less than or equal to 4.50 to 1.00
0.30%
2.25%
1.25%
III
Greater than 4.50 to 1.00
0.40%
2.50%
1.50%

The Applicable Interest Margin shall be determined and adjusted quarterly on the
date five (5) Business Days after the day on which the Company provides a
Compliance Certificate pursuant to Section 6.1(e) for the most recently
completed fiscal quarter of the Company (each such date, a “Calculation Date”);
provided that (a) the Applicable Interest Margin shall be based on Pricing Level
I until the first Calculation Date occurring after the Closing Date and,
thereafter the Pricing Level shall be determined by reference to the Leverage
Ratio as of the last day of the most recently completed fiscal quarter of the
Company preceding the applicable Calculation Date, and (b) if the Company fails
to provide a Compliance Certificate when due as required by Section 6.1(e) for
the most recently completed fiscal quarter of the Company preceding the
applicable Calculation Date (including as a result of a failure to deliver the
required related financial statements), the Applicable Interest Margin from the
date on which such Compliance Certificate was required to have been delivered
shall be based on Pricing Level III until such time as such Compliance
Certificate is delivered, at which time the Pricing Level shall be determined by
reference to the Leverage Ratio as of the last day of the most recently
completed fiscal quarter of the Borrower preceding such Calculation Date. The
applicable Pricing Level shall be effective from one Calculation Date until the
next Calculation Date. Any adjustment in the Pricing Level shall be applicable
to all Loans then existing or subsequently made.
Notwithstanding the foregoing, in the event that any financial statement or
Compliance Certificate delivered pursuant to Section 6.1(a), (b) or (e) is shown
to be inaccurate (regardless of whether (i) this Agreement is in effect,
(ii) any Commitments are in effect, or (iii) any Loan is outstanding when such
inaccuracy is discovered or such financial statement or Compliance Certificate
was delivered), and such inaccuracy, if corrected, would have led to the
application of a higher Applicable Interest Margin for any period (an
“Applicable Period”) than the Applicable Interest Margin applied for such
Applicable Period, then (A) the Company shall promptly (and in any case within
five (5) Business Days) deliver to the Administrative Agent a corrected
Compliance Certificate for such Applicable Period, (B) the Applicable Interest
Margin for such Applicable Period shall be determined as if the Leverage Ratio
in the corrected Compliance Certificate were applicable for such Applicable
Period, and (C) the Borrowers shall promptly (and in any case within five (5)
Business Days) and retroactively be obligated to pay to the Administrative Agent
the accrued additional interest and fees owing as a result of such increased
Applicable Interest Margin for such Applicable Period, which payment shall be
promptly applied by the Administrative Agent in accordance with Section 3.4.
Nothing in this paragraph shall limit the rights of the Administrative Agent and
Lenders with respect to Sections 3.1(b) and 8.2 nor any of their other rights
under this Agreement or any other Loan Document. Each of the Company’s and the
Borrowers’ obligations under this paragraph shall survive the termination of the
Commitments and the repayment of all other Obligations hereunder.
“Applicable Law” means all applicable provisions of constitutions, laws,
statutes, ordinances, rules, treaties, regulations, permits, licenses,
approvals, interpretations and orders of Governmental Authorities and all orders
and decrees of all courts and arbitrators.


3
130357028

--------------------------------------------------------------------------------





“Applicable Margined Value” means, with respect to any Dealership Property or
Adjacent Property that is a Mortgaged Property, at any time, the Applicable
Appraised Value of such Dealership Property or Adjacent Property multiplied by
the Applicable Advance Rate with respect to such Dealership Property or Adjacent
Property; provided that, notwithstanding the foregoing or any other provision of
this Agreement to the contrary, at no time shall the contribution to the amount
of the Commitment from the Applicable Margined Values of all Adjacent Properties
be more than an amount equal to the lesser of (A) $20,000,000 and (B) an amount
equal to 10% of the Commitment then in effect, and the Administrative Agent may
in its discretion adjust the Applicable Margined Value of one or more Adjacent
Properties as necessary so as not to exceed that contribution amount.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Arrangers” means, collectively, Wells Fargo Securities, LLC and U.S. Bank
National Association, each in its capacity as a lead arranger and a bookrunner.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.9), and accepted by the Administrative Agent, in
substantially the form attached as Exhibit G or any other form approved by the
Administrative Agent.
“Audited Financial Statements” means the audited consolidated balance sheet of
the Company and its Subsidiaries for the fiscal year ended December 31, 2019,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Company and its Subsidiaries,
including the notes thereto.
“Award” has the meaning assigned thereto in Section 2.6(b)(i).
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.
“Bail-In Legislation” means (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation, rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).
“Bankruptcy Code” means 11 U.S.C. §§ 101 et seq.
“Base Rate” means, at any time, the highest of (a) the Prime Rate, (b) the
Federal Funds Rate plus 0.50% and (c) LIBOR plus 1%; each change in the Base
Rate shall take effect simultaneously with the corresponding change or changes
in the Prime Rate, the Federal Funds Rate or LIBOR (provided that clause (c)
shall not be applicable during any period in which LIBOR is unavailable or
unascertainable).
“Base Rate Loan” means any Loan bearing interest at a rate based upon the Base
Rate as provided in Section 3.1(a).


4
130357028

--------------------------------------------------------------------------------





“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may include Term SOFR) that has been selected by the Administrative Agent
and the Company giving due consideration to (i) any selection or recommendation
of a replacement rate or the mechanism for determining such a rate by the
Relevant Governmental Body or (ii) any evolving or then-prevailing market
convention for determining a rate of interest as a replacement to LIBOR for
Dollar-denominated syndicated credit facilities and (b) the Benchmark
Replacement Adjustment; provided that, if the Benchmark Replacement as so
determined would be less than 0.75%, the Benchmark Replacement will be deemed to
be 0.75% for the purposes of this Agreement.
“Benchmark Replacement Adjustment” means, with respect to any replacement of
LIBOR with an Unadjusted Benchmark Replacement, the spread adjustment, or method
for calculating or determining such spread adjustment, (which may be a positive
or negative value or zero) that has been selected by the Administrative Agent
and the Company giving due consideration to (a) any selection or recommendation
of a spread adjustment, or method for calculating or determining such spread
adjustment, for the replacement of LIBOR with the applicable Unadjusted
Benchmark Replacement by the Relevant Governmental Body or (b) any evolving or
then-prevailing market convention for determining a spread adjustment, or method
for calculating or determining such spread adjustment, for the replacement of
LIBOR with the applicable Unadjusted Benchmark Replacement for
Dollar-denominated syndicated credit facilities at such time.
“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Base Rate,” the definition of “Interest Period,”
timing and frequency of determining rates and making payments of interest and
other administrative matters) that the Administrative Agent decides may be
appropriate to reflect the adoption and implementation of such Benchmark
Replacement and to permit the administration thereof by the Administrative Agent
in a manner substantially consistent with market practice (or, if the
Administrative Agent decides that adoption of any portion of such market
practice is not administratively feasible or if the Administrative Agent
determines that no market practice for the administration of the Benchmark
Replacement exists, in such other manner of administration as the Administrative
Agent decides is reasonably necessary in connection with the administration of
this Agreement).
“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to LIBOR:
(a)in the case of clause (a) or (b) of the definition of “Benchmark Transition
Event,” the later of (i) the date of the public statement or publication of
information referenced therein and (ii) the date on which the administrator of
LIBOR permanently or indefinitely ceases to provide LIBOR; and
(b)in the case of clause (c) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein.
“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to LIBOR:
(a)a public statement or publication of information by or on behalf of the
administrator of LIBOR announcing that such administrator has ceased or will
cease to provide LIBOR, permanently or indefinitely; provided that, at the time
of such statement or publication, there is no successor administrator that will
continue to provide LIBOR;


5
130357028

--------------------------------------------------------------------------------





(b)a public statement or publication of information by the regulatory supervisor
for the administrator of LIBOR, the U.S. Federal Reserve System, an insolvency
official with jurisdiction over the administrator for LIBOR, a resolution
authority with jurisdiction over the administrator for LIBOR or a court or an
entity with similar insolvency or resolution authority over the administrator
for LIBOR, which states that the administrator of LIBOR has ceased or will cease
to provide LIBOR permanently or indefinitely; provided that, at the time of such
statement or publication, there is no successor administrator that will continue
to provide LIBOR; or
(c)a public statement or publication of information by the regulatory supervisor
for the administrator of LIBOR announcing that LIBOR is no longer
representative.
“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent or the Required Lenders, as applicable, by notice to the Company, the
Administrative Agent (in the case of such notice by the Required Lenders) and
the Lenders.
“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to LIBOR and
solely to the extent that LIBOR has not been replaced with a Benchmark
Replacement, the period (a) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced LIBOR for all purposes hereunder in accordance with Section 3.8(c) and
(b) ending at the time that a Benchmark Replacement has replaced LIBOR for all
purposes hereunder pursuant to Section 3.8(c).
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 CFR § 1010.230.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan”.
“Borrower Joinder Agreement” means any Borrower Joinder Agreement, substantially
in the form thereof attached as Exhibit I, executed and delivered by a
Subsidiary to the Administrative Agent.
“Borrower Materials” has the meaning assigned thereto in Section 6.1.
“Borrowers” has the meaning assigned thereto in the introductory paragraph of
this Agreement.
“Business Day” means (a) for all purposes other than as set forth in clause (b)
below, any day (other than a Saturday, Sunday or legal holiday) on which banks
in Charlotte, North Carolina and New York, New York, are open for the conduct of
their commercial banking business and (b) with respect to all notices and
determinations in connection with, and payments of principal and interest on,
any LIBOR Rate Loan, or any Base Rate Loan as to which the interest rate is
determined by reference to LIBOR, any day that is a Business Day described in
clause (a) and that is also a London Banking Day.


6
130357028

--------------------------------------------------------------------------------





“Calculation Date” has the meaning assigned thereto in the definition of
Applicable Interest Margin.
“Capitalized Lease” of a Person means any lease of property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with GAAP.
“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with GAAP.
“Cash Equivalent Investments” means (a) short-term obligations of, or fully
guaranteed by, the United States, (b) commercial paper rated A-1 or better by
S&P or P-1 or better by Moody’s, (c) demand deposit accounts maintained in the
ordinary course of business, (d) certificates of deposit issued by and time
deposits with commercial banks (whether domestic or foreign) having capital and
surplus in excess of $500,000,000; provided in each case that the same provides
for payment of both principal and interest (and not principal alone or interest
alone) and is not subject to any contingency regarding the payment of principal
or interest, (e) shares of money market mutual funds that are rated at least
“AAAm” or “AAAG” by S&P or “P-1” or better by Moody’s, and (f) other cash
equivalent investments approved in writing by the Administrative Agent.
“Casualty” has the meaning assigned thereto in Section 2.6(a)(i).
“Change in Control” means: (a) the acquisition by any Person, or two or more
Persons acting in concert, in either case other than the Principal (whether
directly or indirectly through Lithia Holding Company, L.L.C.), of beneficial
ownership (within the meaning of Rule 13d-3 of the Exchange Act) of 35% or more
of the outstanding shares of voting stock of the Company on a fully diluted
basis; (b) within any twelve-month period, occupation of a majority of the seats
(other than vacant seats) on the board of directors of the Company by Persons
who were neither (i) nominated by the board of directors of the Company nor
(ii) appointed or approved by directors so nominated; (c) the Company
consolidates with or merges into another Person or conveys, transfers or leases
all or substantially all of its property to any Person, or any Person
consolidates with or merges into the Company, in either event pursuant to a
transaction in which the outstanding capital stock of the Company is
reclassified or changed into or exchanged for (i) cash or Cash Equivalent
Investments or (ii) securities, and the holders of the capital stock in the
Company immediately prior to such transaction do not, as a result of such
transaction, own, directly or indirectly, more than 51% of the combined voting
power of the Company’s capital stock or the capital stock of its successor
entity in such transaction; or (d) a “change of control” or “change of
ownership” (or any term substantially equivalent to any of the foregoing phrases
in this clause (d)) occurs, in each case, as such term or phrase is defined in
any indenture or other agreement evidencing or relating to any Indebtedness
having an outstanding principal amount in excess of $20,000,000.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith or in implementation thereof and (ii) all requests, rules, guidelines
or directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law”, regardless of the
date enacted, adopted, implemented or issued.


7
130357028

--------------------------------------------------------------------------------





“Closing Date” means the date of this Agreement.
“Code” means the Internal Revenue Code of 1986, and the rules and regulations
promulgated thereunder.
“Collateral” means the collateral security for the Obligations pledged or
granted pursuant to the Security Documents.
“Commitment Fee” has the meaning assigned thereto in Section 3.3(a).
“Commitment Percentage” means, with respect to any Lender at any time, the
percentage of the total Commitments of all the Lenders represented by such
Lender’s Commitment. If the Commitments have terminated or expired, the
Commitment Percentages shall be determined based upon the Commitments most
recently in effect, giving effect to any assignments. The Commitment Percentage
of each Lender on the Closing Date is set forth opposite the name of such Lender
on Schedule 1.1(b).
“Commitments” means (a) as to any Lender, the obligation of such Lender to make
Loans to the Borrowers hereunder in an aggregate principal amount at any time
outstanding not to exceed the amount set forth opposite such Lender’s name on
the Register, as such amount may be modified at any time or from time to time
pursuant to the terms hereof, and (b) as to all Lenders, the aggregate
commitment of all Lenders to make Loans, as such amount may be modified at any
time or from time to time pursuant to the terms hereof. The aggregate
Commitments of all the Lenders on the Closing Date shall be $254,700,000. The
Commitment of each Lender on the Closing Date is set forth opposite the name of
such Lender on Schedule 1.1(b).
“Company” has the meaning assigned thereto in the introductory paragraph of this
Agreement.
“Company Guaranty Agreement” means the Company Guaranty Agreement dated as of
the date hereof, made by the Company in favor of the Administrative Agent for
the benefit of the Secured Parties.
“Company Revolving Credit Agreement” means that certain Third Amended and
Restated Loan Agreement dated as of December 9, 2019 by and among the Company,
certain Subsidiaries of the Company from time to time party thereto, the lenders
party thereto and U.S. Bank National Association, as certified to be true and
correct by a Responsible Officer of the Company as of the Closing Date pursuant
to Section 4.1(b) and, for purposes of this Agreement or any other Loan
Document, without giving effect to any amendment, supplement, modification,
extension or waiver thereof unless consented to in writing by the Administrative
Agent and the Required Lenders (it being acknowledged and agreed by all parties
hereto that if the Company Revolving Credit Agreement is terminated during the
term of this Agreement, the terms thereof incorporated in this Agreement and the
other Loan Documents shall continue to be effective in this Agreement and the
other Loan Documents to the same extent as immediately prior to such termination
(without giving effect to any amendment, supplement, modification, extension or
waiver thereof unless consented to in writing by the Administrative Agent and
the Required Lenders)).
“Company Revolving Credit Facility” means, as of any date of determination, the
aggregate principal amount of the revolving credit facility established pursuant
to the Company Revolving Credit Agreement or any subsequent revolving credit
facility that replaces, refinances, renews, extends or is issued in exchange for
the revolving credit facility established pursuant to the Company Revolving
Credit Agreement or any such subsequent revolving credit facility.


8
130357028

--------------------------------------------------------------------------------





“Compliance Certificate” means a certificate of the chief financial officer of
the Company or another Responsible Officer of the Company acceptable to the
Administrative Agent substantially in the form attached as Exhibit F.
“Condemnation” means a temporary or permanent taking by any Governmental
Authority as the result or in lieu or in anticipation of the exercise of the
right of condemnation or eminent domain, of all or any part of a Mortgaged
Property, or any interest therein or right accruing thereto, including any right
of access thereto or any change of grade affecting a Mortgaged Property or any
part thereof.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Contingent Obligation” means any guarantee of Indebtedness or any other
obligation of any other Person or any agreement to maintain the net worth,
working capital or other financial condition of any other Person, whether
direct, indirect or contingent, including, without limitation, any purchase or
repurchase agreement, comfort letter, or keep-well, take-or-pay, through-put or
other arrangement of whatever nature having the effect of assuring or holding
harmless any Person against loss with respect to any obligation of such other
Person; provided, however, that the term “Contingent Obligation” shall not
include endorsements of instruments for deposit or collection in the ordinary
course of business. The amount of any Contingent Obligation shall be deemed to
be an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Contingent Obligation is made or, if not
stated or determinable, the maximum reasonably anticipated liability in respect
thereof as determined in good faith by the Person subject to such obligation.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto. For purposes
of determining whether a Minority Dealer is a Minority Dealer Affiliate or a
Minority Dealer Subsidiary, “Control” shall be established in accordance with
the definition of Control in the Company Revolving Credit Agreement.
“Credit Facility” means the revolving credit facility established pursuant to
Article II.
“Credit Parties” means, collectively, the Borrowers and the Guarantors.
“Current Assets” means, as of any date of determination, for the Company and its
Subsidiaries on a consolidated basis, the total assets that may properly be
classified as current assets in accordance with GAAP, but excluding all loans to
and notes and receivables from officers, employees, directors, owners and
affiliates of the Company or any of its Subsidiaries.
“Current Liabilities” means, as of any date of determination, for the Company
and its Subsidiaries on a consolidated basis, the total liabilities that may
properly be classified as current liabilities in accordance with GAAP.
“Current Ratio” means, as of any date of determination, for the Company and its
Subsidiaries on a consolidated basis, the ratio of (a) Current Assets as of such
date, plus the unused portion of the Company Revolving Credit Facility (taking
into account any applicable borrowing base and reserve limitations) as of such
date, plus the aggregate amount of borrowing availability under any revolving
credit facilities (taking into account any applicable borrowing base and reserve
limitations) provided to Silo Subsidiaries and permitted under Section 13.10(o)
of the Company Revolving Credit Agreement as of such date, to (b) Current


9
130357028

--------------------------------------------------------------------------------





Liabilities as of such date. As used herein, “Silo Subsidiary” has the meaning
assigned thereto in the Company Revolving Credit Agreement.
“Dealership” means any Subsidiary of the Company whose primary business is the
retail sales or retail sale and lease of new and/or used automobiles and trucks
in the United States or in Canada.
“Dealership Property” means any real estate (including the Improvements thereon)
located in the United States which is owned in fee simple by a Borrower (which
must be a Wholly-Owned Domestic Subsidiary) and at which a Subsidiary Guarantor
(which must be a Wholly-Owned Domestic Subsidiary) owns and operates an original
equipment manufacturer (OEM) franchised Dealership. Each Dealership Property
that is a Mortgaged Property on the Closing Date is listed on Schedule 1.1(a).
“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.
“Default” means any of the events specified in Section 8.1 which with the
passage of time, the giving of notice or any other condition, would constitute
an Event of Default.
“Defaulting Lender” means, subject to Section 3.13(b), any Lender that (a) has
failed to (i) fund all or any portion of the Loans required to be funded by it
hereunder within two Business Days of the date such Loans were required to be
funded hereunder unless such Lender notifies the Administrative Agent and the
Company in writing that such failure is the result of such Lender’s
determination that one or more conditions precedent to funding (each of which
conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, or (ii) pay to
the Administrative Agent or any Lender any other amount required to be paid by
it hereunder within two Business Days of the date when due, (b) has notified the
Company or the Administrative Agent, in writing that it does not intend to
comply with its funding obligations hereunder, or has made a public statement to
that effect (unless such writing or public statement relates to such Lender’s
obligation to fund a Loan hereunder and states that such position is based on
such Lender’s determination that a condition precedent to funding (which
condition precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three Business Days after written request by the Administrative
Agent or the Company, to confirm in writing to the Administrative Agent and the
Company that it will comply with its prospective funding obligations hereunder
(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by the Administrative
Agent and the Company), or (d) has, or has a direct or indirect parent company
that has, (i) become the subject of a proceeding under any Debtor Relief Law,
(ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the FDIC
or any other state or federal regulatory authority acting in such a capacity or
(iii) become the subject of a Bail-In Action; provided that a Lender shall not
be a Defaulting Lender solely by virtue of the ownership or acquisition of any
equity interest in that Lender or any direct or indirect parent company thereof
by a Governmental Authority so long as such ownership interest does not result
in or provide such Lender with immunity from the jurisdiction of courts within
the United States or from the enforcement of judgments or writs of attachment on
its assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 3.13(b)) upon delivery of written
notice of such determination to the Company and each Lender.


10
130357028

--------------------------------------------------------------------------------





“Disqualified Equity Interests” means, with respect to any Person, any Equity
Interests of such Person that, by their terms (or by the terms of any security
or other Equity Interest into which they are convertible or for which they are
exchangeable) or upon the happening of any event or condition, (a)  mature or
are mandatorily redeemable (other than solely for Equity Interests that are not
Disqualified Equity Interests), pursuant to a sinking fund obligation or
otherwise (except as a result of a change of control or asset sale so long as
any rights of the holders thereof upon the occurrence of a change of control or
asset sale event shall be subject to the prior repayment in full in cash of the
Loans and all other Obligations ((other than contingent indemnification
obligations not then due) and the termination of the Commitments), (b) are
redeemable at the option of the holder thereof (other than solely for Equity
Interests that are not Disqualified Equity Interests) (except as a result of a
change of control or asset sale so long as any rights of the holders thereof
upon the occurrence of a change of control or asset sale event shall be subject
to the prior repayment in full in cash of the Loans and all other Obligations
((other than contingent indemnification obligations not then due) and the
termination of the Commitments), in whole or in part, (c) provide for the
scheduled payment of dividends in cash or (d) are or become convertible into, or
exchangeable for, Indebtedness or any other Equity Interests that would
constitute Disqualified Equity Interests, in each case of clauses (a) through
(d), prior to the date that is 91 days after the latest scheduled maturity date
of the Loans and Commitments; provided that if such Equity Interests are issued
pursuant to a plan for the benefit of Company or its Subsidiaries or by any such
plan to such officers or employees, such Equity Interests shall not constitute
Disqualified Equity Interests solely because they may be required to be
repurchased by Company or its Subsidiaries in order to satisfy applicable
statutory or regulatory obligations.
“Dollars” or “$” means, unless otherwise qualified, dollars in lawful currency
of the United States.
“Domestic Subsidiary” means any Subsidiary organized under the laws of any
political subdivision of the United States.
“Early Opt-in Election” means the occurrence of:
(a)(i) a determination by the Administrative Agent or (ii) a notification by the
Required Lenders to the Administrative Agent (with a copy to the Company) that
the Required Lenders have determined that Dollar-denominated syndicated credit
facilities being executed at such time, or that include language similar to that
contained in Section 3.8(c) are being executed or amended, as applicable, to
incorporate or adopt a new benchmark interest rate to replace LIBOR, and
(b)(i) the election by the Administrative Agent or (ii) the election by the
Required Lenders to declare that an Early Opt-in Election has occurred and the
provision, as applicable, by the Administrative Agent of written notice of such
election to the Company and the Lenders or by the Required Lenders of written
notice of such election to the Administrative Agent.
“EBITDAR” means, for any period, for the Company and its Subsidiaries on a
consolidated basis, (a) net income (or loss) of the Company and its Subsidiaries
for such period (adjusted as set forth in the immediately following sentence),
plus (b) without duplication, the amounts which, in determining such net income
or loss, have been deducted for (i) interest expense, (ii) income tax expense,
(iii) depreciation, amortization, goodwill impairment charges, stock-based
compensation charges and other non-cash charges approved by the Required Lenders
and (iv) rental or lease expense, minus (c) non-cash gains included in
determining such net income or loss. For purposes of the foregoing clause (a),
net income or loss (A) shall exclude (1) extraordinary gains or losses, and
(2) Excluded Items, and (B) shall include net income or loss from discontinued
operations. As used herein, “Excluded Items” means gain or loss from (a) the
sale, sale and leaseback or financing of real estate, or (b) the sale of all or
substantially all of the Equity Interests or assets of (i) a Dealership or other
Subsidiary, (ii) a Dealership location, or (iii) any business unit or franchise
of a Dealership or other Subsidiary or a Dealership location.


11
130357028

--------------------------------------------------------------------------------





“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any credit
institution or investment firm established in any EEA Member Country.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.9(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 10.9(b)(iii)).
“Engagement Letter” means the engagement letter agreement dated April 22, 2020
among the Company, Wells Fargo and the Arranger.
“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, accusations,
allegations, notices of noncompliance or violation, investigations (other than
internal reports prepared by any Person in the ordinary course of business and
not in response to any third party action or request of any kind) or proceedings
relating in any way to any actual or alleged violation of or liability under any
Environmental Law or relating to any permit issued, or any approval given, under
any such Environmental Law, including any and all claims by Governmental
Authorities for enforcement, cleanup, removal, response, remedial or other
actions or damages, contribution, indemnification, cost recovery, compensation
or injunctive relief resulting from Hazardous Substances or arising from alleged
injury or threat of injury to public health or the environment.
“Environmental Indemnity Agreement” means the Environmental Indemnity Agreement
dated as of the Closing Date by the Credit Parties in favor of the
Administrative Agent for the benefit of the Secured Parties.
“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, plans, injunctions, permits, concessions, grants, franchises,
licenses, agreements and other governmental restrictions relating to
(a) Hazardous Substances, (b) the protection of the environment, (c) personal
injury or property damage relating to the release or discharge of Hazardous
Substances, (d) emissions, discharges or releases of pollutants, contaminants,
hazardous substances or wastes into surface water, ground water or land, or
(e) the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of pollutants, contaminants, hazardous
substances or wastes or the clean-up or other remediation thereof, all as now
existing or hereafter amended or adopted.
“Equity Interests” means (a) in the case of a corporation, capital stock, (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (c) in the case of a partnership, partnership interests (whether general
or limited), (d) in the case of a limited liability company, membership
interests, (e) any other interest or participation that confers


12
130357028

--------------------------------------------------------------------------------





on a Person the right to receive a share of the profits and losses of, or
distributions of assets of, the issuing Person and (f) any and all warrants,
rights or options to purchase any of the foregoing.
“ERISA” means the Employee Retirement Income Security Act of 1974.
“ERISA Affiliate” means, as applied to a Credit Party, any trade or business
(whether or not incorporated) that, together with such Credit Party, is treated
as a single employer under Section 414(b) or (c) of the Code or, solely for
purposes of Section 302 of ERISA and Section 412 of the Code, is treated as a
single employer under Section 414 of the Code.
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the failure with
respect to any Plan to satisfy the “minimum funding standard” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(c) of the Code or Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by any Credit Party or any of its ERISA Affiliates of
any liability under Title IV of ERISA with respect to any Plan (other than
premiums due and not delinquent under Section 4007 of ERISA); (e) the receipt by
any Credit Party or any ERISA Affiliate from the PBGC or a plan administrator of
any notice relating to an intention to terminate any Plan or Plans or to appoint
a trustee to administer any Plan; (f) the incurrence by any Credit Party or any
of its ERISA Affiliates of any liability with respect to the withdrawal or
partial withdrawal of any Credit Party or any of its ERISA Affiliates from any
Plan or Multiemployer Plan; or (g) the receipt by any Credit Party or any ERISA
Affiliate of any notice, or the receipt by any Multiemployer Plan from any
Credit Party or any ERISA Affiliate of any notice, concerning the imposition
upon any Credit Party or any of its ERISA Affiliates of withdrawal liability
under Section 4201 of ERISA or a determination that a Multiemployer Plan is, or
is expected to be, insolvent, within the meaning of Title IV of ERISA.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor thereto), as in
effect from time to time.
“Eurodollar Reserve Percentage” means, for any day, the percentage which is in
effect for such day as prescribed by the FRB for determining the maximum reserve
requirement (including any basic, supplemental or emergency reserves) in respect
of eurocurrency liabilities or any similar category of liabilities for a member
bank of the Federal Reserve System in New York City.
“Event of Default” means any of the events specified in Section 8.1; provided
that any requirement for passage of time, giving of notice, or any other
condition, has been satisfied.
“Exchange Act” means the Securities Exchange Act of 1934 (15 U.S.C. § 77 et
seq.).
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable Lending Office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, United States
federal withholding Taxes imposed on amounts payable to or for the account of
such Lender with respect to an applicable interest in a Loan or Commitment
pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in the Loan or Commitment (other than pursuant to an assignment request
by the Company under Section 3.12(b)) or (ii) such Lender changes its Lending
Office, except in each case to the extent that, pursuant to Section 3.11,
amounts with respect to such Taxes were payable either to such Lender’s


13
130357028

--------------------------------------------------------------------------------





assignor immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Lending Office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 3.11(g) and (d) any United States
federal withholding Taxes imposed under FATCA.
“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, and any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to an intergovernmental
agreement, treaty or convention among Governmental Authorities entered into in
connection with implementation of the foregoing.
“FDIC” means the Federal Deposit Insurance Corporation.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day, provided that if such
rate is not so published for any day which is a Business Day, the Federal Funds
Rate for such day shall be the average of the quotation for such day on such
transactions received by the Administrative Agent from three federal funds
brokers of recognized standing selected by the Administrative Agent.
Notwithstanding the foregoing, if the Federal Funds Rate shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.
“Federal Reserve Bank of New York’s Website” means the website of the Federal
Reserve Bank of New York at http://www.newyorkfed.org, or any successor source.
“Fiscal Year” means the fiscal year of the Company and its Subsidiaries, the
last day of which is December 31.
“Fixed Charge Coverage Ratio” means, as of the last day of any fiscal quarter,
the ratio for the Measurement Period ending on such date of (a) (i) EBITDAR for
such Measurement Period, minus (ii) dividends and other distributions in respect
of Equity Interests of the Company or any Subsidiary (except to the extent such
dividends or other distributions are paid to the Company or another Subsidiary)
and amounts expended to repurchase Equity Interests of the Company or any
Subsidiary (except to the extent such amounts are paid to the Company or another
Subsidiary), minus (iii) income tax expense to the extent paid in cash, minus
(iv) an allowance for maintenance capital expenditures in an amount equal to
$85,000 for each Dealership location, plus (v) if any Permitted Acquisition has
occurred during any Measurement Period, pro forma EBITDAR minus rental or lease
expense attributable to any new Acquisition Subsidiary or business acquired in
connection with such Permitted Acquisition, as applicable, calculated as if the
Permitted Acquisition had occurred on the first day of such Measurement Period
(it being understood and agreed that pro forma EBITDAR minus rental or lease
expense may not be included in this calculation to the extent that it results in
an annualized increase of more than 10% in the Company’s EBITDAR minus rental or
lease expense prior to such adjustment, unless the Company provides to the
Administrative Agent and the Required Lenders the supporting calculations for
such adjustment and such other information as they may reasonably request to
determine the accuracy of such calculations), to (b) the sum for the applicable
Measurement Period of (i) cash interest, plus (ii) required principal payments
on Indebtedness plus (iii) rental or lease expense. As used herein, “Permitted
Acquisition” and “Acquisition Subsidiary” shall have the respective meanings
assigned thereto in the Company Revolving Credit Agreement.


14
130357028

--------------------------------------------------------------------------------





“Flood Insurance Laws” means, collectively, (a) the National Flood Insurance Act
of 1968, (b) the Flood Disaster Protection Act of 1973, (c) the National Flood
Insurance Reform Act of 1994, (d) the Flood Insurance Reform Act of 2004 and (e)
the Biggert-Waters Flood Insurance Reform Act of 2012, as each of the foregoing
is now or hereafter in effect and any successor statute to any of the foregoing.
“FLSA” means the Fair Labor Standards Act of 1938.
“Foreign Lender” means (a) if a Borrower is a U.S. Person, a Lender that is not
a U.S. Person, and (b) if a Borrower is not a U.S. Person, a Lender that is
resident or organized under the laws of a jurisdiction other than that in which
such Borrower is resident for tax purposes.
“Franchise Agreement” has the meaning assigned thereto in Section 5.21.
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans, bonds and similar extensions of credit in the ordinary course of its
activities.
“Funded Debt” means, as of any date of determination, for the Company and its
Subsidiaries on a consolidated basis, the sum of (a) all Indebtedness of the
type described in clauses (a), (b), (c) and (f) of the definition of
Indebtedness, and (b) all Contingent Obligations in respect of Indebtedness of
the type described in clauses (a), (b), (c) and (f) of the definition of
Indebtedness; provided, however, that Funded Debt shall not include unsecured
trade accounts payable incurred in the ordinary course of business.
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
“Governmental Approvals” means any authorization, order, consent, adjudication,
approval, certificate of compliance, license, permit, validation, or exemption
from, contract with, registration or filing with, or report or notice to, any
Governmental Authority required or permitted by Applicable Law.
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
“Guarantors” means, collectively, the Company and each Subsidiary Guarantor.
“Guaranty Agreements” means, collectively, the Subsidiary Guaranty Agreement and
the Company Guaranty Agreement.
“Hazardous Substance” means (a) any substance or material now or hereafter
defined or designated as a hazardous, toxic or radioactive material, waste or
substance, or as a pollutant or contaminant (or designated by any other similar
term), by any Environmental Law now or hereafter in effect; (b) asbestos and any
substance or compound containing asbestos; (c) petroleum, natural gas, natural
gas liquids, liquefied natural gas, synthetic gas usable for fuel (or mixtures
of natural gas and such synthetic gas) and ash produced


15
130357028

--------------------------------------------------------------------------------





by a resource recovery facility utilizing a municipal solid waste stream, and
drilling fluids, produced waters and other wastes associated with the
exploration, development or production of crude oil, natural gas, or geothermal
resources; (d) urea formaldehyde foam insulation; (e) polychlorinated biphenyls
(PCBs); (f) radon; and (g) any other chemical, material, or substance, exposure
to which (because of its quantity, concentration, or physical or chemical
characteristics) is limited or regulated for health and safety reasons by any
Governmental Authority, or which poses a significant present or potential hazard
to human health and safety or to the environment if released into the workplace
or the environment.
“Hedge Agreement” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement.
“Hedge Termination Value” means, in respect of any one or more Hedge Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Hedge Agreements, (a) for any date on or after the
date such Hedge Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Hedge Agreements, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Hedge Agreements (which may include a Lender or any
Affiliate of a Lender).
“Improvements” means all right, title and interest of any Borrower in, to, under
or derived from all buildings, structures, facilities and other improvements of
every kind and description now or hereafter located on or at the Mortgaged
Properties or attached to the improvements which by the nature of their location
thereon or attachment thereto are real property under Applicable Law.
“Indebtedness” means, without duplication, with respect to any Person, (a) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property or services, (b) all obligations evidenced by bonds, notes,
debentures, convertible debentures or other similar instruments, (c) all
indebtedness created or arising under any conditional sale or other title
retention agreement with respect to property acquired (even though the rights
and remedies of the seller or lender under such agreement in the event of
default, acceleration, or termination are limited to repossession or sale of
such property), (d) all obligations under letters of credit, bankers’ and trade
acceptances, surety bonds and similar instruments, (e) all obligations under
Hedge Agreements, (f) all Capitalized Lease Obligations and all obligations as
lessee under Synthetic Leases, (g) all obligations that are required in
accordance with GAAP to be included as liabilities on such Person’s balance
sheet, (h) all Contingent Obligations, (i) all obligations of such Person in
respect of Disqualified Equity Interests, (j) all Indebtedness referred to in
clause (a), (b), (c), (d), (e), (f), (g), (h) and (i) above secured by any lien,
security interest or other charge or encumbrance upon or in property (including,
without limitation, accounts and contract rights) owned by such Person, even
though such Person has not assumed or become liable for the payment of such
Indebtedness, and (k) if any Event of Default described in Section 8.1(l) has
occurred, the liability, if any, related thereto. For purposes of this
definition, the Indebtedness of any Person shall include the indebtedness of any
partnership in which such Person is a


16
130357028

--------------------------------------------------------------------------------





general partner, unless such Indebtedness is expressly made non-recourse to such
Person. In respect of Indebtedness described in clause (j) of the foregoing
definition, if such Indebtedness shall not have been assumed by such Person or
is limited in recourse to the assets securing such Lien, the amount of such
Indebtedness as of any date of determination will be the lesser of (x) the fair
market value of the subject property as of such date and (y) the amount of such
Indebtedness as of such date. The amount of obligations in respect of any Hedge
Agreement on any date shall be deemed to be the Hedge Termination Value thereof
as of such date. The amount of obligations in respect of any Disqualified Equity
Interests shall be valued, in the case of a redeemable preferred interest, at
the greater of its voluntary or involuntary liquidation preference plus accrued
and unpaid dividends that are past due.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under any Loan Document and (b) to the extent not otherwise
described in clause (a), Other Taxes.
“Indemnitee” has the meaning assigned thereto in Section 10.3(b).
“Information” has the meaning assigned thereto in Section 10.10.
“Investments” has the meaning assigned thereto in Section 7.6.
“Investment Company Act” means the Investment Company Act of 1940 (15 U.S.C. §
80(a)(1), et seq.).
“IRS” means the United States Internal Revenue Service.
“Lease” means each operating lease or capital lease of all or any portion of a
Mortgaged Property, including but not limited to those leases set forth on
Schedule 5.25(b).
“Lender” has the meaning assigned thereto in the introductory paragraph of this
Agreement.
“Lending Office” means, with respect to any Lender, the office of such Lender
maintaining such Lender’s Loans, which office may, to the extent the applicable
Lender notifies the Administrative Agent in writing, include an office of any
Affiliate of such Lender or any domestic or foreign branch of such Lender or
Affiliate.
“Leverage Ratio” means, as of the last day of any fiscal quarter, the ratio for
the Company and its Subsidiaries on a consolidated basis of: (a) (i) the then
outstanding principal balance of all Funded Debt (minus unrestricted cash and
cash equivalents in an amount not to exceed $50,000,000), minus (ii) the sum of
the then outstanding principal balance of the New Vehicle Floorplan Loans, New
Vehicle Swing Line Loans, Used Vehicle Floorplan Loans, Used Vehicle Swing Line
Loans, Service Loaner Vehicle Floorplan Loans, Service Loaner Vehicle Swing Line
Loans, principal amount of any Other Service Loaner Floorplan Financing, Funded
Debt permitted under Section 13.10(o) of the Company Revolving Credit Agreement
(but only to the extent constituting floor plan financing), Funded Debt
permitted under Section 13.10(p) of the Company Revolving Credit Agreement, and
Funded Debt permitted under Section 13.10(r) of the Company Revolving Credit
Agreement (but only to the extent not guaranteed by the Company) and, without
duplication, Funded Debt permitted under Section 13.10(f) of the Company
Revolving Credit Agreement (but only to the extent the underlying indebtedness
that is guaranteed constitutes floor plan financing), plus (iii) six times
rental or lease expense for the Measurement Period ending on such date, to
(b) (i) EBITDAR for the Measurement Period ending on such date, minus
(ii) interest expense with respect to the New Vehicle Floorplan Loans, New
Vehicle Swing Line Loans, Used Vehicle Floorplan Loans, Used Vehicle Swing Line


17
130357028

--------------------------------------------------------------------------------





Loans, Service Loaner Vehicle Loans, Service Loaner Vehicle Swing Line Loans and
Funded Debt permitted under Section 13.10(o) of the Company Revolving Credit
Agreement (but only to the extent constituting floor plan financing), Funded
Debt permitted under Section 13.10(p) of the Company Revolving Credit Agreement,
and Funded Debt permitted under Section 13.10(r) of the Company Revolving Credit
Agreement (but only to the extent not guaranteed by the Company), in each case
for the Measurement Period ending on such date. As used herein, “New Vehicle
Floorplan Loans”, “New Vehicle Swing Line Loans”, “Used Vehicle Floorplan
Loans”, “Used Vehicle Swing Line Loans”, “Service Loaner Vehicle Floorplan
Loans”, “Service Loaner Vehicle Swing Line Loans” and “Other Service Loaner
Floorplan Financing shall have the respective meanings assigned thereto in the
Company Revolving Credit Agreement.
“LIBOR” means, subject to the implementation of a Benchmark Replacement in
accordance with Section 3.8(c),
(a)for any interest rate calculation with respect to a LIBOR Rate Loan on any
day, the rate of interest per annum determined on the basis of the rate for
deposits in Dollars for a period equal to one month as published by the ICE
Benchmark Administration Limited, a United Kingdom company, or a comparable or
successor quoting service approved by the Administrative Agent, at approximately
11:00 a.m. (London time) two (2) London Banking Days prior to the first day of
the calendar month in which such day occurs. If, for any reason, such rate is
not so published then “LIBOR” shall be determined by the Administrative Agent to
be the arithmetic average of the rate per annum at which deposits in Dollars
would be offered by first class banks in the London interbank market to the
Administrative Agent at approximately 11:00 a.m. (London time) two (2) London
Banking Days prior to the first day of the calendar month in which such day
occurs for a period equal to one month, and
(b)for any interest rate calculation with respect to a Base Rate Loan on any
day, the rate of interest per annum determined on the basis of the rate for
deposits in Dollars for an period equal to one month (commencing on the date of
determination of such interest rate) as published by ICE Benchmark
Administration Limited, a United Kingdom company, or a comparable or successor
quoting service approved by the Administrative Agent, at approximately 11:00
a.m. (London time) on such date of determination, or, if such date is not a
Business Day, then the immediately preceding Business Day. If, for any reason,
such rate is not so published then “LIBOR” for such Base Rate Loan shall be
determined by the Administrative Agent to be the arithmetic average of the rate
per annum at which deposits in Dollars would be offered by first class banks in
the London interbank market to the Administrative Agent at approximately 11:00
a.m. (London time) on such date of determination for a period equal to one month
commencing on such date of determination.
Each calculation by the Administrative Agent of LIBOR shall be conclusive and
binding for all purposes, absent manifest error.
Notwithstanding the foregoing, (x) in no event shall LIBOR (including any
Benchmark Replacement with respect thereto) be less than 0.75% and (y) unless
otherwise specified in any amendment to this Agreement entered into in
accordance with Section 3.8(c), in the event that a Benchmark Replacement with
respect to LIBOR is implemented then all references herein to LIBOR shall be
deemed references to such Benchmark Replacement.


18
130357028

--------------------------------------------------------------------------------





“LIBOR Rate” means a rate per annum determined by the Administrative Agent
pursuant to the following formula:
LIBOR Rate =
LIBOR
 
1.00-Eurodollar Reserve Percentage

“LIBOR Rate Loan” means any Loan bearing interest at a rate based upon the LIBOR
Rate as provided in Section 3.1(a).
“Lien” means any mortgage, deed of trust, pledge, security interest,
hypothecation, assignment, deposit arrangement, encumbrance, lien (statutory or
other), or preference, priority, or other security agreement or preferential
arrangement, charge, or encumbrance of any kind or nature whatsoever (including,
without limitation, any conditional sale or other title retention agreement, any
financing lease having substantially the same economic effect as any of the
foregoing, the interest of a lessor under a Capitalized Lease or Synthetic Lease
and the filing of any financing statement under the Uniform Commercial Code or
comparable law of any jurisdiction to evidence of any of the foregoing).
“Loan Documents” means, collectively, this Agreement, each Note, the Security
Documents, the Guaranty Agreements, the Engagement Letter, the Environmental
Indemnity Agreement, each Borrower Joinder Agreement, and each other document,
instrument, certificate and agreement executed and delivered by the Credit
Parties or any of their respective Subsidiaries in favor of or provided to the
Administrative Agent or any Secured Party in connection with this Agreement or
otherwise referred to herein or contemplated hereby.
“Loan” means any revolving loan made to the Borrowers pursuant to Section 2.1,
and “Loans” means all such revolving loans collectively.
“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank Eurodollar market.
“Material Adverse Effect” means a (a) material adverse change in or material
adverse effect upon the business, management, properties, condition (financial
or otherwise), assets or operations of the Company and its Subsidiaries taken as
a whole; or (b) a material adverse effect upon or material impairment in (i) the
attachment, perfection, or priority of the security interests of the
Administrative Agent and the Lenders in the Collateral or in the value of any
material part of the Collateral; (ii) the ability of the Company and its
Subsidiaries taken as a whole to perform their obligations under this Agreement
or any other Loan Document; or (iii) the legality, validity, binding effect or
enforceability of or the rights and remedies available to the Administrative
Agent and the Lenders under this Agreement or any other Loan Document.
“Material Lease” means each Lease other than any such Lease (a) with a tenant
which is not a Credit Party, (b) which covers a de minimis portion of the square
footage of the applicable Mortgaged Property, (c) which does not adversely
impact the ordinary course of operations of any Dealership Property and (d)
which does not interfere with the Administrative Agent’s rights to access or to
undertake foreclosure or other rights or remedies with respect to the applicable
Mortgaged Property.
“Maturity Date” means the earliest to occur of (a) July 14, 2025, (b) the date
of termination of the entire Commitment by the Company pursuant to Section 2.5,
and (c) the date of termination of the Commitment pursuant to Section 8.2(a).


19
130357028

--------------------------------------------------------------------------------





“Measurement Period” means, as of any date of determination, the period of four
(4) consecutive fiscal quarters ended on or immediately prior to such date.
“Minority Dealer” means a Minority Dealer Affiliate or a Minority Dealer
Subsidiary; provided that the Company shall not designate more than a total of
seven Minority Dealers at any one time, in addition to the designation of DCH
CA, LLC as a Minority Dealer.
“Minority Dealer Affiliate” means a Person, designated in writing by the Company
to the Administrative Agent from time to time, (a) in which one or more Minority
Dealer Partners, and one or more Credit Parties, has an equity ownership
interest and (b) which is not otherwise a Subsidiary of the Company.
“Minority Dealer Partner” means an individual of ethnic minority descent,
designated in writing by the Company to the Administrative Agent from time to
time, who owns any equity ownership interests in a Minority Dealer, and any
Affiliate of such individual through which the individual holds his or her
equity ownership interests in a Minority Dealer.
“Minority Dealer Subsidiary” means a Subsidiary of the Company, designated in
writing by the Company to the Administrative Agent from time to time, in which
one or more Minority Dealer Partners owns, directly or indirectly, equity
ownership interests of such Subsidiary or has the right to acquire, directly or
indirectly, equity ownership interests of such Subsidiary.
“Moody’s” means Moody’s Investors Service, Inc.
“Mortgaged Property” means any real property that is subject to a Mortgage.
“Mortgaged Property Release” has the meaning assigned thereto in Section
2.6(c)(i).
“Mortgaged Property Substitution” has the meaning assigned thereto in Section
2.6(c)(ii).
“Mortgages” means, collectively, each mortgage, deed of trust, deed to secure
debt or other real property security document, encumbering any real property now
or hereafter owned by the applicable Borrower, in each case, in form and
substance reasonably satisfactory to the Administrative Agent and executed by
such Borrower in favor of the Administrative Agent, for the ratable benefit of
the Secured Parties, as any such document may be amended, restated, supplemented
or otherwise modified from time to time.
“Multiemployer Plan” means a Plan maintained pursuant to a collective bargaining
agreement or any other arrangement to which any Credit Party or any ERISA
Affiliate is, or in the immediately preceding six years was, a party to which
more than one employer is obligated to make contributions.
“Net Cash Proceeds” means, all cash and cash equivalents received by any Credit
Party in connection with any Casualty or Condemnation with respect to, or any
sale or other disposition of, all or any portion of a Mortgaged Property
(including any cash or cash equivalents received by way of deferred payment
pursuant to, or by monetization of, a note receivable or otherwise, as and when
received) less the sum of (a) all income taxes and other taxes assessed by, or
reasonably estimated to be payable to, a Governmental Authority as a result of
such transaction (provided that if such estimated taxes exceed the amount of
actual taxes required to be paid in cash in respect of such transaction, the
amount of such excess shall constitute Net Cash Proceeds), (b) all reasonable
and customary out-of-pocket fees and expenses incurred in connection with such
transaction or event (including legal, accounting and investment banking fees
and sales commissions, recording fees, title transfer fees and appraiser fees)
and (c) all amounts that are set aside as a reserve (i) for adjustments in


20
130357028

--------------------------------------------------------------------------------





respect of the purchase price of such assets, (ii) for any liabilities
associated with such sale or casualty, to the extent such reserve is established
in accordance with GAAP or as otherwise required pursuant to the documentation
with respect to such transaction, (iii) for the payment of unassumed liabilities
relating to the assets sold or otherwise disposed of at the time of, or within
30 days after, the date of such sale or other disposition and (iv) for the
payment of indemnification obligations; provided that, to the extent and at the
time any such amounts are released from such reserve and received by such Credit
Party, such amounts shall constitute Net Cash Proceeds to the extent not then
applied to such obligations.
“New Vehicle” means automobile, truck, van, or other motor vehicle that has
never been owned except by a manufacturer, distributor or dealer (including a
vehicle acquired by trade with another dealer); has never been registered or
titled; is of the current or immediately preceding model year; and, except for a
demonstration unit, has not been driven more than 500 total miles.
“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver, amendment, modification or termination that (a) requires the approval of
all Lenders or all affected Lenders in accordance with the terms of Section 10.2
and (b) has been approved by the Required Lenders.
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
“Notes” means a promissory note made by the Borrowers in favor of a Lender
evidencing the portion of the Loans made by such Lender, substantially in the
form attached as Exhibit A, and any substitutes therefor, and any replacements,
restatements, renewals or extensions thereof, in whole or in part.
“Notice of Account Designation” has the meaning assigned thereto in
Section 2.3(b).
“Notice of Borrowing” has the meaning assigned thereto in Section 2.3(a).
“Notice of Conversion” has the meaning assigned thereto in Section 3.2.
“Notice of Prepayment” has the meaning assigned thereto in Section 2.4(c).
“Obligations” means, in each case, whether now in existence or hereafter
arising: (a) the principal of and interest on (including interest accruing after
the filing of any bankruptcy or similar petition) the Loans and (b) all other
fees and commissions (including attorneys’ fees), charges, indebtedness, loans,
liabilities, financial accommodations, obligations, covenants and duties owing
by the Credit Parties to the Lenders, the Administrative Agent or the other
Secured Parties, in each case under any Loan Document, with respect to any Loan
of every kind, nature and description, direct or indirect, absolute or
contingent, due or to become due, contractual or tortious, liquidated or
unliquidated, and whether or not evidenced by any note and including interest
and fees that accrue after the commencement by or against any Credit Party of
any proceeding under any Debtor Relief Laws, naming such Person as the debtor in
such proceeding, regardless of whether such interest and fees are allowed claims
in such proceeding.
“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.
“Organizational Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents); (b) with respect to any limited liability
company, the certificate or articles of formation or organization and operating
agreement or limited liability company agreement (or equivalent or comparable
documents); and (c) with respect to any partnership, joint venture, trust or
other form of business entity, the partnership, joint venture or other


21
130357028

--------------------------------------------------------------------------------





applicable agreement of formation or organization and any agreement, instrument,
filing or notice with respect thereto filed in connection with its formation or
organization with the applicable Governmental Authority in the jurisdiction of
its formation or organization and, if applicable, any certificate or articles of
formation or organization of such entity.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court, documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 3.12).
“Participant” has the meaning assigned thereto in Section 10.9(d).
“Participant Register” has the meaning assigned thereto in Section 10.9(d).
“PATRIOT Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).
“PBGC” means the Pension Benefit Guaranty Corporation or any successor agency.
“Permitted Encumbrance” means any Lien permitted by Section 7.3(a), (b), (c) or
(g).
“Permitted Liens” means the Liens permitted pursuant to Section 7.3.
“Permitted Restrictions” has the meaning assigned to such term in the Company
Revolving Credit Agreement.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Platform” means Debt Domain, Intralinks, SyndTrak or a substantially similar
electronic transmission system.
“Plan” means an employee pension benefit plan which is covered by Title IV of
ERISA or subject to the minimum funding standards under Section 412 of the Code
as to which any Credit Party or any ERISA Affiliate may have any liability.
“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by the Administrative Agent as its prime rate. Each
change in the Prime Rate shall be effective as of the opening of business on the
day such change in such prime rate occurs. The parties hereto acknowledge that
the rate announced publicly by the Administrative Agent as its prime rate is an
index or base rate and shall not necessarily be its lowest or best rate charged
to its customers or other banks.


22
130357028

--------------------------------------------------------------------------------





“Principal” means Sidney D. DeBoer, Bryan DeBoer or another successor, or
successors, reasonably acceptable to the Administrative Agent and the Required
Lenders.
“Prohibited Transaction” means any prohibited transaction within the meaning of
Section 406 of ERISA or Section 4975 of the Code.
“Properties” has the meaning assigned thereto in Section 6.7.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Public Lenders” has the meaning assigned thereto in Section 6.1.
“Real Estate Support Documents” means, with respect to any Mortgaged Property,
each of the following (all of which shall be in form and substance satisfactory
to the Administrative Agent):
(a)     a mortgagee title insurance policy in an amount, and with endorsements,
acceptable to the Administrative Agent (which may be in the form of a mark-up or
a pro forma of the title commitments but which nevertheless represent presently
effective and enforceable title insurance) issued by a nationally recognized
title insurance company acceptable to the Administrative Agent insuring the Lien
of the applicable Mortgage with respect to such Mortgaged Property as a first
priority Lien on the real property described therein, free of any other Liens
except for Permitted Encumbrances;
(b)     a current ALTA survey (or such other survey reasonably acceptable to the
Administrative Agent), together with appropriate affidavits of no change and/or
indemnities from the Credit Parties, if applicable, sufficient to allow the
title insurance policies required by the preceding clause (a) without a standard
survey exception and, if applicable, satisfy the Administrative Agent’s and each
Lender’s flood insurance diligence;
(c)     a Phase I environmental report (and, if appropriate, Phase II
environmental reports) and such other environmental report(s) reasonably
requested by the Administrative Agent by an environmental engineering firm
acceptable to the Administrative Agent and environmental indemnity agreements;
(d)     life of loan flood hazard determination certifications, executed
acknowledgements from the applicable Borrower and evidence of flood insurance
(if required) and other flood-related documentation as required by Applicable
Laws (including the Flood Insurance Laws) and as reasonably required by the
Administrative Agent or any Lender;
(e)    a FIRREA compliant appraisal from a third party appraiser acceptable to
the Administrative Agent (it being understood that such appraisal (and the
appraised value set forth therein) is subject to the review and approval of the
Administrative Agent and is subject to adjustment consistent with the
Administrative Agent’s standard practices);
(f)    evidence of the insurance with respect to such Mortgaged Property
required by this Agreement and the other Loan Documents, together with the
endorsements required by the Administrative Agent;
(g)    memoranda of lease, tenant estoppel agreements and subordination
agreements required by the Administrative Agent;


23
130357028

--------------------------------------------------------------------------------





(h)    customary opinions of counsel (including, without limitation, local
counsel) to the Credit Parties, addressed to the Administrative Agent and the
Lenders, with respect to the Credit Parties, the Loan Documents and such other
matters as the Administrative Agent shall reasonably request (which such
opinions shall expressly permit reliance by permitted successors and assigns of
the Administrative Agent and the Lenders); and
(i)     customary affidavits, zoning letters and such other real estate related
documents as may be reasonably requested by the Administrative Agent (e.g. UCC
fixture filings and the like).
“Recipient” means (a) the Administrative Agent and (b) any Lender, as
applicable.
“Register” has the meaning assigned thereto in Section 10.9(c).
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.
“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.
“Removal Effective Date” has the meaning assigned thereto in Section 9.6(b).
“Required Lenders” means, at any time, Lenders having Total Credit Exposure
representing more than fifty percent (50%) of the Total Credit Exposure of all
Lenders. The Total Credit Exposure of any Defaulting Lender shall be disregarded
in determining Required Lenders at any time. At any time that there is more than
one Lender that is not an Affiliate of any other Lender there shall be at least
two Lenders that are not Affiliates of one another within the group of Lenders
constituting Required Lenders at such time.
“Resignation Effective Date” has the meaning assigned thereto in Section 9.6(a).
“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.
“Responsible Officer” means, as to any Person, the chief executive officer,
president, chief financial officer, controller, treasurer or assistant treasurer
of such Person or any other officer or agent of such Person designated in
writing by the Company or such Person and reasonably acceptable to the
Administrative Agent; provided that, to the extent requested thereby, the
Administrative Agent shall have received a certificate of such Person certifying
as to the incumbency and genuineness of the signature of each such officer or
agent. Any document delivered hereunder or under any other Loan Document that is
signed by a Responsible Officer of a Person shall be conclusively presumed to
have been authorized by all necessary corporate, limited liability company,
partnership and/or other action on the part of such Person and such Responsible
Officer shall be conclusively presumed to have acted on behalf of such Person.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in any Credit
Party or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in any Credit Party or any option, warrant or other
right to acquire any such Equity Interests in any Credit Party.


24
130357028

--------------------------------------------------------------------------------





“S&P” means Standard & Poor’s Rating Service, a division of S&P Global Inc. and
any successor thereto.
“Sanctioned Country” means at any time, a country, region or territory which is
itself (or whose government is) the subject or target of any Sanctions
(including, as of the Closing Date, Cuba, Iran, North Korea, Syria and Crimea).
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC (including
OFAC’s Specially Designated Nationals and Blocked Persons List and OFAC’s
Consolidated Non-SDN List), the U.S. Department of State, the United Nations
Security Council, the European Union, any European member state, Her Majesty’s
Treasury, or other relevant sanctions authority, (b) any Person operating,
organized or resident in a Sanctioned Country, (c) any Person owned or
controlled by, or acting or purporting to act for or on behalf of, directly or
indirectly, any such Person or Persons described in clauses (a) and (b),
including a Person that is deemed by OFAC to be a Sanctions target based on the
ownership of such legal entity by Sanctioned Person(s) or (d) any Person
otherwise a target of Sanctions, including vessels and aircraft, that are
designated under any Sanctions program.
“Sanctions” means any and all economic or financial sanctions, sectoral
sanctions, secondary sanctions, trade embargoes and restrictions and
anti-terrorism laws, including but not limited to those imposed, administered or
enforced from time to time by the U.S. government (including those administered
by OFAC or the U.S. Department of State), the United Nations Security Council,
the European Union, any European member state, Her Majesty’s Treasury, or other
relevant sanctions authority in any jurisdiction in which (a) the Company or any
of its Subsidiaries or Affiliates is located or conducts business, (b) in which
any of the proceeds of the Loans will be used, or (c) from which repayment of
the Loans will be derived.
“SCFC Receivables Facility” means an arrangement pursuant to which an SCFC
Subsidiary sells Specified SCFC Receivable Assets to a third party (including
another SCFC Subsidiary).
“SCFC Securitization Facility” means a securitization, financing, factoring or
sales transaction pursuant to which an SCFC Subsidiary sells, transfers, pledges
or otherwise conveys Specified SCFC Receivable Assets to a third party
(including another SCFC Subsidiary).
“SCFC Subsidiary” has the meaning assigned thereto in the Company Revolving
Credit Agreement.
“Scheduled Commitment Reduction” has the meaning assigned thereto in Section
2.5(c).
“SEC” means the U.S. Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
each co-agent or sub-agent appointed by the Administrative Agent from time to
time pursuant to Section 9.5, any other holder from time to time of any of any
Obligations and, in each case, their respective successors and permitted
assigns.
“Security Documents” means the collective reference to the Mortgages, and each
other agreement or writing pursuant to which any Credit Party pledges or grants
a security interest in any property or assets securing the Obligations.


25
130357028

--------------------------------------------------------------------------------





“Seller Agreement” means any material agreement between the Company or any of
its Subsidiaries and a manufacturer, distributor or other seller of New Vehicles
(including without limitation any dealer franchise agreement, dealer agreement,
dealer sales and service agreement or similar agreement, distribution
agreements, framework agreements, and the like).
“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark, (or a successor administrator) on the Federal
Reserve Bank of New York’s Website.
“Solvent” means, with respect to any Person on any date, that on such date
(a) the fair value of the assets of such Person, at a fair valuation is greater
than the debts and liabilities, subordinated, contingent or otherwise, of such
Person; (b) the present fair saleable value of the assets of such Person is
greater than the amount that will be required to pay the probable liability of
such Person on its debts and other liabilities, subordinated, contingent or
otherwise, as such debts and other liabilities become absolute and matured;
(c) such Person will be able to pay its debts and liabilities, subordinated,
contingent or otherwise, as such debts and liabilities become absolute and
matured; (d) such Person does not have unreasonably small capital with which to
conduct the businesses in which it is engaged as such businesses are now
conducted; and (e) such Person does not intend to, and does not believe that it
will incur debts or liabilities beyond its ability to pay such debts and
liabilities as they mature, taking into account the timing of and amounts of
cash to be received by it and the timing of the amounts of cash to be payable on
or in respect of its indebtedness.
“Specified Company Guaranties” means one or more unsecured guaranties by the
Company of the obligations of any SCFC Subsidiary incurred by such SCFC
Subsidiary in connection with an SCFC Securitization Facility or an SCFC
Receivables Facility; provided that the Company’s obligations under all
Specified Company Guaranties do not in the aggregate, together with any
obligations of the Company under any guaranty of SCFC Indebtedness (as defined
in the Company Revolving Credit Agreement), exceed $250,000,000 at any one time.
“Specified SCFC Receivable Assets” means (a) any Indebtedness (including an
account, chattel paper, instrument or general intangible) owed to an SCFC
Subsidiary by a purchaser of a motor vehicle that was incurred by such purchaser
to acquire such motor vehicle, and (b) all collateral securing such
Indebtedness, all contracts and contract rights, guarantees or other obligations
in respect of such Indebtedness, all records with respect to such Indebtedness
and any other assets related to the foregoing.
“Subsidiary” of a Person means (a) any corporation Controlled by such Person or
more than 50% of the outstanding securities having ordinary voting power of
which shall at the time be owned, directly or indirectly, by such Person or by
one or more of such Person’s Subsidiaries or by such Person and one or more of
its Subsidiaries and (b) any partnership, limited liability company,
association, joint venture or other business organization Controlled by such
Person or more than 50% of the ownership interests having ordinary voting power
of which shall at the time be so owned. Unless otherwise expressly provided, all
references herein to a “Subsidiary” shall mean a Subsidiary of the Company.
“Subsidiary Guarantors” means, collectively, the Subsidiaries party to the
Subsidiary Guaranty Agreement (including by execution of a Subsidiary Guaranty
Joinder Agreement).
“Subsidiary Guaranty Agreement” means the Subsidiary Guaranty Agreement dated as
of the date hereof, made by certain Subsidiaries of the Company in favor of the
Administrative Agent for the benefit of the Secured Parties, as supplemented
from time to time by the execution and delivery of Subsidiary Guaranty Joinder
Agreements.


26
130357028

--------------------------------------------------------------------------------





“Subsidiary Guaranty Joinder Agreement” means any Subsidiary Guaranty Joinder
Agreement, substantially in the form thereof attached to the Subsidiary Guaranty
Agreement, executed and delivered by a Subsidiary to the Administrative Agent.
“Substitution Property” has the meaning assigned thereto in Section 2.6(c)(ii).
“Synthetic Lease” means any lease of goods or other property, whether real or
personal, which is treated as an operating lease under GAAP and as a loan or
financing for United States income tax purposes.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, fines, additions
to tax or penalties applicable thereto.
“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.
“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments of such Lender at such time and the aggregate outstanding principal
amount of the Loans of such Lender at such time.
“Total Outstandings” means, with respect to the Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of Loans occurring on such date.
“UCC” means the Uniform Commercial Code as in effect in the State of New York.
“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended from time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.
“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.
“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.
“United States” means the United States of America.
“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning assigned thereto in Section
3.11(g).
“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association.
“Wholly-Owned” means, with respect to a Subsidiary, that all of the Equity
Interests of such Subsidiary are, directly or indirectly, owned or controlled by
the Company and/or one or more of its Wholly-


27
130357028

--------------------------------------------------------------------------------





Owned Subsidiaries (except for directors’ qualifying shares or other shares
required by Applicable Law to be owned by a Person other than the Company and/or
one or more of its Wholly-Owned Subsidiaries).
“Withholding Agent” means any Credit Party and the Administrative Agent.
“Write-Down and Conversion Powers” means (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.
SECTION 1.2    Other Definitions and Provisions. With reference to this
Agreement and each other Loan Document, unless otherwise specified herein or in
such other Loan Document: (a) the definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined, (b) whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms, (c) the words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”, (d) the word
“will” shall be construed to have the same meaning and effect as the word
“shall”, (e) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (f) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (g) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (h) the words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights,
(i) the term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form and (j) in
the computation of periods of time from a specified date to a later specified
date, the word “from” means “from and including;” the words “to” and “until”
each mean “to but excluding;” and the word “through” means “to and including”.
SECTION 1.3    Accounting Terms.
(a)    All accounting terms not specifically or completely defined herein shall
be construed in conformity with, and all financial data (including financial
ratios and other financial calculations) required to be submitted pursuant to
this Agreement shall be prepared in conformity with GAAP, applied on a
consistent basis, as in effect from time to time and in a manner consistent with
that used in preparing the Audited Financial Statements, except as otherwise
specifically prescribed herein. Notwithstanding the foregoing, for purposes of
determining compliance with any covenant (including the computation of any
financial covenant) contained herein, Indebtedness of the Company and its
Subsidiaries shall be deemed to be carried at 100% of the outstanding principal
amount thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on financial
liabilities shall be disregarded.
(b)    If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and either the
Company or the Required Lenders shall so request, the Administrative Agent, the
Lenders and the Company shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Required Lenders); provided that, until so
amended, (i) such ratio or requirement shall


28
130357028

--------------------------------------------------------------------------------





continue to be computed in accordance with GAAP prior to such change therein and
(ii) the Company shall provide to the Administrative Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP; provided, further that (A) all obligations of any Person
that are or would have been treated as operating leases for purposes of GAAP
prior to the effectiveness of FASB ASC 842 shall continue to be accounted for as
operating leases for purposes of all financial definitions and calculations for
purpose of this Agreement (whether or not such operating lease obligations were
in effect on such date) notwithstanding the fact that such obligations are
required in accordance with FASB ASC 842 (on a prospective or retroactive basis
or otherwise) to be treated as Capitalized Lease Obligations in the financial
statements and (B) all financial statements delivered to the Administrative
Agent hereunder shall contain a schedule showing the modifications necessary to
reconcile the adjustments made pursuant to clause (A) above with such financial
statements.
SECTION 1.4    UCC Terms. Terms defined in the UCC in effect on the Closing Date
and not otherwise defined herein shall, unless the context otherwise indicates,
have the meanings provided by those definitions. Subject to the foregoing, the
term “UCC” refers, as of any date of determination, to the UCC then in effect.
SECTION 1.5    Rounding. Any financial ratios required to be maintained pursuant
to this Agreement shall be calculated by dividing the appropriate component by
the other component, carrying the result to one place more than the number of
places by which such ratio or percentage is expressed herein and rounding the
result up or down to the nearest number (with a rounding-up if there is no
nearest number).
SECTION 1.6    References to Agreement and Laws. Unless otherwise expressly
provided herein, (a) any definition or reference to formation documents,
governing documents, agreements (including the Loan Documents) and other
contractual documents or instruments shall be deemed to include all subsequent
amendments, restatements, extensions, supplements and other modifications
thereto, but only to the extent that such amendments, restatements, extensions,
supplements and other modifications are not prohibited by any Loan Document; and
(b) any definition or reference to any Applicable Law, including Anti-Corruption
Laws, Anti-Money Laundering Laws, the Bankruptcy Code, the Code, ERISA, the
Exchange Act, the FLSA, the PATRIOT Act, the UCC, the Investment Company Act,
the Trading with the Enemy Act of the United States or any of the foreign assets
control regulations of the United States Treasury Department, shall include all
statutory and regulatory provisions consolidating, amending, replacing,
supplementing or interpreting such Applicable Law.
SECTION 1.7    Times of Day. Unless otherwise specified, all references herein
to times of day shall be references to Pacific time (daylight or standard, as
applicable).
SECTION 1.8    Rates. The Administrative Agent does not warrant or accept
responsibility for, and shall not have any liability with respect to, the
administration, submission or any other matter related to the rates in the
definition of “LIBOR” or with respect to any rate that is an alternative or
replacement for or successor to any such rate (including, without limitation,
any Benchmark Replacement) or the effect of any of the foregoing, or of any
Benchmark Replacement Conforming Changes.
SECTION 1.9    Divisions. For all purposes under the Loan Documents, in
connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s laws): (a) if any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized on the first date of its existence by the holders of its Equity
Interests at such time.


29
130357028

--------------------------------------------------------------------------------





ARTICLE II

REVOLVING CREDIT FACILITY
SECTION 2.1    Loans. Subject to the terms and conditions of this Agreement and
the other Loan Documents, and in reliance upon the representations and
warranties set forth in this Agreement and the other Loan Documents, each Lender
severally agrees to make Loans in Dollars to the Borrowers from time to time
from the Closing Date to, but not including, the Maturity Date as requested by
the Company in accordance with the terms of Section 2.3; provided, that (a) the
Total Outstandings shall not exceed the Commitment and (b) the aggregate
outstanding principal amount of the Loans of any Lender shall not at any time
exceed such Lender’s Commitment. Each Loan by a Lender shall be in a principal
amount equal to such Lender’s Commitment Percentage of the aggregate principal
amount of Loans requested on such occasion. Subject to the terms and conditions
hereof, the Borrowers may borrow, repay and reborrow Loans hereunder until the
Maturity Date.
SECTION 2.2    [Reserved].
SECTION 2.3    Procedure for Advances of Loans.
(a)    Requests for Borrowing. The Company shall give the Administrative Agent
irrevocable prior written notice substantially in the form of Exhibit B (a
“Notice of Borrowing”) not later than 11:00 a.m. (i) on the same Business Day as
each Base Rate Loan and (ii) at least three (3) Business Days before each LIBOR
Rate Loan, of its intention to borrow, specifying (A) the date of such
borrowing, which shall be a Business Day, (B) the amount of such borrowing,
which shall be, (x) with respect to Base Rate Loans in an aggregate principal
amount of $1,000,000 or a whole multiple of $500,000 in excess thereof and
(y) with respect to LIBOR Rate Loans in an aggregate principal amount of
$2,000,000 or a whole multiple of $1,000,000 in excess thereof, (C) whether such
Loan is to be a LIBOR Rate Loan or a Base Rate Loan, and (D) the applicable
Borrower on behalf of whom such Loan is being requested. If the Company fails to
specify a type of Loan in a Notice of Borrowing, then the applicable Loans shall
be made as LIBOR Rate Loans, so long as the three (3) Business Days prior notice
requirement is satisfied and, if such requirement is not satisfied, then the
applicable Loans shall be made as Base Rate Loans. A Notice of Borrowing
received after 11:00 a.m. shall be deemed received on the next Business Day. The
Administrative Agent shall promptly notify the Lenders of each Notice of
Borrowing.
(b)    Disbursement of Loans. Not later than 1:00 p.m. on the proposed borrowing
date, each Lender will make available to the Administrative Agent, for the
account of the Borrowers, at the Administrative Agent’s Office in funds
immediately available to the Administrative Agent, such Lender’s Commitment
Percentage of the Loans to be made on such borrowing date. Each Borrower hereby
irrevocably authorizes the Administrative Agent to disburse the proceeds of each
borrowing requested pursuant to this Section in immediately available funds by
crediting or wiring such proceeds to the deposit account of the applicable
Borrower identified in the most recent notice substantially in the form attached
as Exhibit C (a “Notice of Account Designation”) delivered by the Company to the
Administrative Agent or as may be otherwise agreed upon by the Company and the
Administrative Agent from time to time. Subject to Section 3.7 hereof, the
Administrative Agent shall not be obligated to disburse the portion of the
proceeds of any Loan requested pursuant to this Section to the extent that any
Lender has not made available to the Administrative Agent its Commitment
Percentage of such Loan.


30
130357028

--------------------------------------------------------------------------------





SECTION 2.4    Repayment and Prepayment of Loans.
(a)    Repayment on Termination Date. The Borrowers hereby agree to repay the
outstanding principal amount of all Loans in full on the Maturity Date together
with all accrued but unpaid interest thereon.
(b)    Mandatory Prepayments. If at any time the Total Outstandings exceed the
Commitment, the Borrowers shall immediately prepay Loans in an amount equal to
such excess. The Borrowers shall also prepay Loans in connection with any
Casualty, Condemnation or Mortgaged Property Release, in each case to the extent
required pursuant to Section 2.6. Each prepayment under this Section 2.4(b)
shall be accompanied by any amount required to be paid pursuant to Section 3.9.
(c)    Optional Prepayments. The Borrowers may at any time and from time to time
prepay Loans, in whole or in part, without premium or penalty, with irrevocable
prior written notice by the Company to the Administrative Agent substantially in
the form attached as Exhibit D (a “Notice of Prepayment”) given not later than
11:00 a.m. (i) on the same Business Day as each Base Rate Loan and (ii) at least
three (3) Business Days before each LIBOR Rate Loan, specifying the date and
amount of prepayment and whether the prepayment is of LIBOR Rate Loans, Base
Rate Loans or a combination thereof, and, if of a combination thereof, the
amount allocable to each. Upon receipt of such notice, the Administrative Agent
shall promptly notify each Lender. If any such notice is given, the amount
specified in such notice shall be due and payable on the date set forth in such
notice. Partial prepayments shall be in an aggregate amount of $1,000,000 or a
whole multiple of $500,000 in excess thereof with respect to Base Rate Loans and
$2,000,000 or a whole multiple of $1,000,000 in excess thereof with respect to
LIBOR Rate Loans. A Notice of Prepayment received after 11:00 a.m. shall be
deemed received on the next Business Day. Each such repayment shall be
accompanied by any amount required to be paid pursuant to Section 3.9.
(d)    Hedge Agreements. No repayment or prepayment of the Loans pursuant to
this Section shall affect any Borrower’s obligations under any Hedge Agreement
entered into with respect to the Loans.
SECTION 2.5    Permanent Reduction of the Commitment.
(a)    Voluntary Reduction. The Borrowers shall have the right at any time and
from time to time, upon at least five (5) Business Days prior irrevocable
written notice from the Company to the Administrative Agent, to permanently
reduce, without premium or penalty, (i) the entire Commitment at any time or
(ii) portions of the Commitment, from time to time, in an aggregate principal
amount not less than $1,000,000 or any whole multiple of $1,000,000 in excess
thereof. Any reduction of the Commitment shall be applied to the Commitment of
each Lender according to its Commitment Percentage. All Commitment Fees accrued
until the effective date of any termination of the Commitment shall be paid on
the effective date of such termination.
(b)    Mandatory Reduction. On the date of any Mortgaged Property Release, the
Commitment shall be permanently reduced by an amount equal to the positive
difference (if any) of (i) the aggregate Applicable Allocable Values of all
Dealership Properties and/or Adjacent Properties subject to such Mortgaged
Property Release (the “Released Mortgaged Property”) minus (ii) the aggregate
Applicable Margined Values of all of the Dealership Properties and/or Adjacent
Properties being substituted for the Released Mortgaged Property on such date
pursuant to a Mortgaged Property Substitution, if any. Subject to Section
2.6(a)(v) and 2.6(b)(v), on each date that Loans are required to be prepaid
pursuant to Section 2.6 as a result of any Casualty or Condemnation, the
Commitments shall be permanently reduced by an amount equal to such principal
prepayment and, if the Net Cash Proceeds received in respect thereof exceed the
Loans outstanding on any date that such a prepayment would have otherwise been
required with such Net


31
130357028

--------------------------------------------------------------------------------





Cash Proceeds, the Commitment shall nonetheless be permanently reduced on such
date by an amount equal to such Net Cash Proceeds.
(c)    Scheduled Commitment Reductions. The Commitment shall also be permanently
reduced on a quarterly basis (each such reduction, a “Scheduled Commitment
Reduction”) by an amount equal to $3,183,750 each calendar quarter beginning
October 1, 2020 and continuing on the first Business Day of each January, April,
July and October thereafter.
(d)    Application of Reduction. To the extent that the Commitment is reduced
pursuant to Section 2.5(a), such reduction shall reduce the amount of the
Commitment as may be directed by the Company (including by reducing one or more
of the Scheduled Commitment Reductions) and, in the absence of any such
direction by the Company, shall reduce the Commitment scheduled to terminate on
the Maturity Date until such amount equals zero and thereafter shall reduce the
Scheduled Commitment Reductions in the inverse order thereof. To the extent that
the Commitment is reduced pursuant to Section 2.5(b), such reduction shall
reduce the amount of the Commitment scheduled to terminate on the Maturity Date
until such amount equals zero and thereafter shall reduce the Scheduled
Commitment Reductions in the inverse order thereof.
(e)    Corresponding Payment. Each permanent reduction permitted or required
pursuant to this Section shall be accompanied by a payment of principal
sufficient to reduce the aggregate outstanding Loans after such reduction to the
Commitment as so reduced. Any reduction of the Commitment to zero shall be
accompanied by payment of all outstanding Loans and shall result in the
termination of the Commitment and the Credit Facility. If the reduction of the
Commitment requires the repayment of any LIBOR Rate Loan, such repayment shall
be accompanied by any amount required to be paid pursuant to Section 3.9 hereof.
SECTION 2.6    Casualty, Condemnation and Release and Substitution of Mortgaged
Properties.
(a)    Casualty.
(i)    If any Mortgaged Property shall be damaged or destroyed, in whole or in
part, by fire or other casualty (a “Casualty”), the Company shall give prompt
notice thereof to the Administrative Agent. Following the occurrence of a
Casualty, the Credit Parties, regardless of whether insurance proceeds are
available, shall proceed promptly to restore, repair, replace or rebuild the
affected Mortgaged Property to be of at least equal value (or, to the extent
approved by the Administrative Agent, substantially equal value) and of
substantially the same character as prior to such damage or destruction (but
with such alterations, modifications and/or betterments reasonably deemed
necessary or desirable by the Company or the affected Credit Party in its good
faith business judgment), in accordance with all Applicable Laws.
(ii)    The Borrowers shall make mandatory principal prepayments of the Loans in
an amount equal to one hundred percent (100%) of the aggregate Net Cash Proceeds
from a Casualty and the Commitments shall be reduced in accordance with Section
2.5(b). Such prepayments shall be made within five (5) Business Days after the
date of receipt by any Credit Party or the Administrative Agent, as the case may
be, of the Net Cash Proceeds (and the Borrowers hereby authorize the
Administrative Agent to apply such Net Cash Proceeds to such prepayment);
provided that, so long as no Default or Event of Default shall have occurred and
be continuing or would result therefrom, no prepayment shall be required under
this Section 2.6(a)(ii) with respect to such portion of such Net Cash Proceeds
that the Company shall have, on or prior to such date, given written notice


32
130357028

--------------------------------------------------------------------------------





to the Administrative Agent of its intent to apply such Net Cash Proceeds to the
restoration of such Mortgaged Property in accordance with subsection (iii)
below.
(iii)    With respect to any Net Cash Proceeds to be applied to the restoration
of a Mortgaged Property pursuant to the proviso set forth in Section 2.6(a)(ii),
such Net Cash Proceeds shall be disbursed by the Administrative Agent as
follows:
(A)    if the loss is less than or equal to an amount equal to 10% of the
Applicable Appraised Value of such Mortgaged Property, the Administrative Agent
shall disburse the Net Cash Proceeds for use in connection with the restoration
of such Mortgaged Property from time to time in accordance with subsection (iv)
below so long as (1) no Default or Event of Default has occurred and is
continuing or would result therefrom and (2) the Credit Parties promptly
commence and are diligently pursuing restoration of such Mortgaged Property;
(B)    if the loss exceeds an amount equal to 10% of the Applicable Appraised
Value of such Mortgaged Property, the Administrative Agent shall disburse the
Net Cash Proceeds for use in connection with the restoration of such Mortgaged
Property from time to time in accordance with subsection (iv) below, but only if
each of the following conditions are satisfied: (1) at all times during such
restoration no Default or Event of Default has occurred and is continuing or
would result therefrom; (2) the Administrative Agent determines throughout the
restoration that there are sufficient funds available to restore and repair such
Mortgaged Property to a condition approved by the Administrative Agent or, if
the Administrative Agent determines that such funds are insufficient for such
purpose, upon the demand of the Administrative Agent the Credit Parties shall
promptly (and in any event within thirty (30) days following request therefor)
provide additional security (or such other financial accommodation or
arrangement) to address such insufficiency to the Administrative Agent’s
satisfaction; (3) the Administrative Agent determines that the fair market value
of such Mortgaged Property after restoration will not be less than the
Applicable Appraised Value of such Mortgaged Property; (4) the Administrative
Agent determines that restoration and repair of such Mortgaged Property to a
condition approved by the Administrative Agent will be completed within three
hundred sixty (360) days after the date of loss or casualty and in any event at
least one hundred eighty (180) days prior to the Maturity Date; (5) the Credit
Parties promptly commence and are diligently pursuing restoration of such
Mortgaged Property; and (6) such Mortgaged Property after the restoration will
be in compliance with, and permitted under, all requirements of Applicable Law,
including zoning, building and land use laws, rules, regulations and ordinances;
and
(C)    if any of the conditions set forth in clauses (A) and (B) of this Section
2.6(a)(ii) are not satisfied with respect to any such restoration of a Mortgaged
Property, then, unless otherwise directed by the Required Lenders, the
Administrative Agent shall apply the Net Cash Proceeds to the prepayment of the
Loans as set forth in Section 2.6(a)(ii); 
provided that if any Net Cash Proceeds are no longer intended to be or cannot be
so applied to the restoration of such Mortgaged Property at any time after
delivery of a notice of restoration election, an amount equal to any such Net
Cash Proceeds shall be applied within five (5) Business Days after the
applicable Credit Party reasonably determines that such Net


33
130357028

--------------------------------------------------------------------------------





Cash Proceeds are no longer intended to be or cannot be so applied to the
restoration of such Mortgaged Property to the prepayment of the Loans as set
forth in Section 2.6(a)(ii).
(iv)    The Net Cash Proceeds that are available for restoration pursuant to
clauses (A) or (B) of Section 2.6(a)(iii) will be disbursed by the
Administrative Agent on receipt of reasonably satisfactory plans and
specifications, contracts and subcontracts, schedules, budgets, invoices, lien
waivers and architects’ certificates, and otherwise in accordance with the
Administrative Agent’s customary commercial construction lending practices for
construction loan advances (including appropriate retainages to ensure that all
work is completed in a workmanlike manner) and may, at the discretion of the
Administrative Agent, be remitted directly to applicable third parties.
(v)    Notwithstanding the foregoing, if any Mortgaged Property is subject to a
Casualty, then the Borrowers may also elect to release such Mortgaged Property
pursuant to Section 2.6(c)(i) and provide Substitution Property as Collateral
(together with all Real Estate Support Documents) in the manner provided in
Section 2.6(c)(ii) below in lieu of making the prepayments or making the
restoration contemplated by this Section 2.6(a) so long as such release and
substitution occurs within ninety (90) days of the occurrence of such Casualty
(or such later date as the Administrative Agent may permit in its sole
discretion).
(b)    Condemnation.
(i)    The Company shall promptly give the Administrative Agent written notice
of the actual or threatened commencement of any proceeding relating to an actual
or proposed Condemnation of any Mortgaged Property and shall deliver to the
Administrative Agent copies of any and all papers served in connection
therewith. Following the occurrence of a Condemnation of any Mortgaged Property,
the Credit Parties, regardless of whether any award or compensation (an “Award”)
is available, shall promptly proceed to restore, repair, replace or rebuild the
applicable Mortgaged Property to the extent practicable to be of at least equal
value (or, to the extent approved by the Administrative Agent, substantially
equal value) and of substantially the same character (but with such alterations,
modifications and/or betterments reasonably deemed necessary or desirable by the
Company or the affected Credit Party in its good faith business judgment) as
prior to such Condemnation, all to be effected in accordance with Applicable
Law. The Administrative Agent may participate in any such proceeding (for itself
and on behalf of the Secured Parties) and the Borrowers will deliver to the
Administrative Agent all instruments necessary or required by the Administrative
Agent to permit such participation. Without the Administrative Agent’s prior
consent, no Credit Party shall agree to any Award or, except as required by
Applicable Law, take any action (or fail to take any action) which would cause
the Award to be determined. All Awards for the taking or purchase in lieu of
condemnation of any Mortgaged Property or any part thereof are hereby assigned
to and shall be paid to the Administrative Agent for the benefit of the Secured
Parties to be applied to the Obligations in accordance with the terms and
conditions of the Loan Documents. The Administrative Agent is hereby irrevocably
appointed as each Credit Party’s attorney-in-fact, coupled with an interest,
with exclusive power to collect, receive and retain any Award and to make any
compromise or settlement in connection with any such Condemnation and to give
proper receipts and acquittances therefor. The Credit Parties, upon request by
the Administrative Agent, shall execute all instruments requested to confirm the
assignment of the Awards to the Administrative Agent, free and clear of all
Liens, charges or encumbrances. Anything herein to the contrary notwithstanding,
the Administrative Agent is authorized to adjust such Award without the consent
of any Credit Party and to collect such Award in the name of the Administrative
Agent (on behalf of itself and the Secured Parties) for application to the
Obligations in accordance with the terms and conditions of the Loan Documents.


34
130357028

--------------------------------------------------------------------------------





(ii)    The Borrowers shall make mandatory principal prepayments of the Loans in
an amount equal to one hundred percent (100%) of the aggregate Net Cash Proceeds
from an Award and the Commitments shall be reduced in accordance with Section
2.5(b). Such prepayments shall be made within five (5) Business Days after the
date of receipt by any Credit Party or the Administrative Agent, as the case may
be, of the Net Cash Proceeds (and the Borrowers hereby authorize the
Administrative Agent to apply such Net Cash Proceeds to such prepayment);
provided that, so long as no Default or Event of Default shall have occurred and
be continuing or would result therefrom, no prepayment shall be required under
this Section 2.6(b)(ii) with respect to such portion of such Net Cash Proceeds
that the Company shall have, on or prior to such date, given written notice to
the Administrative Agent of its intent to reinvest such Net Cash Proceeds to
such Mortgaged Property in accordance with subsection (iii) below.
(iii)    With respect to any Net Cash Proceeds from an Award to be reinvested in
a Mortgaged Property pursuant to the proviso set forth in Section 2.6(b)(ii),
such Net Cash Proceeds shall be disbursed by the Administrative Agent from time
to time in accordance with subsection (iv) below, if such Net Cash Proceeds are
less than or equal to the lesser of (x) an amount equal to 5% of the Applicable
Appraised Value of such Mortgaged Property and (y) $500,000 and the Company
requests that such Net Cash Proceeds be used for nonstructural site improvements
(such as landscape, driveway, walkway and parking area repairs) to be made in
connection with such Condemnation, so long as (1) no Default or Event of Default
has occurred and is continuing or would result therefrom and (2) the Credit
Parties promptly commence and are diligently pursuing such improvements. If any
of the conditions set forth in the preceding sentence are not satisfied with
respect to any such improvement of a Mortgaged Property, then, unless otherwise
directed by the Required Lenders, the Administrative Agent shall apply the Net
Cash Proceeds to the prepayment of the Loans as set forth in Section 2.6(b)(ii).
Notwithstanding the foregoing, if any Net Cash Proceeds are no longer intended
to be or cannot be so applied to the improvement of such Mortgaged Property at
any time after delivery of a notice of improvement election, an amount equal to
any such Net Cash Proceeds shall be applied within five (5) Business Days after
the applicable Credit Party reasonably determines that such Net Cash Proceeds
are no longer intended to be or cannot be so applied to the improvement of such
Mortgaged Property to the prepayment of the Loans as set forth in Section
2.6(b)(ii).
(iv)    The Net Cash Proceeds that are available for application pursuant to
Section 2.6(b)(iii) will be disbursed by the Administrative Agent on receipt of
reasonably satisfactory plans and specifications, contracts and subcontracts,
schedules, budgets, invoices, lien waivers and architects’ certificates, and
otherwise in accordance with the Administrative Agent’s customary commercial
construction lending practices for construction loan advances (including
appropriate retainages to ensure that all work is completed in a workmanlike
manner) and may, at the discretion of the Administrative Agent, be remitted
directly to applicable third parties.
(v)    Notwithstanding the foregoing, if any Mortgaged Property is subject to an
actual or proposed Condemnation, then the Borrowers may also elect to release
such Mortgaged Property pursuant to Section 2.6(c)(i) and provide Substitution
Property as Collateral (together with all Real Estate Support Documents) in the
manner provided in Section 2.6(c)(ii) below in lieu of making the prepayments or
making the improvements contemplated by this Section 2.6(b) so long as such
release and substitution occurs prior to the date such Award is received (or
such later date as the Administrative Agent may permit in its sole discretion).
(c)    Release and Substitution of Mortgaged Properties.


35
130357028

--------------------------------------------------------------------------------





(i)    The Company may from time to time request that one or more Dealership
Properties and/or Adjacent Properties (and any personal property Collateral
related thereto) be released from the Liens created under the applicable
Security Documents, whether as part of a sale permitted hereunder or otherwise
(each such release, a “Mortgaged Property Release”); provided that any such
Mortgaged Property Release shall be subject to the following: (A) the
Administrative Agent shall have been provided notice thereof by the Company at
least sixty (60) days in advance of the date of such Mortgaged Property Release
(or such shorter period as the Administrative Agent may permit in its sole
discretion), (B) no Default or Event of Default shall have occurred and be
continuing on the date of such Mortgaged Property Release or would result
therefrom, (C) the payment by the Borrowers to the Administrative Agent (for its
own account) of a release fee in an amount equal to $2,000 for each Mortgaged
Property that is released (and, if such Mortgaged Property Release is made in
connection with a Mortgaged Property Substitution, an additional $5,500 for each
Substitution Property), which shall be in addition to the payment of any other
expenses in connection therewith pursuant to this Section, Section 10.3 or
otherwise, (D) the Administrative Agent shall have determined that, immediately
after giving effect to such Mortgaged Property Release (and any concurrent
Mortgaged Property Substitutions and reduction in the Commitment), the ratio of
the Commitment to the Applicable Margined Values of all Mortgaged Properties
shall not be higher than such ratio immediately prior thereto and (E)
concurrently with any such Mortgaged Property Release, if the outstanding
principal amount of the Loans exceeds the Commitment then in effect (after
giving effect to any concurrent reduction thereof), the Borrowers shall have
prepaid Loans in an amount equal to such excess. In connection with each
Mortgaged Property Release, the Administrative Agent shall prepare a revised
Schedule 1.1(a) reflecting the Applicable Allocable Value and the Applicable
Allocable Value Percentage of each Mortgaged Property after giving effect to
such Mortgage Property Release and any concurrent Mortgage Property
Substitution.
(ii)    In connection with any Mortgaged Property Release, the Company may
request that one or more additional Dealership Properties and/or Adjacent
Properties be made subject to a Mortgage in substitution thereof (each such
substitution, a “Mortgaged Property Substitution”); provided that, in addition
to satisfying the conditions set forth in Section 2.6(c)(i) for the related
Mortgaged Property Release, any such Mortgaged Property Substitution shall be
subject to the following: (A) the Administrative Agent shall have been provided
notice thereof by the Company at least sixty (60) days in advance of the date of
such Mortgaged Property Substitution (or such shorter period as the
Administrative Agent may permit in its sole discretion but subject to Section
10.24), (B) the real property being substituted for such released Mortgaged
Property shall be all of a Borrower’s interest in fee-owned real estate that is
Dealership Property or Adjacent Property that, in any such case, has been
approved by the Administrative Agent (in its reasonable discretion) (any such
property a “Substitution Property”), (C) prior to such Mortgaged Property
Substitution and the entering into of a Mortgage with respect to the applicable
Substitution Property, the Administrative Agent shall have completed all due
diligence with respect to such Substitution Property (including, without
limitation, appraisals, environmental review, title review, flood diligence),
which shall be acceptable to the Administrative Agent in all respects, and shall
have received all Real Estate Support Documents related thereto, (D) the Company
shall have delivered a certificate signed by a Responsible Officer of the
Company to the Administrative Agent (for further delivery to the Lenders in
accordance with its customary practice) certifying that the representations and
warranties set forth in Section 5.25 are true and correct in all material
respects (or, in the case of any representation and warranty subject to a
materiality or Material Adverse Effect qualifier, in all respects) with respect
to the applicable Substitution Property and (E) the Borrowers shall have paid or
made arrangements to pay contemporaneously with such Mortgaged Property
Substitution all amounts as may be due in connection with such substitution,
including all taxes, fees and other charges in connection with


36
130357028

--------------------------------------------------------------------------------





the execution, delivery, recording, filing and registration of any of the Loan
Documents and the issuance of each title policy required hereby.
(iii)    On the date of any Mortgaged Property Release, the Administrative Agent
shall release the Lien on the applicable Released Mortgaged Property (and any
personal property Collateral related thereto) granted to or held by the
Administrative Agent, for the ratable benefit of the Secured Parties, under any
Security Document so long as all of the requirements set forth in Sections
2.6(c)(i) and 2.6(c)(ii) have been satisfied (in each case, to the extent
applicable).
(iv)    Notwithstanding anything to the contrary in this Agreement or any other
Loan Document, without the prior written consent of the Required Lenders, there
shall be no more than ten (10) Mortgaged Property Releases in the aggregate
during the term of this Agreement.
(v)    The Administrative Agent shall notify the Lenders, in accordance with its
customary practice, of any proposed Mortgaged Property Release or Mortgaged
Property Substitution.
SECTION 2.7    Borrowers.
(a)    Effective as of the date hereof, each Subsidiary that has executed this
Agreement as a Borrower shall be a “Borrower” hereunder and may receive or cause
the Company (as agent for such Subsidiary) to receive Loans for the account of
such Subsidiary on the terms and conditions set forth in this Agreement.
(b)    In the event of any proposed Mortgaged Property Substitution wherein any
Wholly-Owned Domestic Subsidiary which owns the Substitution Property is not a
Borrower, the Company shall designate such Subsidiary as a Borrower and such
Subsidiary shall deliver the documents required by Section 6.14 prior to or
substantially simultaneously with such Substitution Property becoming a
Mortgaged Property, including the delivery of a Borrower Joinder Agreement
executed by such Subsidiary identifying such Subsidiary as a Borrower. The
parties hereto acknowledge and agree that prior to any such Wholly-Owned
Domestic Subsidiary becoming entitled to receive Loans hereunder, the
Administrative Agent and the Lenders, as applicable, shall have received the
documents required by Section 6.14. Upon satisfaction of the foregoing
requirements and any other requirements herein applicable to any such
Wholly-Owned Domestic Subsidiary becoming a Borrower hereunder and any proposed
Substitution Property becoming a Mortgaged Property, each of the Lenders agrees
to permit such Borrower to receive Loans hereunder on the terms and conditions
set forth herein, and each of the parties agrees that such Borrower otherwise
shall be a Borrower for all purposes of this Agreement.
(c)    Notwithstanding any other provision of this Agreement, each Borrower
shall be jointly and severally liable as a primary obligor, and not merely as
surety, for any and all Obligations, whether voluntary or involuntary and
however arising, whether direct or acquired by the Administrative Agent, any
Lender or any other Secured Party by assignment or succession, whether due or
not due, absolute or contingent, liquidated or unliquidated, determined or
undetermined (such Obligations, the “Borrowers’ Liabilities”).
(d)    Each Borrower expressly waives any and all defenses now or hereafter
arising or asserted by reason of (i) any lack of legality, validity or
enforceability of this Agreement, of any Note, of any other Loan Document, or of
any other agreement or instrument creating, providing security for, or otherwise
relating to any of the Obligations or any guaranty of any of the Borrowers’
Liabilities (the Loan Documents and all such other agreements and instruments
being collectively referred to as the “Related Agreements”); (ii) any action
taken under any of the Related Agreements, any exercise of any right or power
therein conferred, any failure or omission to enforce any right conferred
thereby, or any waiver of any covenant or condition


37
130357028

--------------------------------------------------------------------------------





therein provided; (iii) any acceleration of the maturity of any of the
Borrowers’ Liabilities or of any other obligations or liabilities of any Person
under any of the Related Agreements; (iv) any release, exchange, non-perfection,
lapse in perfection, disposal, deterioration in value, or impairment of any
security for any of the Borrowers’ Liabilities, or for any other obligations or
liabilities of any Person under any of the Related Agreements; (v) any
dissolution of any Borrower, any other Credit Party or any other party to a
Related Agreement, or the combination or consolidation of any Borrower, any
other Credit Party or any other party to a Related Agreement into or with
another entity or any transfer or disposition of any assets of any Borrower, any
other Credit Party or any other party to a Related Agreement; (vi) any extension
(including without limitation extensions of time for payment), renewal,
amendment, restructuring or restatement of, any acceptance of late or partial
payments under, or any change in the amount of any borrowings or any credit
facilities available under, this Agreement, any Note or any other Loan Document
or any other Related Agreement, in whole or in part; (vii) the existence,
addition, modification, termination, reduction or impairment of value, or
release of any other guaranty (or security therefor) of the Borrowers’
Liabilities; (viii) any waiver of, forbearance or indulgence under, or other
consent to any change in or departure from any term or provision contained in
this Agreement, any other Loan Document or any other Related Agreement,
including without limitation any term pertaining to the payment or performance
of any of the Borrowers’ Liabilities, or any of the obligations or liabilities
of any party to any other Related Agreement; and (ix) any other circumstance
whatsoever (with or without notice to or knowledge of such Borrower) which may
or might in any manner or to any extent vary the risks of such Borrower, or
might otherwise constitute a legal or equitable defense available to, or
discharge of, a surety or a guarantor, including without limitation any right to
require or claim that resort be had to any Borrower or any other Credit Party or
to any collateral in respect of the Borrowers’ Liabilities. It is the express
purpose and intent of the parties hereto that the joint and several liability of
each Borrower for the Borrowers’ Liabilities shall be absolute and unconditional
under any and all circumstances and shall not be discharged except by
irrevocable payment in full as herein provided. Notwithstanding the foregoing,
the liability of each Borrower with respect to its Borrowers’ Liabilities shall
be limited to an aggregate amount equal to the largest amount that would not
render its obligations hereunder subject to avoidance under Section 548 of the
Bankruptcy Code of the United States or any comparable provisions of any
applicable state law.
(e)    Each Borrower hereby irrevocably appoints the Company as its agent for
all purposes relevant to this Agreement and each of the other Loan Documents,
including (i) the giving and receipt of notices, (ii) the execution and delivery
of all documents, instruments and certificates contemplated herein and all
modifications hereto, and (iii) the receipt of the proceeds of any Loan made by
the Lender to any such Borrower hereunder. Any acknowledgment, consent,
direction, certification or other action which might otherwise be valid or
effective only if given or taken by all Borrowers, or by any Borrower acting
singly, shall be valid and effective if given or taken only the Company, whether
or not any such other Borrower joins therein. Any notice, demand, consent,
acknowledgement, direction, certification or other communication delivered the
Company in accordance with the terms of this Agreement shall be deemed to have
been delivered the Company and each Borrower.
(f)    The Company may from time to time, upon not less than 15 Business Days’
notice from the Company to the Administrative Agent (or such shorter period as
may be agreed by the Administrative Agent in its sole discretion), request that
(i) a Subsidiary’s status as a Borrower be terminated if as a result of any
Mortgaged Property Release such Subsidiary ceases to own any real property that
is Mortgaged Property or (ii) a Subsidiary’s status as a Subsidiary Guarantor be
terminated if such Subsidiary ceases to be a tenant of any Mortgaged Property as
a result of a transaction permitted under the Loan Documents. The Administrative
Agent shall terminate such Subsidiary’s status as a Borrower or a Subsidiary
Guarantor, as the case may be, by releasing such Subsidiary from its obligations
under the Loan Documents to which it is a party pursuant to Section 9.9 so long
as no Default or Event of Default has occurred and is continuing at the time of
such release.


38
130357028

--------------------------------------------------------------------------------





SECTION 2.8    Termination of Credit Facility. The Credit Facility and the
Commitments shall terminate on the Maturity Date.
ARTICLE III

GENERAL LOAN PROVISIONS
SECTION 3.1    Interest.
(a)    Interest Rate Options. Subject to the provisions of this Section, at the
election of the Borrowers, Loans shall bear interest at (A) the Base Rate plus
the Applicable Interest Margin or (B) the LIBOR Rate plus the Applicable
Interest Margin. The Borrowers shall select the rate of interest applicable to
any Loan at the time a Notice of Borrowing is given or at the time a Notice of
Conversion is given pursuant to Section 3.2.
(b)    Default Rate. Subject to Section 8.3, (i) immediately upon the occurrence
and during the continuance of an Event of Default under Section 8.1(a) or (h),
or (ii) at the election of the Required Lenders (or the Administrative Agent at
the direction of the Required Lenders), upon the occurrence and during the
continuance of any other Event of Default, (A) the Borrowers shall no longer
have the option to request LIBOR Rate Loans, (B) all outstanding LIBOR Rate
Loans shall be converted to Base Rate Loans, (C) all outstanding Base Rate Loans
and other Obligations arising hereunder or under any other Loan Document shall
bear interest at a rate per annum equal to two percent (2%) in excess of the
rate (including the Applicable Interest Margin) then applicable to Base Rate
Loans or such other Obligations arising hereunder or under any other Loan
Document and (D) all accrued and unpaid interest shall be due and payable on
demand of the Administrative Agent. Interest shall continue to accrue on the
Obligations after the filing by or against any Borrower of any petition seeking
any relief in bankruptcy or under any Debtor Relief Law.
(c)    Interest Payment and Computation. Interest on each Loan shall be due and
payable in arrears on the last Business Day of each calendar month commencing
July 31, 2020. All computations of interest for Base Rate Loans when the Base
Rate is determined by the Prime Rate shall be made on the basis of a year of 365
or 366 days, as the case may be, and actual days elapsed. All other computations
of fees and interest provided hereunder shall be made on the basis of a 360-day
year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365/366-day year).
(d)    Maximum Rate. In no contingency or event whatsoever shall the aggregate
of all amounts deemed interest under this Agreement charged or collected
pursuant to the terms of this Agreement exceed the highest rate permissible
under any Applicable Law which a court of competent jurisdiction shall, in a
final determination, deem applicable hereto. In the event that such a court
determines that the Lenders have charged or received interest hereunder in
excess of the highest applicable rate, the rate in effect hereunder shall
automatically be reduced to the maximum rate permitted by Applicable Law and the
Lenders shall at the Administrative Agent’s option (i) promptly refund to the
Borrowers any interest received by the Lenders in excess of the maximum lawful
rate or (ii) apply such excess to the principal balance of the Obligations. It
is the intent hereof that the Borrowers not pay or contract to pay, and that
neither the Administrative Agent nor any Lender receive or contract to receive,
directly or indirectly in any manner whatsoever, interest in excess of that
which may be paid by the Borrowers under Applicable Law.
SECTION 3.2    Notice and Manner of Conversion of Loans. Provided that no
Default or Event of Default has occurred and is then continuing, the Borrowers
shall have the option to (a) convert at any time all or any portion of any
outstanding Base Rate Loans in a principal amount equal to $2,000,000 or any
whole multiple of $1,000,000 in excess thereof (or such lesser amount as shall
represent all of the Base Rate Loans then outstanding) into one or more LIBOR
Rate Loans and (b) convert all or any part of its outstanding


39
130357028

--------------------------------------------------------------------------------





LIBOR Rate Loans in a principal amount equal to $1,000,000 or a whole multiple
of $500,000 in excess thereof (or such lesser amount as shall represent all of
the LIBOR Rate Loans then outstanding) into Base Rate Loans. Whenever the
Borrowers desire to convert Loans as provided above, the Company shall give the
Administrative Agent irrevocable prior written notice in the form attached as
Exhibit E (a “Notice of Conversion”) not later than 11:00 a.m. three (3)
Business Days before the day on which a proposed conversion of such Loan is to
be effective specifying (A) the Loans to be converted, (B) the effective date of
such conversion (which shall be a Business Day) and (C) the principal amount of
such Loans to be converted. The Administrative Agent shall promptly notify the
affected Lenders of such Notice of Conversion.
SECTION 3.3    Fees.
(a)    Commitment Fee. Commencing on the Closing Date, subject to Section
3.13(a)(iii)(A), the Borrowers shall pay to the Administrative Agent, for the
account of the Lenders, a non-refundable commitment fee (the “Commitment Fee”)
at a rate per annum equal to the applicable amount for Commitment Fees as set
forth in the definition of Applicable Interest Margin on the average daily
unused portion of the Commitment of the Lenders (other than the Defaulting
Lenders, if any). The Commitment Fee shall be payable in arrears on the last
Business Day of each calendar quarter during the term of this Agreement
commencing September 30, 2020 and ending on the date upon which all Obligations
(other than contingent indemnification obligations not then due) shall have been
indefeasibly and irrevocably paid and satisfied in full and the Commitment has
been terminated. The Commitment Fee shall be distributed by the Administrative
Agent to the Lenders (other than any Defaulting Lender) pro rata in accordance
with such Lenders’ respective Commitment Percentages.
(b)    Other Fees. The Borrowers shall pay to Wells Fargo Securities, LLC, as an
Arranger, and the Administrative Agent for their own respective accounts fees in
the amounts and at the times specified in the Engagement Letter. The Borrowers
shall pay to the Lenders such fees as shall have been separately agreed upon in
writing in the amounts and at the times so specified.
SECTION 3.4    Manner of Payment. Each payment by any Borrower on account of the
principal of or interest on the Loans or of any fee, commission or other amounts
payable to the Lenders under this Agreement shall be made not later than 1:00
p.m. on the date specified for payment under this Agreement to the
Administrative Agent at the Administrative Agent’s Office for the account of the
Lenders entitled to such payment in Dollars, in immediately available funds and
shall be made without any setoff, counterclaim or deduction whatsoever. Any
payment received after such time but before 2:00 p.m. on such day shall be
deemed a payment on such date for the purposes of Section 8.1, but for all other
purposes shall be deemed to have been made on the next succeeding Business Day.
Any payment received after 2:00 p.m. shall be deemed to have been made on the
next succeeding Business Day for all purposes. Upon receipt by the
Administrative Agent of each such payment, the Administrative Agent shall
distribute to each such Lender at its address for notices set forth herein its
Commitment Percentage (or other applicable share as provided herein) of such
payment and shall wire advice of the amount of such credit to each Lender. Each
payment to the Administrative Agent of Administrative Agent’s fees or expenses
shall be made for the account of the Administrative Agent and any amount payable
to any Lender under Sections 3.9, 3.10, 3.11 or 10.3 shall be paid to the
Administrative Agent for the account of the applicable Lender. If any payment
under this Agreement shall be specified to be made upon a day which is not a
Business Day, it shall be made on the next succeeding day which is a Business
Day and such extension of time shall in such case be included in computing any
interest if payable along with such payment. Notwithstanding the foregoing, if
there exists a Defaulting Lender each payment by the Borrowers to such
Defaulting Lender hereunder shall be applied in accordance with Section
3.13(a)(ii).
SECTION 3.5    Evidence of Indebtedness. The Loans made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the


40
130357028

--------------------------------------------------------------------------------





ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Loans made by the Lenders to the Borrowers and the interest
and payments thereon. Any failure to so record or any error in doing so shall
not, however, limit or otherwise affect the obligation of any Borrower hereunder
to pay any amount owing with respect to the Obligations. In the event of any
conflict between the accounts and records maintained by any Lender and the
accounts and records of the Administrative Agent in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error. Upon the request of any Lender made through the Administrative
Agent, the Borrowers shall execute and deliver to such Lender (through the
Administrative Agent) a Note which shall evidence such Lender’s Loans in
addition to such accounts or records. Each Lender may attach schedules to its
Notes and endorse thereon the date, amount and maturity of its Loans and
payments with respect thereto.
SECTION 3.6    Sharing of Payments by Lenders. If any Lender shall, by
exercising any right of setoff or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of its Loans or other obligations
hereunder resulting in such Lender’s receiving payment of a proportion of the
aggregate amount of its Loans and accrued interest thereon or other such
obligations (other than pursuant to Sections 3.9, 3.10, 3.11 or 10.3) greater
than its pro rata share thereof as provided herein, then the Lender receiving
such greater proportion shall (a) notify the Administrative Agent of such fact,
and (b) purchase (for cash at face value) participations in the Loans and such
other obligations of the other Lenders, or make such other adjustments as shall
be equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them;
provided that:
(i)    if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and
(ii)    the provisions of this paragraph shall not be construed to apply to
(A) any payment made by the Borrowers pursuant to and in accordance with the
express terms of this Agreement (including the application of funds arising from
the existence of a Defaulting Lender), or (B) any payment obtained by a Lender
as consideration for the assignment of, or sale of, a participation in any of
its Loans to any assignee or participant, other than to the Company or any of
its Subsidiaries or Affiliates (as to which the provisions of this paragraph
shall apply).
Each Credit Party consents to the foregoing and agrees, to the extent it may
effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Credit Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of each Credit
Party in the amount of such participation.
SECTION 3.7    Administrative Agent’s Clawback.
(a)    Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender (i) in the case of
Base Rate Loans, not later than 12:00 noon on the date of any proposed borrowing
and (ii) otherwise, prior to the proposed date of any borrowing that such Lender
will not make available to the Administrative Agent such Lender’s share of such
borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with Sections 2.3(b) and may, in
reliance upon such assumption, make available to the Borrowers a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable borrowing available to the Administrative Agent, then the applicable
Lender and the Borrowers severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrowers
to but excluding the date


41
130357028

--------------------------------------------------------------------------------





of payment to the Administrative Agent, at (A) in the case of a payment to be
made by such Lender, the greater of the daily average Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation and (B) in the case of a payment to be made by
the Borrowers, the interest rate applicable to Base Rate Loans. If the Borrowers
and such Lender shall pay such interest to the Administrative Agent for the same
or an overlapping period, the Administrative Agent shall promptly remit to the
Borrowers the amount of such interest paid by the Borrowers for such period. If
such Lender pays its share of the applicable borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such borrowing. Any payment by the Borrowers shall be without prejudice to any
claim the Borrowers may have against a Lender that shall have failed to make
such payment to the Administrative Agent.
(b)    Payments by the Borrowers; Presumptions by Administrative Agent. Unless
the Administrative Agent shall have received notice from the Company prior to
the date on which any payment is due to the Administrative Agent for the account
of the Lenders hereunder that the Borrowers will not make such payment, the
Administrative Agent may assume that the Borrowers have made such payment on
such date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders the amount due. In such event, if the Borrowers have
not in fact made such payment, then each of the Lenders severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender, with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.
(c)    Nature of Obligations of Lenders. The obligations of the Lenders under
this Agreement to make the Loans and to make payments under this Section,
Section 3.11(e), Section 10.3(c) or Section 10.7, as applicable, are several and
are not joint or joint and several. The failure of any Lender to make available
its Commitment Percentage of any Loan requested by the Borrowers shall not
relieve it or any other Lender of its obligation, if any, hereunder to make its
Commitment Percentage of such Loan available on the borrowing date, but no
Lender shall be responsible for the failure of any other Lender to make its
Commitment Percentage of such Loan available on the borrowing date.
SECTION 3.8    Changed Circumstances.
(a)    Circumstances Affecting LIBOR Rate Availability. Subject to clause (c)
below, in connection with any request for a LIBOR Rate Loan or a conversion
thereto or otherwise, if for any reason (i) the Administrative Agent shall
determine (which determination shall be conclusive and binding absent manifest
error) that Dollar deposits are not being offered to banks in the London
interbank eurodollar market for the applicable amount and interest period of
such Loan, (ii) the Administrative Agent shall determine (which determination
shall be conclusive and binding absent manifest error) that reasonable and
adequate means do not exist for the ascertaining the LIBOR Rate with respect to
a proposed LIBOR Rate Loan or (iii) the Required Lenders shall determine (which
determination shall be conclusive and binding absent manifest error) that the
LIBOR Rate does not adequately and fairly reflect the cost to such Lenders of
making or maintaining such Loans, then the Administrative Agent shall promptly
give notice thereof to the Company. Thereafter, until the Administrative Agent
notifies the Company that such circumstances no longer exist, the obligation of
the Lenders to make LIBOR Rate Loans, and the right of the Borrowers to convert
any Loan to a LIBOR Rate Loan shall be suspended, and the Borrowers shall,
within one (1) Business Day of such notice, either (A) repay in full (or cause
to be repaid in full) the then outstanding principal amount of each such LIBOR
Rate Loan together with accrued interest thereon (subject to Section 3.1(d)); or
(B) convert the then outstanding principal amount of each such LIBOR Rate Loan
to a Base Rate Loan.
(b)    Laws Affecting LIBOR Rate Availability. If, after the date hereof, the
introduction of, or any change in, any Applicable Law or any change in the
interpretation or administration thereof by any


42
130357028

--------------------------------------------------------------------------------





Governmental Authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any of the Lenders
(or any of their respective Lending Offices) with any request or directive
(whether or not having the force of law) of any such Governmental Authority,
central bank or comparable agency, shall make it unlawful or impossible for any
of the Lenders (or any of their respective Lending Offices) to honor its
obligations hereunder to make or maintain any LIBOR Rate Loan, such Lender shall
promptly give notice thereof to the Administrative Agent and the Administrative
Agent shall promptly give notice to the Company and the other Lenders.
Thereafter, until the Administrative Agent notifies the Company that such
circumstances no longer exist, (i) the obligations of the Lenders to make LIBOR
Rate Loans, and the right of the Borrowers to convert any Loan to a LIBOR Rate
Loan, shall be suspended and thereafter the Borrowers may select only Base Rate
Loans and (ii) if any of the Lenders may not lawfully continue to maintain a
LIBOR Rate Loan, the applicable Loan shall immediately be converted to a Base
Rate Loan.
(c)    Effect of Benchmark Transition Event.
(i)    Benchmark Replacement. Notwithstanding anything to the contrary herein or
in any other Loan Document, upon the occurrence of a Benchmark Transition Event
or an Early Opt-in Election, as applicable, the Administrative Agent and the
Company may amend this Agreement to replace LIBOR with a Benchmark Replacement.
Any such amendment with respect to a Benchmark Transition Event will become
effective at 5:00 p.m. on the fifth (5th) Business Day after the Administrative
Agent has posted such proposed amendment to all Lenders and the Company so long
as the Administrative Agent has not received, by such time, written notice of
objection to such amendment from Lenders comprising the Required Lenders. Any
such amendment with respect to an Early Opt-in Election will become effective on
the date that Lenders comprising the Required Lenders have delivered to the
Administrative Agent written notice that such Required Lenders accept such
amendment. No replacement of LIBOR with a Benchmark Replacement pursuant to this
Section 3.8(c) will occur prior to the applicable Benchmark Transition Start
Date.
(ii)    Benchmark Replacement Conforming Changes. In connection with the
implementation of a Benchmark Replacement, the Administrative Agent will have
the right to make Benchmark Replacement Conforming Changes from time to time
and, notwithstanding anything to the contrary herein or in any other Loan
Document, any amendments implementing such Benchmark Replacement Conforming
Changes will become effective without any further action or consent of any other
party to this Agreement.
(iii)    Notices; Standards for Decisions and Determinations. The Administrative
Agent will promptly notify the Company and the Lenders of (A) any occurrence of
a Benchmark Transition Event or an Early Opt-in Election, as applicable, and its
related Benchmark Replacement Date and Benchmark Transition Start Date, (B) the
implementation of any Benchmark Replacement, (C) the effectiveness of any
Benchmark Replacement Conforming Changes and (D) the commencement or conclusion
of any Benchmark Unavailability Period. Any determination, decision or election
that may be made by the Administrative Agent or Lenders pursuant to this Section
3.8(c), including any determination with respect to a tenor, rate or adjustment
or of the occurrence or non-occurrence of an event, circumstance or date and any
decision to take or refrain from taking any action, will be conclusive and
binding absent manifest error and may be made in its or their sole discretion
and without consent from any other party hereto, except, in each case, as
expressly required pursuant to this Section 3.8(c).


43
130357028

--------------------------------------------------------------------------------





(iv)    Benchmark Unavailability Period. Upon the Company’s receipt of notice of
the commencement of a Benchmark Unavailability Period, the Company may revoke
any request for a LIBOR Rate Loan of, conversion to or continuation of LIBOR
Rate Loans to be made, converted or continued during any Benchmark
Unavailability Period and, failing that, the Company will be deemed to have
converted any such request into a request for a borrowing of or conversion to
Base Rate Loans. During any Benchmark Unavailability Period, the component of
the Base Rate based upon LIBOR will not be used in any determination of the Base
Rate.
SECTION 3.9    Indemnity. Each Borrower hereby indemnifies each of the Lenders
against any loss or expense (including any loss or expense arising from the
liquidation or reemployment of funds obtained by it to maintain a LIBOR Rate
Loan or from fees payable to terminate the deposits from which such funds were
obtained) which may arise or be attributable to each Lender’s obtaining,
liquidating or employing deposits or other funds acquired to effect, fund or
maintain any Loan (a) as a consequence of any failure by any Borrower to make
any payment when due of any amount due hereunder in connection with a LIBOR Rate
Loan, (b) due to any failure of any Borrower to borrow a LIBOR Rate Loan or
convert to a LIBOR Rate Loan on a date specified therefor in a Notice of
Borrowing or Notice of Conversion or (c) due to any payment, prepayment or
conversion of any LIBOR Rate Loan on a date other than the applicable date
specified herein. The amount of such loss or expense shall be determined, in the
applicable Lender’s sole discretion, based upon the assumption that such Lender
funded its Commitment Percentage of the LIBOR Rate Loans in the London interbank
market and using any reasonable attribution or averaging methods which such
Lender deems appropriate and practical. A certificate of such Lender setting
forth the basis for determining such amount or amounts necessary to compensate
such Lender shall be forwarded to the Company through the Administrative Agent
and shall be conclusively presumed to be correct save for manifest error. All of
the obligations of the Borrowers under this Section 3.9 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.
SECTION 3.10    Increased Costs.
(a)    Increased Costs Generally. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or advances, loans or other credit extended
or participated in by, any Lender (except any reserve requirement reflected in
the LIBOR Rate);
(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or
(iii)    impose on any Lender or the London interbank market any other
condition, cost or expense (other than Taxes) affecting this Agreement or LIBOR
Rate Loans made by such Lender;
and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to or maintaining any Loan
(or of maintaining its obligation to make any such Loan), or to reduce the
amount of any sum received or receivable by such Lender or such other Recipient
hereunder (whether of principal, interest or any other amount) then, upon
written request of such Lender or other Recipient, the Borrowers shall promptly
pay to any such Lender or other Recipient, as the case may be, such


44
130357028

--------------------------------------------------------------------------------





additional amount or amounts as will compensate such Lender or other Recipient,
as the case may be, for such additional costs incurred or reduction suffered.
(b)    Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements, has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement, the Commitment of such Lender or the Loans made by such Lender
to a level below that which such Lender such Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy and liquidity), then from time to time upon written request of
such Lender the Borrowers shall promptly pay to such Lender such additional
amount or amounts as will compensate such Lender or such Lender’s holding
company for any such reduction suffered.
(c)    Certificates for Reimbursement. A certificate of a Lender or such other
Recipient setting forth the amount or amounts necessary to compensate such
Lender, such other Recipient or any of their respective holding companies, as
the case may be, as specified in paragraph (a) or (b) of this Section and
delivered to the Company, shall be conclusive absent manifest error. The
Borrowers shall pay such Lender or such other Recipient, as the case may be, the
amount shown as due on any such certificate within ten (10) days after receipt
thereof.
(d)    Delay in Requests. Failure or delay on the part of any Lender or such
other Recipient to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or such other Recipient’s right to demand
such compensation; provided that the Borrowers shall not be required to
compensate any Lender or any other Recipient pursuant to this Section for any
increased costs incurred or reductions suffered more than nine (9) months prior
to the date that such Lender or such other Recipient, as the case may be,
notifies the Company of the Change in Law giving rise to such increased costs or
reductions, and of such Lender’s or such other Recipient’s intention to claim
compensation therefor (except that if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).
(e)    Survival. All of the obligations of the Credit Parties under this Section
3.10 shall survive the resignation or replacement of the Administrative Agent or
any assignment of rights by, or the replacement of, a Lender, the termination of
the Commitments and the repayment, satisfaction or discharge of all obligations
under any Loan Document.
SECTION 3.11    Taxes.
(a)    Defined Terms. For purposes of this Section 3.11, the term “Applicable
Law” includes FATCA.
(b)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Credit Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by Applicable Law. If
any Applicable Law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with Applicable Law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Credit Party shall be increased as necessary so that, after
such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section),


45
130357028

--------------------------------------------------------------------------------





the applicable Recipient receives an amount equal to the sum it would have
received had no such deduction or withholding been made.
(c)    Payment of Other Taxes by the Credit Parties. The Credit Parties shall
timely pay to the relevant Governmental Authority in accordance with Applicable
Law, or at the option of the Administrative Agent timely reimburse it for the
payment of, any Other Taxes.
(d)    Indemnification by the Credit Parties. The Credit Parties shall jointly
and severally indemnify each Recipient, within ten (10) days after demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section) payable or paid by such Recipient or required to be withheld or
deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Company by a Recipient (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Recipient, shall be
conclusive absent manifest error.
(e)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within ten (10) days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Credit Parties have not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of any Credit Party to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 10.9(d) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to setoff and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).
(f)    Evidence of Payments. As soon as practicable after any payment of Taxes
by any Credit Party or the Administrative Agent, as the case may be, to a
Governmental Authority pursuant to this Section 3.11, the Company shall deliver
to the Administrative Agent, or the Administrative Agent shall deliver to the
Company, as the case may be, the original or a certified copy of a receipt
issued by such Governmental Authority evidencing such payment, a copy of the
return reporting such payment or other evidence of such payment reasonably
satisfactory to the Company or the Administrative Agent, as the case may be.
(g)    Status of Lenders.
(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Company and the Administrative Agent, at the time or times
reasonably requested by the Company or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Company or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Company or the Administrative Agent, shall deliver such other
documentation prescribed by Applicable Law or reasonably requested by the
Company or the Administrative Agent as will enable the Company or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the


46
130357028

--------------------------------------------------------------------------------





contrary in the preceding two sentences, the completion, execution and
submission of such documentation (other than such documentation set forth in
Section 3.11(g)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.
(ii)    Without limiting the generality of the foregoing:
(A)    any Lender that is a U.S. Person shall deliver to the Company and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Company or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from United States federal
backup withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), whichever of the following is applicable:
(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN-E
establishing an exemption from, or reduction of, United States federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN-E establishing an exemption from, or reduction of, United States federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;
(2)    executed copies of IRS Form W-8ECI;
(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit H-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of any Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed copies of IRS Form W-8BEN-E; or
(4)    to the extent a Foreign Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit H-2 or
Exhibit H-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit H-4 on
behalf of each such direct and indirect partner;


47
130357028

--------------------------------------------------------------------------------





(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), executed copies of any other form prescribed by Applicable Law as a
basis for claiming exemption from or a reduction in United States federal
withholding Tax, duly completed, together with such supplementary documentation
as may be prescribed by Applicable Law to permit the Company or the
Administrative Agent to determine the withholding or deduction required to be
made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
United States federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Company and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Company or the Administrative Agent such documentation prescribed by Applicable
Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Company or the
Administrative Agent as may be necessary for the Company and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Company and the Administrative
Agent in writing of its legal inability to do so.
(h)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 3.11 (including by
the payment of additional amounts pursuant to this Section 3.11), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.
(i)    Survival. Each party’s obligations under this Section 3.11 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender,


48
130357028

--------------------------------------------------------------------------------





the termination of the Commitments and the repayment, satisfaction or discharge
of all obligations under any Loan Document.
SECTION 3.12    Mitigation Obligations; Replacement of Lenders.
(a)    Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.10, or requires any Credit Party to pay any
Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.11, then such
Lender shall, at the request of the Company, use reasonable efforts to designate
a different Lending Office for funding or booking its Loans hereunder or to
assign its rights and obligations hereunder to another of its offices, branches
or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to Section
3.10 or Section 3.11, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The Credit Parties hereby agree to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.
(b)    Replacement of Lenders. If any Lender requests compensation under Section
3.10, or if any Credit Party is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.11, and, in each case, such Lender has
declined or is unable to designate a different Lending Office in accordance with
Section 3.12(a), or if any Lender is a Defaulting Lender or a Non-Consenting
Lender, then the Credit Parties may, at their sole expense and effort, upon
notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 10.9), all of its
interests, rights (other than its existing rights to payments pursuant to
Section 3.10 or Section 3.11) and obligations under this Agreement and the
related Loan Documents to an Eligible Assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that:
(i)    the Company or the Borrowers shall have paid to the Administrative Agent
the assignment fee (if any) specified in Section 10.9;
(ii)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.9) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrowers (in
the case of all other amounts);
(iii)    in the case of any such assignment resulting from a claim for
compensation under Section 3.10 or payments required to be made pursuant to
Section 3.11, such assignment will result in a reduction in such compensation or
payments thereafter;
(iv)    such assignment does not conflict with Applicable Law; and
(v)    in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.


49
130357028

--------------------------------------------------------------------------------





(c)    Selection of Lending Office. Subject to Section 3.12(a), each Lender may
make any Loan to the Borrowers through any Lending Office, provided that the
exercise of this option shall not affect the obligations of any Borrower to
repay the Loan in accordance with the terms of this Agreement or otherwise alter
the rights of the parties hereto.
SECTION 3.13    Defaulting Lenders.
(a)    Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by Applicable Law:
(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and Section
10.2.
(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article X or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.4 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, as the Company may request (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; third, if so determined by
the Administrative Agent and the Company, to be held in a deposit account and
released pro rata in order to satisfy such Defaulting Lender’s potential future
funding obligations with respect to Loans under this Agreement; fourth, to the
payment of any amounts owing to the Lenders as a result of any judgment of a
court of competent jurisdiction obtained by any Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; fifth, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrowers as a result of any judgment of a
court of competent jurisdiction obtained by the Borrowers against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and sixth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if (1)
such payment is a payment of the principal amount of any Loans in respect of
which such Defaulting Lender has not fully funded its appropriate share, and (2)
such Loans were made at a time when the conditions set forth in Section 4.2 were
satisfied or waived, such payment shall be applied solely to pay the Loans of
all Non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of such Defaulting Lender until such time as all Loans are
held by the Lenders pro rata in accordance with the Commitments. Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender pursuant to this
Section 3.13(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.
(iii)    Certain Fees. No Defaulting Lender shall be entitled to receive any
Commitment Fee for any period during which that Lender is a Defaulting Lender
(and the Borrowers shall not be required to pay any such fee that otherwise
would have been required to have been paid to that Defaulting Lender).
(b)    Defaulting Lender Cure. If the Company and the Administrative Agent agree
in writing that a Lender is no longer a Defaulting Lender, the Administrative
Agent will so notify the parties hereto,


50
130357028

--------------------------------------------------------------------------------





whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein, such Lender will, to the extent applicable,
purchase at par that portion of outstanding Loans of the other Lenders or take
such other actions as the Administrative Agent may determine to be necessary to
cause the Loans to be held pro rata by the Lenders in accordance with the
Commitments, whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrowers while that Lender was
a Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Non-Defaulting Lender will constitute a waiver or release of any claim
of any party hereunder arising from that Lender’s having been a Defaulting
Lender.
ARTICLE IV

CONDITIONS OF CLOSING AND BORROWING
SECTION 4.1    Conditions to Closing and Initial Loans. The obligation of the
Lenders to close this Agreement and to make the initial Loans, if any, is
subject to the satisfaction of each of the following conditions:
(a)    Documentation. The Administrative Agent shall have received, in form and
substance reasonably satisfactory to the Administrative Agent, each of the
following, duly executed and acknowledged where appropriate by all parties
thereto:
(i)    This Agreement, a Note in favor of each Lender requesting a Note, the
Environmental Indemnity Agreement and a Mortgage with respect to each Mortgaged
Property as of the Closing Date;
(ii)    a certificate from a Responsible Officer of the Company and each
Borrower certifying that (A) all representations and warranties of the Credit
Parties contained in this Agreement and the other Loan Documents are true,
correct and complete in all material respects (except to the extent any such
representation and warranty is qualified by materiality or reference to Material
Adverse Effect, in which case, such representation and warranty shall be true,
correct and complete in all respects); (B) none of the Credit Parties is in
violation of any of the covenants contained in this Agreement or any of the
other Loan Documents; (C) no Default or Event of Default has occurred and is
continuing on the Closing Date or will exist after giving effect to the Loans to
be made on the Closing Date; (D) since December 31, 2019, no event has occurred
or condition arisen, either individually or in the aggregate, that has had or
could reasonably be expected to have a Material Adverse Effect; and (E) that
attached thereto is a true, correct and complete copy of the Company Revolving
Credit Agreement as in effect on the Closing Date and that there have been no
amendments, modifications or supplements to the Company Revolving Credit
Agreement since December 9, 2019;
(iii)    a certificate of a Responsible Officer of each Credit Party certifying
as to the incumbency and genuineness of the signature of each officer or other
agent of such Credit Party executing Loan Documents to which it is a party and
certifying that attached thereto are true, correct and complete copies of (A)
the Organizational Documents of such Credit Party (which, in the case of the
articles or certificate of incorporation or formation (or equivalent), shall be
certified as of a recent date by the appropriate Governmental Authority in its
jurisdiction of incorporation, organization or formation (or equivalent), as
applicable), (B) resolutions duly adopted by the board of directors (or other
governing body) of such Credit Party authorizing and approving the transactions
contemplated hereunder and the execution, delivery and performance of this
Agreement and the other Loan Documents to which it is a party and (C) such
documents and certifications as of a recent


51
130357028

--------------------------------------------------------------------------------





date as the Administrative Agent may reasonably require to evidence that each
Credit Party is validly existing, in good standing and qualified to engage in
business in the jurisdiction of its incorporation, organization or formation (or
equivalent), as applicable, and each other jurisdiction where it owns or leases
any Mortgaged Property; and
(iv)    customary opinions of counsel (including, without limitation, local
counsel) to the Credit Parties, addressed to the Administrative Agent and the
Lenders, with respect to the Credit Parties, the Loan Documents and such other
matters as the Administrative Agent shall reasonably request (which such
opinions shall expressly permit reliance by permitted assigns of the Lenders
unless otherwise approved by the Administrative Agent).
(b)    Collateral Matters. The Administrative Agent shall have received, in form
and substance satisfactory to the Administrative Agent:
(i)    Except to the extent permitted to be delivered pursuant to Section 6.20,
all Real Estate Support Documents with respect to each Mortgaged Property as of
the Closing Date;
(ii)    evidence that all actions that the Administrative Agent may reasonably
deem necessary to create and perfect valid first priority Liens (subject to
Permitted Encumbrances) on the property described in each Mortgage have been
taken, including delivery of each Mortgage to a title insurance company (or
other applicable Person) for recordation; and
(iii)    evidence of the insurance required under the Loan Documents, evidence
of payment of all insurance premiums for the current policy year of each policy
(with appropriate endorsements naming the Administrative Agent as lender’s loss
payee (and mortgagee, as applicable) on all policies for property hazard
insurance and as additional insured on all policies for liability insurance),
and if requested by the Administrative Agent, copies of such insurance policies.
(c)    Financial Matters.
(i)    Financial Statements. The Administrative Agent shall have received (A)
the Audited Financial Statements and (B) the unaudited consolidated financial
statements for the Company and its Subsidiaries for the fiscal period ending on
March 31, 2020.
(ii)    Payment at Closing. The Credit Parties shall have paid or made
arrangements to pay contemporaneously with closing (A) to the Administrative
Agent, the Arrangers and the Lenders the fees set forth or referenced in Section
3.3 and any other accrued and unpaid fees or commissions due hereunder, (B) all
fees, charges and disbursements of counsel to the Administrative Agent (directly
to such counsel if requested by the Administrative Agent) to the extent invoiced
not fewer than two Business Days before the Closing Date or set forth in a funds
flow statement approved by the Company, plus such additional amounts of such
fees, charges and disbursements as shall constitute its reasonable estimate of
such fees, charges and disbursements incurred or to be incurred by it through
the closing proceedings (provided that such estimate shall not thereafter
preclude a final settling of accounts between the Credit Parties and the
Administrative Agent) and (C) to any other Person (including any title company)
such amount as may be due thereto in connection with the transactions
contemplated hereby, including all taxes, fees and other charges in connection
with the execution, delivery, recording, filing and registration of any of the
Loan Documents and the issuance of each title policy required hereby.
(d)    Miscellaneous.


52
130357028

--------------------------------------------------------------------------------





(i)    Notice of Account Designation. The Administrative Agent shall have
received a Notice of Account Designation specifying the account or accounts to
which the proceeds of any Loans made on or after the Closing Date are to be
disbursed.
(ii)    PATRIOT Act, Etc.
(A)    The Administrative Agent and the Lenders shall have received, at least
five (5) Business Days prior to the Closing Date, all documentation and other
information requested by the Administrative Agent or any Lender or required by
regulatory authorities in order for the Administrative Agent and the Lenders to
comply with requirements of any Anti-Money Laundering Laws, including the
PATRIOT Act and any applicable “know your customer” rules and regulations.
(B)    Each Borrower shall have delivered to the Administrative Agent, and
directly to any Lender requesting the same, a Beneficial Ownership Certification
(or a certification that such Borrower qualifies for an express exclusion from
the “legal entity customer” definition of the Beneficial Ownership Regulation)
in relation to it, in each case at least five (5) Business Days prior to the
Closing Date.
(iii)    Other Documents. All opinions, certificates and other instruments and
all proceedings in connection with the transactions contemplated by this
Agreement shall be satisfactory in form and substance to the Administrative
Agent. The Administrative Agent shall have received copies of all other
documents, certificates and instruments reasonably requested thereby, with
respect to the transactions contemplated by this Agreement.
Without limiting the generality of the provisions of Section 9.3(c), for
purposes of determining compliance with the conditions specified in this Section
4.1, the Administrative Agent and each Lender that has signed this Agreement
shall be deemed to have consented to, approved or accepted or to be satisfied
with, each document or other matter required thereunder to be consented to or
approved by or acceptable or satisfactory to a Lender unless the Administrative
Agent shall have received notice from such Lender prior to the proposed Closing
Date specifying its objection thereto.
SECTION 4.2    Conditions to All Loans. The obligations of the Lenders to make
any Loan (including the initial Loan) are subject to the satisfaction of the
following conditions precedent on the relevant borrowing date:
(a)    Continuation of Representations and Warranties. The representations and
warranties contained in this Agreement and the other Loan Documents shall be
true and correct in all material respects, except for any representation and
warranty that is qualified by materiality or reference to Material Adverse
Effect, which such representation and warranty shall be true and correct in all
respects, on and as of such borrowing date with the same effect as if made on
and as of such date (except for any such representation and warranty that by its
terms is made only as of an earlier date, which representation and warranty
shall remain true and correct in all material respects as of such earlier date,
except for any representation and warranty that is qualified by materiality or
reference to Material Adverse Effect, which such representation and warranty
shall be true and correct in all respects as of such earlier date).
(b)    No Existing Default. No Default or Event of Default shall have occurred
and be continuing on the borrowing date with respect to such Loan or after
giving effect to the Loans to be made on such date.
(c)    Notices. The Administrative Agent shall have received a Notice of
Borrowing from the Company in accordance with Section 2.3(a).


53
130357028

--------------------------------------------------------------------------------





Each Notice of Borrowing submitted by the Company shall be deemed to be a
representation and warranty that the conditions specified in Sections 4.2(a) and
(b) have been satisfied on and as of the borrowing date of the applicable Loan.
ARTICLE V
REPRESENTATIONS AND WARRANTIES OF THE CREDIT PARTIES
To induce the Administrative Agent and Lenders to enter into this Agreement and
to induce the Lenders to make Loans hereunder, each Credit Party hereby
represents and warrants to the Administrative Agent and the Lenders both before
and after giving effect to the transactions contemplated hereunder, which
representations and warranties shall be deemed made on the Closing Date and as
otherwise set forth in Section 4.2, that:
SECTION 5.1    Existence and Standing. Each Credit Party (a) is a corporation,
partnership or limited liability company (i) duly and properly incorporated,
organized or formed, as the case may be, validly existing and in good standing
(to the extent such concept applies to such entity) or current status, in its
jurisdiction of incorporation or organization and (ii) duly qualified and in
good standing (to the extent such concept applies to such entity) or current
status, in each other jurisdiction where the conduct of its business or the
ownership of its properties requires such qualification, and (b) has full power,
authority and legal right to carry on its business as presently conducted, and
to own and operate its properties and assets; except in each case referred to in
clause (a)(ii) or (b), to the extent the failure to do so could not reasonably
be expected to have a Material Adverse Effect.
SECTION 5.2    Authorization and Validity. Each Credit Party has the power and
authority and legal right to execute and deliver the Loan Documents to which it
is a party and to perform its obligations thereunder. The execution, delivery,
and performance of the Loan Documents by each Credit Party have been duly
authorized by proper corporate, limited liability company partnership or other
entity proceedings. This Agreement constitutes, and each other Loan Document to
which any Credit Party is a party when executed and delivered to the
Administrative Agent will constitute a legal, valid and binding obligation of
such Credit Party, enforceable in accordance with its terms, except as
enforceability may be limited by applicable Debtor Relief Laws.
SECTION 5.3    Conflict; Government Consent. Neither the execution and delivery
by any Credit Party of the Loan Documents to which it is a party, nor the
consummation of the transactions therein contemplated, nor compliance with the
provisions thereof will violate (a) any Applicable Law binding on any Credit
Party or (b) any Credit Party’s Organizational Documents, or (c) the provisions
of any loan, loan agreement, indenture, instrument or agreement to which any
Credit Party is a party or is subject, or by which it, or its property, is
bound, or conflict with or constitute a default thereunder, or result in, or
require, the creation or imposition of any Lien in, of or on the property of any
Credit Party pursuant to the terms of any such indenture, instrument or
agreement, except, with respect to this clause (c), as could not reasonably be
expected to have a Material Adverse Effect. No Governmental Approval of any
Governmental Authority is required for the due execution, delivery and
performance of the Loan Documents except such as have been obtained and are in
full force and effect.
SECTION 5.4    Financial Statements. The financial statements that have
heretofore been delivered to the Administrative Agent or any Lender, and all
schedules and notes included in such financial statements, are true and correct
in all material respects and present fairly (a) the financial position of the
Company and its Subsidiaries as of the date of such statements and (b) the
results of its operations for the periods covered thereby; and with respect to
the consolidated financial statements of the Company and its Subsidiaries
(including, for the avoidance of doubt, all Minority Dealer Subsidiaries), there
are not any material liabilities that should have been reflected in the
financial statements or the notes thereto under


54
130357028

--------------------------------------------------------------------------------





GAAP, contingent or otherwise, including liabilities for taxes or any unusual
forward or long-term commitments, that are not disclosed or reserved against in
the statements referred to above or in the notes thereto or that are not
disclosed herein. The consolidated financial statements of the Company and its
Subsidiaries (including, for the avoidance of doubt, all Minority Dealer
Subsidiaries) have been prepared in accordance with GAAP, except, as to interim
financial statements, for the absence of footnotes and subject to year-end
adjustments.
SECTION 5.5    Material Adverse Effect. Since the date of the most recent
audited financial statements delivered to the Administrative Agent, no event or
circumstance has occurred which has had or which could reasonably be expected to
have, a Material Adverse Effect.
SECTION 5.6    Taxes. Each Credit Party has filed all federal, state, local, and
other tax returns which are required to be filed and has paid all taxes due
pursuant to said returns or pursuant to any assessment received by any Credit
Party, except such taxes, if any, as are being contested in good faith and by
proper proceedings and as to which adequate reserves have been provided in
accordance with GAAP and as to which no Lien exists.
SECTION 5.7    Litigation. There is no litigation, arbitration, governmental
investigation, proceeding or inquiry pending against any Credit Party or, to the
knowledge of any of their officers, threatened against or affecting any Credit
Party which (a) purport to affect or pertain to this Agreement or any other Loan
Document, or any of the transactions contemplated thereby, which seeks to
prevent, enjoin or delay the making of any Loan, or (b) if determined adversely,
could reasonably be expected to have a Material Adverse Effect.
SECTION 5.8    Subsidiaries and Affiliates. Set forth in Schedule 5.8 is a
complete and accurate list as of the Closing Date of the Company and its
Subsidiaries and Affiliates excluding, as to Affiliates, Persons holding 5% or
more of the Company’s Class A Common Stock who have filed required reports under
Sections 13(d), 13(g) or 16 of the Exchange Act, or are not required to file
such reports, showing the jurisdiction of incorporation of each and showing the
percentage of the Company’s ownership of the outstanding stock of each
Subsidiary and Affiliate. All of the outstanding capital stock or other Equity
Interests of each Subsidiary that is owned directly by any Credit Party has been
validly issued and is fully paid and nonassessable.
SECTION 5.9    ERISA. With respect to each Plan, each Credit Party and all ERISA
Affiliates have paid all required minimum contributions and installments on or
before the due dates provided under Section 430(j) of the Code and could not
reasonably be subject to a lien under Section 430(k) of the Code or Title IV of
ERISA. Neither any Credit Party nor any ERISA Affiliate has filed, pursuant to
Section 412(c) of the Code or Section 302(c) of ERISA, an application for a
waiver of the minimum funding standard. No ERISA Event has occurred or is
reasonably expected to occur that, when taken together with all other such ERISA
Events for which liability is reasonably expected to occur, could reasonably be
expected to result in a Material Adverse Effect.
SECTION 5.10    Accuracy of Information.
(a)    No report, financial statement, certificate or other written information
furnished by or on behalf of any Credit Party (other than projected financial
information, pro forma financial information and information of a general
economic or industry nature) to the Administrative Agent or any Lender in
connection with the transactions contemplated hereby and the negotiation of this
Agreement or delivered hereunder or under any other Loan Document (in each case,
as modified or supplemented by other written information so furnished), when
taken as a whole, contains any material misstatement of fact or omits to state
any material fact necessary to make the statements therein (when taken as a
whole), in the light of the circumstances


55
130357028

--------------------------------------------------------------------------------





under which they were made, not materially misleading; provided that, with
respect to projected and pro forma financial information, each Borrower
represents only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time of preparation and delivery;
it being understood that such projections may vary from actual results and that
such variances may be material.
(b)    As of the Closing Date, the information included in any Beneficial
Ownership Certification is true and correct in all respects.
SECTION 5.11    Regulation U. No Credit Party nor any Subsidiary thereof is
engaged principally or as one of its important activities in the business of
extending credit for the purpose of “purchasing” or “carrying” any “margin
stock” (as each such term is defined or used, directly or indirectly, in
Regulation U of the FRB). Following the application of the proceeds of each
Loan, not more than twenty-five percent (25%) of the value of the assets (either
of the Company only or of the Company and its Subsidiaries on a consolidated
basis) subject to the provisions of Section 7.1(a), Section 7.3 or subject to
any restriction contained in any agreement or instrument between any Credit
Party and any Lender or any Affiliate of any Lender relating to Indebtedness in
excess of Indebtedness of the Credit Parties described in Section 8.1(c) will be
“margin stock”.
SECTION 5.12    Material Agreements. The Company and each other Credit Party
which is a Dealership is in compliance with all Seller Agreements except as
could not reasonably be expected to have a Material Adverse Effect. No Credit
Party is a party to any agreement or instrument or subject to any charter or
other corporate, partnership, or limited liability company or other restriction
which could reasonably be expected to have a Material Adverse Effect. No Credit
Party is in breach of or default in the performance, observance or fulfillment
of any of the obligations, covenants or conditions contained in (a) any
agreement to which it is a party, or which is binding on it or any of its
assets, which default or default could reasonably be expected to have a Material
Adverse Effect or (b) any agreement or instrument evidencing or governing
Indebtedness in excess of Indebtedness of the Credit Parties described in
Section 8.1(c).
SECTION 5.13    Compliance with Laws. Each Credit Party is in compliance in all
material respects with all Applicable Laws, including without limitation all
environmental permits, Environmental Laws and the FLSA.
SECTION 5.14    Ownership of Properties. Each Credit Party is the true and
lawful owner of and has good title to, or valid leasehold interests in, all
properties and assets material to its business, real and personal, intangible
and tangible which it owns or leases, free of any liens and encumbrances, except
Permitted Liens.
SECTION 5.15    Plan Assets; Prohibited Transactions. No Credit Party is an
entity deemed to hold “plan assets” within the meaning of 29 C.F.R. §
2510.3-101, as modified by Section 3(42) of ERISA, of an employee benefit plan
(as defined in Section 3(3) of ERISA) which is subject to Title I of ERISA or
any plan (within the meaning of Section 4975 of the Code), and neither the
execution of this Agreement nor the making of Loans hereunder gives rise to a
Prohibited Transaction.
SECTION 5.16    Trademarks; Patents, Etc. Each Credit Party possesses or has the
right to use all licenses, permits, franchises, patents, copyrights, trademarks,
trade names, servicemarks, or rights thereto, material to the conduct of its
business substantially as now conducted and as presently proposed to be
conducted and none of the Credit Parties are in material violation of any valid
rights of others with respect to any of the foregoing.


56
130357028

--------------------------------------------------------------------------------





SECTION 5.17    Burdensome Restrictions. No Credit Party is a party to or
otherwise bound by any indenture, loan or credit agreement or any lease or other
agreement or instrument or subject to any charter, corporate, limited liability
company or partnership or other restriction which could reasonably be expected
to have a Material Adverse Effect.
SECTION 5.18    Force Majeure. Since the date of the most recent audited
financial statements delivered to the Administrative Agent, the business,
properties and other assets of Credit Parties have not been materially and
adversely affected in any way as the result of any fire or other casualty,
strike, lockout, or other labor trouble, embargo, sabotage, confiscation,
condemnation, riot, civil disturbance, activity of armed forces or act of God.
SECTION 5.19    Investment Company Act, Etc. No Credit Party, Person Controlling
any Credit Party, or Subsidiary is an “Investment Company” within the meaning of
the Investment Company Act. No Credit Party is subject to regulation under the
Federal Power Act, any state public utilities code, or any other federal or
state statute or regulation limiting its ability to incur indebtedness.
SECTION 5.20    Solvency. Each Credit Party is Solvent and, after the execution
and delivery of the Loan Documents and the consummation of the transactions
contemplated thereby, including the making of each Loan and the use of the
proceeds thereof, will be Solvent.
SECTION 5.21    Franchise Agreements; Material Business Relationships. As of the
Closing Date, neither the Company nor any other Credit Party is a party to any
dealer franchise agreement, dealer agreement, dealer sales and service agreement
or similar agreement (each, a “Franchise Agreement”) other than those
specifically listed on Schedule 5.21, which Schedule shows the applicable
manufacturer or distributor and the Company or other Credit Party, as the case
may be, that is a party to each such agreement and the expiration date of such
agreement. Except as could not reasonably be expected to result in a Material
Adverse Effect: (a) each of such Franchise Agreements is currently in full force
and effect; (b) neither the Company nor any other Credit Party has received any
notice of termination with respect to any such agreement; and (c) except as
disclosed on Schedule 5.21, neither the Company nor any other Credit Party is
aware of any event that with notice, lapse of time or both would allow any
manufacturer or distributor that is a party of any Franchise Agreement to
terminate any such agreement. There exists no actual or threatened termination,
cancellation or limitation of, or any modification or change in, the business
relationship between the Company or any other Credit Party and any customer or
any group of customers or with any manufacturer or distributor that, in any
case, could reasonably be expected to have a Material Adverse Effect.
SECTION 5.22    Security Interests. The Liens created or to be created in favor
of the Administrative Agent, for the benefit of the Secured Parties, under the
Security Documents do and will at all times on and after the Closing Date,
constitute perfected security interests, subject only to Permitted Encumbrances,
in the Collateral as security for the Obligations specified in the Security
Documents.
SECTION 5.23    Anti-Corruption Laws; Anti-Money Laundering Laws and Sanctions.
(a)    The Credit Parties, their Subsidiaries and their respective officers and
employees, and to the knowledge of the Credit Parties, their directors and
agents, are in compliance with all applicable Anti-Corruption Laws, Anti-Money
Laundering Laws and Sanctions in all material respects. Each Credit Party has
implemented and maintains in effect for itself and its Subsidiaries policies and
procedures to ensure compliance by such Credit Party, its Subsidiaries, and
their respective officers, employees, directors, and agents with all applicable
Anti-Corruption Laws, Anti-Money Laundering Laws and Sanctions. None of the
Credit Parties, any of their Subsidiaries or any director, officer, employee,
agent, or affiliate of such Credit Party or any of its Subsidiaries, (A) is a
Sanctioned Person or currently the subject or target of any Sanctions,


57
130357028

--------------------------------------------------------------------------------





(B) has its assets located in a Sanctioned Country, (C) is under administrative,
civil or criminal investigation for an alleged violation of, or received notice
from or made a voluntary disclosure to any governmental entity regarding a
possible violation of, Anti-Corruption Laws, Anti-Money Laundering Laws or
Sanctions by a governmental authority that enforces Sanctions or any
Anti-Corruption Laws or Anti-Money Laundering Laws, or (D) directly or
indirectly derives revenues from investments in, or transactions with,
Sanctioned Persons.
(b)    No proceeds of any Loan have been used, directly or indirectly, by any
Credit Party, any of its Subsidiaries or any of its or their respective
directors, officers, employees and agents in violation of Section 6.17.
SECTION 5.24    Affected Financial Institution. No Credit Party is an Affected
Financial Institution.
SECTION 5.25    Mortgaged Properties.
(a)    Identification of Mortgaged Properties. Schedule 5.25(a) sets forth all
of the Mortgaged Properties as of the Closing Date, showing as of the Closing
Date the street address, county or other relevant jurisdiction, state and record
owner thereof and the identity of all tenants of such Mortgaged Properties.
(b)    Leases. Schedule 5.25(b) is a complete and correct listing of all Leases
in effect as of the Closing Date. Each Material Lease is in full force and
effect without amendment or modification from the form or copy delivered to the
Administrative Agent except for amendments permitted hereunder; no default by
any party exists under any such Lease that would reasonably be expected to
result in termination of such Material Lease, nor has any event occurred which,
with the passage of time or the giving of notice, or both, would constitute such
a default under any such Material Lease.
(c)    Validity of Liens. Each Mortgage when properly recorded in the
appropriate real estate records office, together with any UCC financing
statements required to be filed in connection therewith, will create (i) a
valid, perfected first priority Lien on the applicable Borrower’s interest in
the applicable Mortgaged Property and (ii) valid and perfected first priority
security interests in and to, and perfected collateral assignments of, all
applicable personalty (including rents and leases) described therein, all in
accordance with the terms thereof, in each case subject only to Permitted
Encumbrances.
(d)    Casualty, Condemnation, Etc. Neither any of the Mortgaged Properties nor
any of the businesses conducted thereon are affected in any material respect by
any fire, explosion, accident, strike, lockout or other labor dispute, drought,
storm, hail, earthquake, embargo, pandemic, closure or suspension of material
operations required by any Governmental Authority (other than a temporary
suspension of no more than 90 days (or such longer period as may be approved by
the Required Lenders) due to the COVID-19 pandemic), act of God or of the public
enemy or other Casualty (whether or not covered by insurance). No Condemnation
or other proceeding has been commenced or, to any Credit Party’s knowledge, is
contemplated with respect to any portion of any of the Mortgaged Properties or
for the relocation of roadways providing access to any of the Mortgaged
Properties.
(e)    Hazardous Substances, Etc. Except as disclosed in any Phase I, Phase II
or other environmental assessments provided to, and accepted by, the
Administrative Agent with respect to any such Mortgaged Property prior to the
date on which such Mortgaged Property became subject to a Mortgage, none of the
Mortgaged Properties now contain, and to the knowledge of each Credit Party have
not previously contained, any Hazardous Substance in amounts or concentrations
which constitute or constituted a violation of applicable Environmental Laws.
Each of the Mortgaged Properties and all operations conducted in connection
therewith are in compliance, and have been in compliance, in all material
respects with all


58
130357028

--------------------------------------------------------------------------------





applicable Environmental Laws, and there is no contamination at, under or about
any of the Mortgaged Properties or such operations which would be reasonably
expected to interfere with the continued operation of any of the Mortgaged
Properties or impair in any material respect the fair saleable value thereof. No
Credit Party has received any notice of material violation, alleged violation,
non-compliance, liability or potential liability regarding environmental
matters, Hazardous Substance or compliance with Environmental Laws with respect
to, or relating to, any of the Mortgaged Properties, nor does any Credit Party
have knowledge or reason to believe that any such notice will be received or is
being threatened. During the period of ownership of the Mortgaged Properties by
the Company or any of its Subsidiaries Hazardous Substances have not been, and
to the knowledge of the Company and each of its Subsidiaries at all other times
Hazardous Substances have not been, transported or disposed of to or from any of
the Mortgaged Properties in violation of, or in a manner or to a location which
would be reasonably expected to give rise to material liability under,
Environmental Laws, nor have any Hazardous Substances been generated, treated,
stored or disposed of at, on or under any of the Mortgaged Properties in
violation of, or in a manner that would reasonably be expected to give rise to
material liability under, any applicable Environmental Laws. No material
judicial proceedings or governmental or administrative action is pending, or, to
the knowledge of any Credit Party, threatened, under any Environmental Law with
respect to any of the Mortgaged Properties, nor are there any material consent
decrees or other decrees, consent orders, administrative orders or other orders,
or other administrative or judicial requirements outstanding under any
applicable Environmental Law with respect to any of the Mortgaged Properties or
operations conducted in connection therewith. There has been no release, or to
any Credit Party’s knowledge, threat of release, of any Hazardous Substance at
or from any of the Mortgaged Properties, now or in the past, in violation of or
in amounts or in a manner that would reasonably be expected to give rise to
material liability under applicable Environmental Laws.
(f)    Status of Title. All transfer taxes, deed stamps, intangible taxes or
other amounts in the nature of transfer taxes required to be paid by any Credit
Party or any other Person under Applicable Law in connection with the transfer
of any Mortgaged Property to any Borrower have been paid. All mortgage,
recording, stamp, intangible or other similar taxes required to be paid by any
Credit Party or any other Person under applicable legal requirements in
connection with the execution, delivery, recordation, filing, registration,
perfection or enforcement of any of the Loan Documents have been paid (or will
be paid substantially concurrently with the closing on the Closing Date pursuant
to arrangements satisfactory to the Administrative Agent or, in the case of any
property that becomes a Mortgaged Property after the Closing Date, will be paid
pursuant to arrangements satisfactory to the Administrative Agent). Except for
Liens permitted by Section 7.3(c), there are no claims for payment for work,
labor or materials affecting any of the Mortgaged Properties which are or may
become a Lien prior to, or of equal priority with, the Liens created by the Loan
Documents. There are no outstanding options to purchase or rights of first
refusal affecting any Mortgaged Property, or any portion thereof, other than (i)
with respect to the property located at 3696 William Penn Parkway, Monroeville,
Pennsylvania, the purchase option and a right of first refusal to purchase or
lease the applicable property held by Ford Leasing Development Company pursuant
to special warranty deed recorded August 23, 2005, as Instrument 2005-28369 of
the Allegheny County, Pennsylvania Deed Registry, and (ii) with respect to
arrangements entered into after the Closing Date, the terms of which do not
violate Section 7.17(d) hereof or any other applicable provisions of the Loan
Documents. The surveys for each of the Mortgaged Properties delivered to the
Administrative Agent do not fail to reflect any material matter affecting such
Mortgaged Properties or the title thereto. All of the Improvements which were
included in determining the Applicable Appraised Value of each Dealership
Property or Adjacent (Improved) Property lie wholly within the boundaries and
building restriction lines of such Dealership Property or Adjacent (Improved)
Property, as the case may be, and no Improvements on adjoining properties
encroach upon such Dealership Property or Adjacent (Improved) Property, and no
easements or other encumbrances upon the applicable Dealership Property or
Adjacent (Improved) Property encroach upon any of the Improvements, so as to
adversely affect in any material respect the value or marketability of the
applicable Dealership


59
130357028

--------------------------------------------------------------------------------





Property or Adjacent (Improved) Property except those which are insured against
by title insurance. No Mortgaged Property is subject to any easement or other
encumbrances that adversely affects the value, operation or use of any such
Mortgaged Property in any material respect.
(g)    Zoning, Etc. No Credit Party has received notice from a Governmental
Authority that the use of any Mortgaged Property is not in compliance with
applicable zoning, building, fire or insurance requirements (taking into account
applicable waivers, variances, use permits and similar rights and agreements in
effect with respect to such parcel) where such noncompliance has not been
corrected.
(h)    Access, Utilities, Etc. Each Mortgaged Property has adequate rights of
access to public ways and is served by all private and public utilities,
including without limitation water, sewer, sanitary sewer and storm drainage
facilities, adequate for the current and intended uses thereof. All public
utilities necessary or convenient to the full use and enjoyment of each of the
Mortgaged Properties are located either in the public right of way abutting such
Mortgaged Properties (which are connected so as to serve the Mortgaged
Properties without passing over other property) or in recorded easements serving
such Mortgaged Properties. All roads necessary for the use of each of the
Mortgaged Properties for their current respective purposes have been completed
and dedicated to public use and accepted by all Governmental Authorities (or are
located on the Mortgaged Properties or in validly created easements benefiting
the Mortgaged Properties which are insured by the applicable title insurance
policy delivered in connection herewith).
(i)    Taxes and Assessments. Each Mortgaged Property is comprised of one or
more parcels each of which constitutes a separate tax lot and does not
constitute a portion of any other tax lot not a part of such Mortgaged Property.
There are no material pending or proposed special or other assessments for
public improvements or otherwise affecting any of the Mortgaged Properties, nor,
to any Credit Party’s knowledge, are there any material contemplated
Improvements to any of the Mortgaged Properties that may result in such special
or other assessments.
(j)    Condition of Mortgaged Properties. Each of the Mortgaged Properties,
including, without limitation, all buildings, improvements, parking facilities,
sidewalks, storm drainage systems, roofs, plumbing systems, HVAC systems, fire
protection systems, electrical systems, underground storage tanks, equipment,
elevators, exterior sidings and doors, landscaping, irrigation systems and all
structural components, are in good condition, order and repair in all material
respects, ordinary wear and tear excepted; there are no structural or other
material defects or damages in any of the Mortgaged Properties, whether latent
or otherwise, which would adversely affect the insurability of the same or cause
the imposition of extraordinary premiums or charges thereon in connection with
any policy of insurance or bond. No Credit Party has received notice from any
insurance company or bonding company of any defects or inadequacies in any
Mortgaged Property, or any part thereof, which would materially and adversely
affect the insurability of the same or cause the imposition of extraordinary
premiums or charges thereon or of any termination or threatened termination of
any policy of insurance or bond.
SECTION 5.26    Labor Matters. Except as disclosed on Schedule 5.26, as of the
Closing Date, no Credit Party is party to any collective bargaining agreement,
nor has any labor union been recognized as the representative of its employees.
SECTION 5.27    Insurance. The properties of the Credit Parties are insured with
financially sound and reputable insurance companies, in such amounts, with such
deductibles and covering such risks as are customarily carried by companies of
similar size engaged in similar businesses.
SECTION 5.28    Absence of Defaults. No event has occurred or is continuing
which constitutes a Default or an Event of Default.


60
130357028

--------------------------------------------------------------------------------





ARTICLE VI

AFFIRMATIVE COVENANTS
Until all of the Obligations (other than contingent indemnification obligations
not then due) have been paid and satisfied in full in cash and the Commitments
terminated, each Credit Party agrees to the following:
SECTION 6.1    Financial Information. The Company shall provide to the
Administrative Agent (which will promptly make such information available to
each Lender in accordance with its customary practices):
(a)    Annual Financial Statements. As soon as available and in any event within
120 days after the end of each Fiscal Year, (i) an audited consolidated and
consolidating balance sheet of the Company and its Subsidiaries (including, for
the avoidance of doubt, all Minority Dealer Subsidiaries) as of the close of
such Fiscal Year and (ii) audited consolidated and consolidating statements of
income and audited consolidated statements of retained earnings and cash flows
including the notes thereto, all in reasonable detail setting forth in
comparative form the corresponding figures as of the end of and for the
preceding Fiscal Year and prepared in accordance with GAAP consistently applied
and, if applicable, containing disclosure of the effect on the financial
position or results of operations of any change in the application of accounting
principles and practices during the year. Such annual financial statements shall
be audited by an independent certified public accounting firm of recognized
national standing reasonably acceptable to the Administrative Agent, and
accompanied by a report and opinion thereon by such certified public accountants
prepared in accordance with generally accepted auditing standards that is not
subject to any “going concern” or similar qualification or exception or any
qualification as to the scope of such audit or with respect to accounting
principles followed by the Company or any of its Subsidiaries not in accordance
with GAAP;
(b)    Quarterly Financial Statements. As soon as available and in any event
within 45 days after the end of the first three fiscal quarters of each Fiscal
Year (commencing with the fiscal quarter ended June 30, 2020), an unaudited
consolidated balance sheet of the Company and its Subsidiaries (including, for
the avoidance of doubt, all Minority Dealer Subsidiaries) as of the close of
such fiscal quarter and unaudited consolidated statements of income, retained
earnings and cash flows for the fiscal quarter then ended and that portion of
the Fiscal Year then ended, including the notes thereto, all in reasonable
detail setting forth in comparative form the corresponding figures as of the end
of and for the corresponding period in the preceding Fiscal Year and prepared by
the Company in accordance with GAAP consistently applied and, if applicable,
containing disclosure of the effect on the financial position or results of
operations of any change in the application of accounting principles and
practices during the period, and certified by the chief financial officer or
another Responsible Officer of the Company acceptable to the Administrative
Agent as presenting fairly in all material respects the financial condition of
the Company and its Subsidiaries on a consolidated basis as of their respective
dates and the results of operations of the Company and its Subsidiaries for the
respective periods then ended, subject to normal year-end audit adjustments and
the absence of footnotes;
(c)    Monthly Financial Statements. As soon as available and in any event
within 30 days after the end of each calendar month (commencing with the
calendar month ended July 31, 2020), an unaudited consolidated balance sheet and
statement of operations for the Company and its Subsidiaries (including, for the
avoidance of doubt, all Minority Dealer Subsidiaries) for such month and for the
fiscal year to date, including such detail as the Administrative Agent or any
Lender reasonably requires, certified by the Company’s chief financial officer
or another Responsible Officer acceptable to the Administrative Agent as


61
130357028

--------------------------------------------------------------------------------





presenting fairly in all material respects the financial condition and results
of operations of the Company and its Subsidiaries (including, for the avoidance
of doubt, all Minority Dealer Subsidiaries) on a consolidated basis in
accordance with GAAP consistently applied, subject to normal year-end audit
adjustments and the absence of footnotes;
(d)    SEC Filings, Other Statements and Reports. Within 10 days following
delivery thereof, copies of all financial statements, proxy statements, and all
material written reports and information provided to its shareholders generally,
and copies of all registration statements, regular, periodic or special reports,
and other documents of Company or any Subsidiary filed with the SEC, any other
national securities exchange, or any other governmental securities regulatory
authority having jurisdiction over Company or its Subsidiaries, and in any case
not otherwise required to be delivered to the Administrative Agent pursuant
hereto;
(e)    Compliance Certificate. Concurrently with the delivery of the financial
statements pursuant to Section 6.1(a) and (b) (commencing with the fiscal
quarter ended September 30, 2020), a duly completed Compliance Certificate
signed by the Company’s chief financial officer or another Responsible Officer
acceptable to the Administrative Agent that, amongst other things, (i) states
that no Default or Event of Default is continuing as of the date of delivery of
such Compliance Certificate or, if a Default or Event of Default is continuing,
states the nature thereof and the action that the Company proposes to take with
respect thereto and (ii) demonstrates compliance with the financial covenants
set forth in Section 7.16 as of the last day of the applicable Measurement
Period ending on the last day of the Measurement Period covered by such
financial statements, together with a report containing management’s discussion
and analysis of the Company’s material quarterly and annual operating results
and financial condition, as applicable;
(f)    Projections. Promptly following the Administrative Agent’s or any
Lender’s request, a projected consolidated balance sheet for the Company and its
Subsidiaries (including, for the avoidance of doubt, all Minority Dealership
Subsidiaries) and related statements of income and cash flows for the time
period requested by the Administrative Agent or any Lender, signed by the
Company’s chief financial officer or another Responsible Officer acceptable to
the Administrative Agent, acknowledging his or her review of such projections;
(g)    Other Financial Statements. Promptly following the Administrative Agent’s
or any Lender’s request, copies of each financial statement delivered to a
manufacturer or distributor by any Dealership, as required by its agreement with
the manufacturer or distributor;
(h)    PATRIOT Act, Etc. Promptly upon the request thereof, such other
information and documentation required under applicable “know your customer”
rules and regulations, the PATRIOT Act or any applicable Anti-Money Laundering
Laws or Anti-Corruption Laws, in each case as from time to time reasonably
requested by the Administrative Agent or any Lender; and
(i)    Other Information. Promptly following any request therefor, such other
information regarding the operations, business affairs and financial condition
of any Credit Party, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender may reasonably request, which may include
without limitation a monthly statement of cash flows.
If any information which is required to be furnished to the Administrative Agent
or the Lenders under this Section is required by Applicable Law to be filed by
any Credit Party with a Governmental Authority on an earlier date, then the
information required hereunder shall be furnished to the Administrative Agent
and the Lenders at such earlier date.


62
130357028

--------------------------------------------------------------------------------





Documents required to be delivered pursuant to Section 6.1(a), (b) or (d) (to
the extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which the Company posts such documents,
or provides a link thereto on the Company’s website on the Internet; or (ii) on
which such documents are posted on the Company’s behalf on an Internet or
intranet website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that: (i) the Company shall deliver paper copies
of such documents to the Administrative Agent or any Lender, if so requested by
any such Person, until a written request to cease delivering paper copies is
given by the Administrative Agent or such Lender and (ii) the Company shall
notify the Administrative Agent and each Lender (by facsimile or electronic
mail) of the posting of any such documents and provide to the Administrative
Agent by electronic mail electronic versions of such documents. Notwithstanding
anything contained herein, in every instance the Company shall be required to
provide copies of the Compliance Certificates required by Section 6.1(e) to the
Administrative Agent in accordance with the procedures set forth in Section
10.1. Except for such Compliance Certificates, the Administrative Agent shall
have no obligation to request the delivery or to maintain copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Company with any such request for delivery, and each
Lender shall be solely responsible for requesting delivery to it or maintaining
its copies of such documents.
Each Credit Party hereby acknowledges that (a) the Administrative Agent and/or
the Arrangers will make available to the Lenders materials and/or information
provided by or on behalf of the Credit Parties hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on the Platform and
(b) certain of the Lenders may be “public-side” Lenders (i.e., Lenders that do
not wish to receive material non-public information with respect to the Credit
Parties or their respective securities) (each, a “Public Lender”). Each Credit
Party hereby agrees that it will use commercially reasonable efforts to identify
that portion of the Borrower Materials that may be distributed to the Public
Lenders and that (w) all such Borrower Materials shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, means that the word “PUBLIC”
shall appear prominently on the first page thereof; (x) by marking Borrower
Materials “PUBLIC,” each Credit Party shall be deemed to have authorized the
Administrative Agent, the Arrangers, and the Lenders to treat such Borrower
Materials as not containing any material non-public information (although it may
be sensitive and proprietary) with respect to the Credit Parties or their
respective for purposes of United States Federal and state securities laws
(provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 10.10); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Investor;” and (z) the Administrative
Agent and the Arrangers shall be entitled to treat any Borrower Materials that
are not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not designated “Public Investor.”
SECTION 6.2    Maintenance of Existence and Permits. Except as permitted by
Section 7.1, each Credit Party shall, and the Company shall cause each
Subsidiary that is a Credit Party to, preserve and maintain its corporate,
limited liability company, partnership, trust or other existence and good
standing or current status in the jurisdiction of its incorporation or
organization and qualify and remain qualified, as a foreign corporation, limited
liability company or other entity in each jurisdiction in which such
qualification is required (except to the extent such failure to qualify in a
foreign jurisdiction could not reasonably be expected to have a Material Adverse
Effect), and to maintain all patents, trademarks, copyrights, trade names,
intellectual property, franchises, licenses, and permits to the extent material
and necessary for the conduct of its business and the transactions contemplated
by the Loan Documents.
SECTION 6.3    ERISA. Each Credit Party shall maintain, and the Company shall
cause each Subsidiary that is a Credit Party to maintain, each Plan in
compliance with all material applicable requirements of ERISA and of the Code
and with all applicable rulings and regulations issued under the provisions of
ERISA and of the Code and will not and not permit any of the ERISA Affiliates to
(a) engage in any transaction


63
130357028

--------------------------------------------------------------------------------





in connection with which any Credit Party or any of the ERISA Affiliates would
be subject to either a civil penalty assessed pursuant to Section 502(i) of
ERISA or a tax imposed by Section 4975 of the Code, (b) fail to make full
payment when due of all amounts which, under the provisions of any Plan, any
Credit Party or any ERISA Affiliate is required to pay as contributions thereto,
or (c) fail to make any payments to any Multiemployer Plan that any Credit Party
or any of the ERISA Affiliates may be required to make under any agreement
relating to such Multiemployer Plan or any law pertaining thereto.
SECTION 6.4    Inspection. Each Credit Party shall, and the Company shall cause
each Subsidiary that is a Credit Party to, permit representatives of the
Administrative Agent and the Lenders to visit and inspect any of its properties,
audit and inspect any of the Collateral and examine any of its books and records
(and make copies at its expense) wherever located, including, but not limited
to, all manufacturers’ statements of origin, titles, demonstrator agreements,
factory invoices, purchase orders, deal jackets and papers included therein,
buy-back agreements and other agreements with manufacturers, distributors or
other sellers of vehicles (excluding agreements between the Company and American
Honda Motors or Toyota Motor Sales, to the extent that disclosure is
specifically prohibited by the terms of such agreements), and all other
instruments, documents and records at any reasonable time and as often as the
Administrative Agent or any Lender may reasonably desire; and each Credit Party
shall and the Company shall cause each other Credit Party to, assist the
Administrative Agent and the Lenders in so doing.
SECTION 6.5    [Reserved.]
SECTION 6.6    Books and Records. Each Credit Party shall, and the Company shall
cause each Subsidiary to, keep adequate records and books of account in which
complete entries will be made reflecting all material financial transactions and
matters involving the assets and business of the Company or such Subsidiary, as
the case may be. The Company will prepare all financial statements, computations
and information required hereunder for the Company and its Subsidiaries
(including, for the avoidance of doubt, all Minority Dealership Subsidiaries)
consolidated in accordance with GAAP.
SECTION 6.7    Maintenance of Properties. Each Credit Party shall, and the
Company shall cause each Subsidiary that is a Credit Party to, maintain, repair,
and preserve all of each Credit Party’s properties (whether owned, leased or
subleased) that are used or useful in the conduct of the business of the Credit
Parties or where any Collateral is located (“Properties”) in good working order
and condition, ordinary wear and tear excepted, and will from time to time make
or cause to be made all necessary and proper replacements, repairs, renewals,
and improvements so that the efficiency and value of its Properties and
facilities shall not be materially impaired.
SECTION 6.8    Taxes and Other Obligations. Each Credit Party shall, and the
Company shall cause each Subsidiary that is a Credit Party to, timely file
complete and correct United States federal and applicable foreign, state and
local tax returns required by law and to pay and discharge when due all
indebtedness, taxes, and other obligations for which it is liable or to which
its income or property is subject and all claims for labor and materials or
supplies which, if unpaid, might become by law a lien upon its assets, unless it
is contesting the indebtedness, taxes, or other obligations in good faith and
provision has been made for the payment thereof through setting aside on its
books appropriate reserves with respect thereto in accordance with GAAP.
SECTION 6.9    Insurance.
(a)    Maintenance of Insurance. Each Credit Party shall, and the Company shall
cause each Subsidiary that is a Credit Party to, maintain policies of insurance
upon all of the insurable Collateral, and on its properties and operations
(including, without limitation, hazard and business interruption insurance),


64
130357028

--------------------------------------------------------------------------------





carried with companies reasonably acceptable to the Administrative Agent, in
such form and amounts and covering such risks as the Administrative Agent may
reasonably require and as are required by Applicable Law. Without limiting the
foregoing, each Credit Party shall, and the Company shall cause each Subsidiary
that is a Credit Party to, maintain with financially sound and reputable
independent insurers, insurance with respect to its properties and business
against loss or damage of such types and in such amounts as are customarily
carried under similar circumstances by Persons engaged in the same or similar
businesses.
(b)    Form of Policies. All policies shall be written in form, amounts,
coverages and basis reasonably acceptable to the Administrative Agent and shall
be issued by a company or companies reasonably acceptable to the Administrative
Agent. The Administrative Agent shall be designated as lender loss payee and
mortgagee with an appropriate endorsement on casualty policies covering the
Collateral and as an additional insured on liability policies. All policies
shall include a provision that such policies will not be cancelled or materially
amended, which term shall include any reduction in the scope or limits of
coverage, without at least thirty (30) days prior written notice to the
Administrative Agent. Each policy also shall include an endorsement providing
that coverage in favor of the Administrative Agent will not be impaired in any
way by any act, omission or default of any Credit Party.
(c)    Delivery of Certificates. Each Credit Party shall, and the Company shall
cause each Subsidiary that is a Credit Party to, furnish to the Administrative
Agent a certificate of insurance in a form reasonably acceptable to the
Administrative Agent evidencing such insurance coverage. At least thirty
(30) days prior to the expiration date of each policy, the Administrative Agent
shall be provided with a renewal certificate, together with evidence that the
renewal premium has been paid.
(d)    Flood Insurance. If any portion of any Mortgaged Property is at any time
located in an area identified by the Federal Emergency Management Agency (or any
successor agency) as a special flood hazard area with respect to which flood
insurance has been made available under the Flood Insurance Laws, then each
Credit Party shall, or the Company shall cause the applicable Subsidiary that is
a Credit Party to, (i) maintain, or cause to be maintained, with a financially
sound and reputable insurer, flood insurance in an amount and otherwise
sufficient to comply with all applicable rules and regulations promulgated
pursuant to the Flood Insurance Laws and as otherwise required by the
Administrative Agent or any Lender, (ii) reasonably cooperate with the
Administrative Agent and the Lenders and provide information reasonably required
by the Administrative Agent and the Lenders to comply with the Flood Insurance
Laws, (iii) deliver to the Administrative Agent evidence of such compliance in
form and substance reasonably acceptable to the Administrative Agent and each
Lender, including evidence of annual renewals of such insurance and (iv) furnish
to the Administrative Agent prompt written notice of any re-designation of any
such Mortgaged Property into or out of a special flood hazard area.
SECTION 6.10    Compliance with Laws; Performance Under Agreements. Each Credit
Party shall, and the Company shall cause each Subsidiary that is a Credit Party
to, (i) comply in all material respects with Applicable Laws, including, without
limitation, all applicable Environmental Laws, Anti-Corruption Laws and
applicable Sanctions and (ii) perform its obligations under agreements to which
it is a party except to the extent the failure to perform could not reasonably
be expected to have a Material Adverse Effect. Each Borrower shall maintain in
effect and enforce policies and procedures designed to ensure compliance by such
Borrower, its Subsidiaries and their respective directors, officers, employees
and agents with all applicable Anti-Corruption Laws, Anti-Money Laundering Laws
and Sanctions. The Borrowers shall not use or allow any tenants or subtenants to
use, or permit any Subsidiary to use or allow any tenants or subtenants to use,
its Property for any business activity that violates in any material respect any
federal or state law or that supports a business that violates in any material
respect any federal or state law.


65
130357028

--------------------------------------------------------------------------------





SECTION 6.11    Agreements with Sellers. Each Credit Party shall, and the
Company shall cause each Subsidiary that is a Credit Party to, comply with
Franchise Agreements, other Seller Agreements, and all other agreements between
such Person and any manufacturer or distributor of New Vehicles in all respects
and shall maintain all such agreements in full force and effect, except (a) in
accordance with the disposition of or other transaction involving a Dealership
or Subsidiary in accordance with Section 7.1, (b) as a result of termination or
cessation of business not restricted by Section 7.8, or (c) to the extent the
failure to comply with this Section 6.11 could not reasonably be expected to
have a Material Adverse Effect.
SECTION 6.12    [Reserved.]
SECTION 6.13    Management. The Company shall maintain a Chief Executive
Officer, President, Executive Vice President and Chief Financial Officer, or
senior executive performing equivalent functions, with qualifications and
experience at least comparable to those currently holding such positions. The
Company shall cause each Credit Party to maintain executive and management
personnel with qualifications and experience at least comparable to current
executive and management personnel.
SECTION 6.14    Additional Borrowers and Subsidiary Guarantors. (x) As soon as
practicable but in any event within ten (10) days (or such longer period as the
Administrative Agent may agree in its sole discretion) after the acquisition or
creation of any Subsidiary which owns or operates a Dealership location on or is
or becomes a lessee of all or any portion of any Mortgaged Property or any
existing Subsidiary acquires or commences to own or operate a Dealership
location on or becomes a lessee of all or any portion of any Mortgaged Property
or (y) not later than the consummation of any Mortgaged Property Substitution,
in the event any Subsidiary which owns the Substitution Property is not a
Borrower (or any Subsidiary which owns or operates a Dealership on, or leases
all or any portion of such Substitution Property, is not a Subsidiary Guarantor,
as the case may be), the Company shall cause to be delivered to the
Administrative Agent each of the following:
(a)    a Borrower Joinder Agreement or a Subsidiary Guaranty Joinder Agreement,
as applicable, duly executed by such Subsidiary;
(b)    in the case of any such Subsidiary becoming a Borrower, a Note in favor
of each Lender requesting the same, duly executed by such Subsidiary;
(c)    if any of the documents referenced in the foregoing clauses (a) or (b)
are delivered (or required to be delivered), if requested by the Administrative
Agent, customary opinions of counsel (including, without limitation, local
counsel) to such Subsidiary, addressed to the Administrative Agent and the
Lenders, with respect to such Subsidiary, the Loan Documents and such other
matters as the Administrative Agent shall reasonably request (which such
opinions shall expressly permit reliance by permitted assigns of the Lenders
unless otherwise approved by the Administrative Agent);
(d)    if any of the documents referenced in the foregoing clauses (a) or (b)
are delivered (or required to be delivered), current copies of the documents of
the types referred to in Sections 4.1(a)(iii), Section 4.1(b), 4.1(d)(ii) and
4.1(d)(iii) with respect to such Subsidiary, all certified by the applicable
Governmental Authority or appropriate officer as the Administrative Agent may
elect, all in form and substance reasonably satisfactory to the Administrative
Agent; and
(e)    evidence reasonably satisfactory to the Administrative Agent that all
taxes, filing fees and recording fees related to the perfection of the Liens
created under any of the documents delivered pursuant to this Section 6.14 have
been paid and all reasonable costs and expenses of the Administrative Agent in
connection therewith have been paid.


66
130357028

--------------------------------------------------------------------------------





SECTION 6.15    Notification. Promptly after learning thereof, the Company will
notify the Administrative Agent (for further delivery to the Lenders in
accordance with its customary practice) in writing of:
(a)    The occurrence of any Default or Event of Default, and if such Default or
Event of Default is then continuing, will deliver to the Administrative Agent a
certificate of the Company’s chief financial officer or other authorized officer
setting forth the details thereof and the action which it is taking or proposes
to take with respect thereto.
(b)    The occurrence of any of the following that could reasonably be expected
to have a Material Adverse Effect: (i) the release of any Hazardous Substances
on, under, about, from, or affecting any of the Properties, any adjacent
property as a result of contamination, release or activity on the Properties, or
any Collateral or (ii) any other condition threatened or asserted with respect
to any such property arising under any Environmental Laws.
(c)    The details of any lien, litigation, administrative proceeding or
judgment involving $35,000,000.00 or more individually or in the aggregate
threatened (in writing), instituted or completed against any Credit Party, any
Collateral, or any assets of any Credit Party.
(d)    Any citation, order to show cause, or other legal process or order that
has or could reasonably be expected to have a Material Adverse Effect, directing
any Credit Party to become a party to or to appear at any proceeding or hearing
by or before any Governmental Authority that has granted to it any Governmental
Approval, and include with such notice a copy of any such citation, order to
show cause, or other legal process or order.
(e)    Any (i) refusal, denial, threatened denial, or failure by any
Governmental Authority to grant, issue, renew, or extend any material
Governmental Approval; (ii) proposed or actual revocation, termination, or
modification (whether favorable or adverse) of any material Governmental
Approval by any Governmental Authority; (iii) dispute or other adverse action
with regard to any material Governmental Approval by any Governmental Authority;
(iv) notice from any Governmental Authority of the imposition of any material
fines or penalties or forfeitures; or (v) written threats or written notice with
respect to any of the foregoing or with respect to any proceeding or hearing
that might result in any of the foregoing.
(f)    Any dispute concerning or any threatened nonrenewal or modification of
any lease for real or personal property to which it is a party if such dispute
or nonrenewal or modification could reasonably be expected to result in a
Material Adverse Effect.
(g)    Any material change in the relationship between any Dealership and any
vehicle manufacturer or distributor including, without limitation, the loss or
cancellation, or threatened loss or cancellation, of a franchise, or any notice
of the existence of a default under any Franchise Agreement or other Seller
Agreement.
(h)    Any other event or circumstance which has or could reasonably be expected
to have a Material Adverse Effect.
(i)    The receipt of any material notices (including notices of default or
acceleration) received from any agent, lender, holder or trustee of, under or
with respect to the Company Revolving Credit Agreement or any other agreement
governing the Company Revolving Credit Facility (which shall include copies of
such notices).


67
130357028

--------------------------------------------------------------------------------





(j)    With respect to a Plan, (i) any failure to pay all required minimum
contributions and installments on or before the due dates provided under Section
430(j) of the Code or (ii) the filing pursuant to Section 412(c) of the Code or
Section 302(c) of ERISA, of an application for a waiver of the minimum funding
standard.
(k)    The occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, would reasonably be expected to result in
material liability.
SECTION 6.16    Further Assurances. From time to time, when requested by the
Administrative Agent or any Lender, each Credit Party shall, and the Company
shall cause each Subsidiary that is a Credit Party to, duly execute and deliver
or cause to be duly executed and delivered to the Administrative Agent such
further instruments, agreements, and documents and do or cause to be done such
further acts as the Administrative Agent or any Lender deems reasonably
necessary to carry out more effectively the provisions and purpose of this
Agreement and the other Loan Documents. Without limiting the foregoing, each
Credit Party shall, and the Company shall cause each Subsidiary that is a Credit
Party to, promptly correct any defect or error that may be discovered in any
Loan Document or in the execution, acknowledgment or recordation thereof.
Promptly upon request by the Administrative Agent, each Credit Party shall, and
the Company shall cause each Subsidiary that is a Credit Party to, do, execute,
acknowledge, deliver, record, re-record, file, re-file, register and reregister,
any and all deeds, conveyances, mortgages, deeds of trust, trust deeds,
assignments, estoppel certificates, financing statements and continuations
thereof, notices of assignment, transfers, certificates, assurances and other
instruments as the Administrative Agent may reasonably require from time to time
in order: (a) to carry out more effectively the purposes of the Loan Documents
and (b) to better assure, convey, grant, assign, transfer, preserve, protect and
confirm unto the Administrative Agent the rights granted now or hereafter
intended to be granted to the Administrative Agent or the Lenders under any Loan
Document or under any other instrument executed in connection with any Loan
Document or that any Credit Party may be or become bound to convey, mortgage or
assign to the Administrative Agent in order to carry out the intention or
facilitate the performance of the provisions of any Loan Document. Each Credit
Party shall, and the Company shall cause each Subsidiary that is a Credit Party
to, furnish to the Administrative Agent evidence satisfactory to the
Administrative Agent of every such recording, filing or registration.
SECTION 6.17    Use of Proceeds. The Borrowers will not request any Loan, and
will not use, and the Company and the Borrowers will ensure that their
Subsidiaries and its or their respective directors, officers, employees and
agents shall not use, the proceeds of any Loan in furtherance of an offer,
payment, promise to pay, or authorization of the payment or giving of money, or
anything else of value, to any Person in violation of any Anti-Corruption Laws
or Anti-Money Laundering Laws. The Credit Parties will not, directly or
indirectly, use the proceeds of the Loans, or lend, contribute or otherwise make
available such proceeds to any subsidiary, joint venture partner or other
Person, (a) for the purpose of funding, financing or facilitating any
activities, business or transaction of or with any Sanctioned Person, or in any
Sanctioned Country, or (b) in any manner that would, to any Credit Party’s
knowledge, result in the violation of any Sanctions by any Person (including any
Person participating in the Loans, whether as underwriter, advisor, investor, or
otherwise). The Borrowers will use the proceeds of the Loans for working capital
and other general corporate purposes (including, without limitation, repayment
of Indebtedness) of the Company and its Subsidiaries.
SECTION 6.18    Compliance with Beneficial Ownership Regulation. Each Credit
Party shall, and the Company shall cause each Subsidiary that is a Credit Party
to: (a) notify the Administrative Agent and each Lender that previously received
a Beneficial Ownership Certification (or a certification that any Borrower
qualifies for an express exclusion to the “legal entity customer” definition
under the Beneficial Ownership Regulation) of any change in the information
provided in the Beneficial Ownership Certification


68
130357028

--------------------------------------------------------------------------------





that would result in a change to the list of beneficial owners identified
therein (or, if applicable, any Borrower ceasing to fall within an express
exclusion to the definition of “legal entity customer” under the Beneficial
Ownership Regulation) and (b) promptly upon the reasonable request of the
Administrative Agent or any Lender, provide the Administrative Agent or directly
to such Lender, as the case may be, any information or documentation requested
by it for purposes of complying with the Beneficial Ownership Regulation.
SECTION 6.19    Mortgaged Properties. Each Credit Party shall, and the Company
shall cause each Subsidiary that is a Credit Party to:
(a)    Ensure that each Mortgaged Property (other than Adjacent Property)
includes at all times an operating original equipment manufacturer (OEM)
franchised dealership subject to a temporary suspension of operations for no
more than 90 days (or such longer period as may be approved by the
Administrative Agent) due to the COVID-19 pandemic) for any such dealership;
(b)    At all times, comply in all material respects with the terms and
provisions of the Leases of the Mortgaged Properties, and cause each Material
Lease to be kept in full force and effect without termination, amendment or
modification, except for (i) any modification or amendment of a Lease which is
not materially adverse to the Credit Parties, the Administrative Agent or the
Lenders or (ii) renewals or extensions (A) on terms not materially less
favorable than those under the existing Lease of a Mortgaged Property, or (B) as
otherwise approved by the Administrative Agent in writing;
(c)    Warrant and defend the title to each of the Mortgaged Properties against
the claims of all Persons, subject only to Permitted Encumbrances, and warrant
and defend the validity and priority of all Liens granted or otherwise given to
the Administrative Agent, for the benefit of the Secured Parties, under the Loan
Documents, against the claims of all Persons, subject only to Permitted
Encumbrances;
(d)    In addition to and without limiting the generality of Section 6.10, (i)
comply in all material respects with, and ensure such compliance by all tenants
and subtenants in all material respects with, all applicable Environmental Laws
and obtain and comply in all material respects with and maintain, and ensure
that all tenants and subtenants, if any, obtain and comply in all material
respects with and maintain, any and all licenses, approvals, notifications,
registrations or permits required by applicable Environmental Laws and (ii)
conduct and complete all investigations, studies, sampling and testing, and all
remedial, removal and other actions required under Environmental Laws, and
promptly comply with all lawful orders and directives of any Governmental
Authority regarding Environmental Laws;
(e)    (i) Execute and/or deliver any and all further documents (including Real
Estate Support Documents), financing statements, agreements and instruments, and
take all such further actions (including the filing and recording of financing
statements and other documents), which may be required under any Applicable Law,
or which the Administrative Agent or the Required Lenders may reasonably
request, to effectuate the transactions contemplated by the Loan Documents or to
grant, preserve, protect or perfect the Liens created or intended to be created
by the Mortgages or the validity or priority of any such Lien, all at the
expense of the Credit Parties, and (ii) upon the reasonable request of any
Lender, interact directly with each Lender to assist such Lender in completing
its flood insurance due diligence and flood insurance compliance and promptly
provide, or cause to be provided, to such Lender all information reasonably and
customarily required for the completion thereof;
(f)    Promptly after the occurrence thereof, notify the Administrative Agent of
(i) if any Material Lease is entered into after the Closing Date with respect to
any Mortgaged Property and concurrently therewith deliver to the Administrative
Agent a copy of such Lease, (ii) any amendment or other modification of any
Material Lease with respect to any Mortgaged Property and concurrently therewith
deliver to the Administrative Agent a copy of such amendment or modification,
(iii) any termination or expiration of any


69
130357028

--------------------------------------------------------------------------------





Material Lease with respect to any Mortgaged Property and (iv) any material
adverse change in the relationship between the applicable Borrower and any
lessee under any Material Lease with respect to any Mortgaged Property; and
(g)    Promptly after the assertion or occurrence thereof, notify the
Administrative Agent of (i) any redesignation of any Mortgaged Property into or
out of a special flood hazard area or (ii) any Credit Party’s receipt of notice
of any action or proceeding against or of any noncompliance by any Credit Party
with any Environmental Law that could reasonably be expected to have a Material
Adverse Effect or cause any Mortgaged Property (or portion thereof) to be
subject to any restrictions on ownership, occupancy, use or transferability
under any Environmental Law.
SECTION 6.20    Post-Closing Action. Within ninety (90) days following the
Closing Date (or such longer period as the Administrative Agent may agree in its
sole discretion), use commercially reasonable efforts to obtain and deliver to
the Administrative Agent subordination, non-disturbance and attornment
agreements from any tenant on any of the Mortgaged Properties that is not a
Subsidiary, which shall be in form and substance reasonably satisfactory to the
Administrative Agent.
ARTICLE VII

NEGATIVE COVENANTS
Until all of the Obligations (other than contingent indemnification obligations
not then due) have been paid and satisfied in full in cash and the Commitments
terminated, each Credit Party agrees to the following:
SECTION 7.1    Mergers, Etc.
(a)    Each Credit Party shall not, and the Company shall not permit any
Subsidiary that is a Credit Party to, wind up, liquidate, dissolve or
reorganize, merge into or consolidate with any other Person, permit any other
Person to merge into or consolidate with it, or convey, sell, transfer, lease or
otherwise dispose of (in one transaction or in a series of transactions,
including as a result of a division or by virtue of a sale and leaseback) all or
any substantial part of its assets (except, with respect to sales of less than
substantially all of its assets, for sales of inventory, chattel paper and
equipment in the ordinary course of business) or all or any substantial part of
the stock or other Equity Interests of Subsidiaries of the Company (in each
case, whether now owned or hereafter acquired), or take any action to authorize
winding up, dissolution, or liquidation, except that, if at the time thereof and
after giving effect thereto no Default shall have occurred and be continuing (i)
any Subsidiary (other than a Borrower) may merge into the Company in a
transaction in which the Company is the surviving corporation, (ii) any
wholly-owned Subsidiary may merge into another wholly-owned Subsidiary; provided
that in any merger involving a Borrower the surviving entity shall either be
such Borrower or such surviving entity shall become a Borrower in accordance
with Section 6.14; and provided further that in any merger involving a
Subsidiary Guarantor, the surviving entity shall either by a Credit Party or
such surviving entity shall become a Subsidiary Guarantor in accordance with
Section 6.14, (iii) any wholly-owned Subsidiary may sell, transfer, lease or
otherwise dispose of its assets to the Company or to another wholly-owned
Subsidiary; provided that (i) if the seller/transferor is a Borrower, the
purchaser/transferee shall be a Borrower, (ii) if the seller/transferor is a
Credit Party, the purchaser/transferee shall be a Credit Party and (iii) if the
seller/transferor is not a Credit Party and the purchaser/transferee is a Credit
Party, such sale, transfer, lease or other disposition shall be for no more than
fair market value, (iv) the Company or any wholly-owned Subsidiary may sell,
transfer or otherwise dispose of a portion or all of the Equity Interests of any
wholly-owned Subsidiary to the Company or to another wholly-owned Subsidiary and
(v) the Company or any wholly-owned Subsidiary may engage in a transaction to
convert its legal form of organization from one entity type to another entity
type or change its jurisdiction of organization, so long


70
130357028

--------------------------------------------------------------------------------





as the Administrative Agent and the Lenders shall continue to have a perfected
security interest in any transferred Collateral, subject to no Liens other than
Permitted Encumbrances existing on the date of the transfer.
(b)    Notwithstanding the provisions of Section 7.1(a), the Company or any
Subsidiary may sell (y) any Equity Interests in any Minority Dealer or any
Dealership that as a result of such sale becomes a Minority Dealer (provided
such Equity Interests are sold to a Minority Dealer Partner in such Minority
Dealer) and (z) all or any substantial part of the assets of, or all or any
substantial part of its capital stock or Equity Interests in, any Dealership or
other Subsidiary (or of any business unit or franchise of a Dealership or other
Subsidiary) for not less than fair market value, if, in each case, (A)(i) after
giving pro forma effect to such sale (and all other sales permitted under this
Section 7.1(b)) as if it occurred on the last day of the fiscal quarter most
recently ended prior to such sale, the Company shall be in compliance with the
requirements of Section 7.16, (ii) if the sales price (excluding real property
and vehicle inventory) for the assets or Equity Interests sold is greater than
$20,000,000.00, the Company shall have delivered to the Administrative Agent a
Compliance Certificate, each calculated on a pro forma basis after giving effect
to such sale and (iii) no Default or Event of Default shall exist immediately
prior to or upon giving effect to any such sale, or (B) Required Lenders have
consented in writing to the sale and each Credit Party has complied with all
terms and conditions of such consent.
SECTION 7.2    Guaranties, Etc. Each Credit Party shall not, and the Company
shall not permit any Subsidiary that is a Credit Party to, enter into or permit
to exist any Contingent Obligations, except (a) Contingent Obligations permitted
by Section 7.10, (b) the Company may provide the Specified Company Guaranties,
and (c) Contingent Obligations in respect of obligations other than
Indebtedness; provided that, with respect to this clause (b), (i) the primary
obligor of the underlying obligation (A) is the Company or a Subsidiary and (B)
is not otherwise prohibited under this Agreement, any other Loan Document or the
Company Revolving Credit Agreement from incurring such underlying obligation and
(ii) the Contingent Obligation provided by such Credit Party is not otherwise
prohibited by Section 7.6.
SECTION 7.3    Liens. Each Credit Party shall not, and the Company shall not
permit any Subsidiary that is a Credit Party to, grant or permit to exist a
security interest in or Lien on its presently owned or hereafter acquired real
or personal property except:
(a)    Liens in favor of the Administrative Agent for the benefit of the Secured
Parties which secure the Obligations;
(b)    Liens for taxes, assessments or other government charges or levies not
yet due and payable or, if due and payable, if they are being contested in good
faith by appropriate proceedings and for which appropriate reserves are
maintained;
(c)    Liens imposed by law, such as mechanics’, materialmen’s, landlords’,
warehousemen’s, and carriers’ Liens, and other similar Liens, securing
obligations incurred in the ordinary course of business which are not past due
for more than 30 days or which are being contested in good faith by appropriate
proceedings and for which appropriate reserves have been established;
(d)    Liens under workers’ compensation, unemployment insurance, Social
Security, or similar legislation (excluding, however, Liens arising under ERISA)
which are not past due for more than sixty (60) days or which are being
contested in good faith by appropriate proceedings and for which appropriate
reserves have been established;
(e)    Liens, deposits, or pledges to secure the performance of bids, tenders,
contracts (other than contracts for the payment of money), leases (permitted
under the terms of this Agreement), public or statutory


71
130357028

--------------------------------------------------------------------------------





obligations, surety, stay, appeal, indemnity, performance or other similar
bonds, or other similar obligations arising in the ordinary course of business
which are not past due for more than 30 days or which are being contested in
good faith by appropriate proceedings and for which appropriate reserves have
been established;
(f)    Judgment and other similar Liens arising in connection with court
proceedings, in an aggregate amount not in excess of 3% of Tangible Net Worth as
of the last day of the most recently ended fiscal quarter of the Company and its
Subsidiaries; provided the execution or other enforcement of such Liens is
effectively stayed and the claims secured thereby are being actively contested
in good faith and by appropriate proceedings, and the existence thereof does not
constitute an Event of Default hereunder;
(g)    easements, rights-of-way, zoning restrictions, and other similar
encumbrances in existence on the date of this Agreement or which, in the
aggregate, do not materially interfere with the occupation, use, and enjoyment
by any Credit Party of the property or assets encumbered thereby in the normal
course of its business or materially impair the value of the property subject
thereto;
(h)    Liens in existence on the Closing Date securing Indebtedness permitted by
Section 7.10 hereof (if such Indebtedness is permitted to be secured), which are
listed on Schedule 7.3;
(i)    Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of setoff or similar rights and remedies as
to deposit accounts or other funds maintained with a creditor depository
institution (provided that such deposit accounts are permitted);
(j)    Liens on property (excluding Collateral) acquired after the Closing Date
which are in existence at the time such property is acquired, which were not
incurred in contemplation of the acquisition, and which secure Indebtedness
permitted by this Agreement;
(k)    Liens securing Indebtedness permitted pursuant to Section 7.10(f); and
(l)    Liens on the property of a Credit Party expressly permitted under the
Company Revolving Credit Agreement (excluding Liens described in the foregoing
clause (k)).
Notwithstanding the foregoing, except for Liens in favor of the Administrative
Agent for the benefit of the Secured Parties and Permitted Encumbrances, there
shall not be any Liens on any Mortgaged Properties.
SECTION 7.4    Restricted Payments. Each Credit Party shall not, and the Company
shall not permit any Subsidiary that is a Credit Party, to (a) declare or pay,
or agree to declare or pay, or set aside funds for the payment, directly or
indirectly of, any Restricted Payment, or (b) pay or agree to pay or set aside
funds to pay any management fees or similar fees, in the case of the Company, to
any direct or indirect Affiliate thereof, or in the case of any other Credit
Party, to any direct or indirect owner of its Equity Interests or any direct or
indirect Affiliate thereof, except (i) any Credit Party may make Restricted
Payments to any other Credit Party and (ii) the Company may reacquire shares
from eligible participants in its stock incentive plans, as required under the
terms of the plans to permit cashless exercise and tender of shares to meet
withholding obligations for income tax purposes. Notwithstanding the foregoing,
and so long as, the time of declaration, payment, agreement to declare or pay or
the setting aside of funds to pay such Restricted Payment, no Event of Default
has occurred and is continuing or would exist after giving effect thereto, each
Credit Party may declare, pay, agree to declare or pay, or set aside funds for
payment of any Restricted Payments expressly permitted under the Company
Revolving Credit Agreement, including without limitation the payment by the
Company of dividends on its capital stock, and the repurchase by the Company of
shares of its capital stock.


72
130357028

--------------------------------------------------------------------------------





SECTION 7.5    [Reserved.]
SECTION 7.6    Loans and Investments. Each Credit Party shall not, and the
Company shall not permit any Subsidiary that is a Credit Party to, (x) make or
contract to make any loan or advance to any Person (other than short term trade
advances in the ordinary course of business), or incur Contingent Obligations
with respect to the obligations of any Person; or (y) purchase or otherwise
acquire, any capital stock, obligations, or other securities of, make any
capital contributions to, or otherwise invest in or acquire any interest in any
Person, or participate as a partner or joint venturer with any other Person (the
matters described in clause (x) and (y) are collectively, “Investments”),
except:
(a)    Investments by the Company in any Subsidiary or Affiliate or by any
Subsidiary in any of its Subsidiaries or Affiliates, in each case, which exist
as of the Closing Date;
(b)    In the ordinary course of business, Investments by the Company in any
Subsidiary or by any Subsidiary in the Company, or by any Subsidiary in any
other Subsidiary, by way of capital contributions, intercompany loans, advances
or guaranties, to the extent permitted by this Agreement;
(c)    Contingent Obligations permitted by Section 7.2(b) or Section 7.10;
(d)    Cash Equivalent Investments;
(e)    Bank deposits in the ordinary course of business;
(f)    Investments in securities of account debtors received pursuant to any
plan of reorganization or similar arrangement upon the bankruptcy or insolvency
of such account debtors or otherwise in settlement of claims arising in the
ordinary course of business;
(g)    Investments listed on Schedule 7.6;
(h)    Extensions of credit to customers made in the ordinary course of business
and in connection with the sale or lease of inventory in the ordinary course of
business; and
(i)     the Credit Parties may make Investments to the extent expressly
permitted under the Company Revolving Credit Agreement;
provided that (x) any Investment which when made complies with the requirements
of the definition of the term “Cash Equivalent Investment” may continue to be
held notwithstanding that such Investment if made thereafter would not comply
with such requirements; and (y) each Credit Party shall not, and the Company
shall not permit any Subsidiary that is a Credit Party to, create or acquire, or
make any Investment in any Subsidiary not organized under the laws of a State of
the United States or a province or the federal laws of Canada.
SECTION 7.7    Transactions with Affiliates. Other than (i) service agreements
with DiMar Holdings, LLC and its subsidiaries and Minority Dealer Affiliates,
(ii) any agreement, contract or transaction entered into in connection with the
Shift Investments (as defined in the Company Revolving Credit Agreement) or any
Specified Company Guaranty and (iii) transactions in the ordinary course of
business consistent with past practices solely between or among Credit Parties
and their Subsidiaries, each Credit Party shall not, and the Company shall not
permit any Subsidiary that is a Credit Party to, enter into any transaction with
any Affiliate, except a Credit Party, including without limitation, the
purchase, sale, or exchange of property or the rendering of any service, except
upon fair and reasonable terms no less favorable to it than those that would
prevail in a comparable arm’s length transaction with a Person not an Affiliate.


73
130357028

--------------------------------------------------------------------------------





For purposes of this Section 7.7, “Affiliate” means with respect to any Person
(a) each other Person that, directly or indirectly, owns or controls, whether
beneficially, or as a trustee, guardian or other fiduciary, five percent (5%) or
more of the stock or other ownership interests having ordinary voting power of
such Person; (b) each Person that Controls, is Controlled by or is under common
Control with such Person or any Affiliate of such Person; and (c) each of such
Person’s executive officers, directors, joint venturers, members and general
partners.
SECTION 7.8    Type of Business. Each Credit Party shall not, and the Company
shall not permit any Subsidiary that is a Credit Party to, (a) engage in any
line of business different from those lines of business conducted by the Company
and its Subsidiaries on the date hereof or any business substantially related or
incidental thereto or (b) except as a result of transactions permitted by
Sections 7.1, interrupt or cease to engage in, for a time deemed material by the
Administrative Agent, any material portion of its business activities or
operations.
SECTION 7.9    Structure. Each Credit Party shall not, and the Company shall not
permit any Subsidiary that is a Credit Party to, make any material change in its
organizational structure or capital structure, or make any material modification
in its Organizational Documents, in each case to the extent such change or
modification impairs the enforceability of any Loan Documents, impairs the
ability of any Credit Party to perform its obligations under any Loan Document
or would otherwise reasonably be expected to result in a Material Adverse
Effect.
SECTION 7.10    Indebtedness. Each Credit Party shall not, and the Company shall
not permit any Subsidiary that is a Credit Party to, incur or permit to exist
any Indebtedness to any Person except:
(a)    Indebtedness (including Contingent Obligations) incurred pursuant to this
Agreement and the Loan Documents;
(b)    Short-term unsecured trade obligations incurred in the ordinary course of
business which are outstanding not more than 90 days after the original date on
which such trade obligations were created;
(c)    Indebtedness in respect of Hedge Agreements which are entered into in the
ordinary course of business for risk management purposes and not for speculative
purposes;
(d)    Indebtedness existing on the Closing Date and set forth on Schedule 7.10,
solely to the extent that such Indebtedness is not increased and no additional
collateral is provided for such Indebtedness;
(e)    Indebtedness appearing as a claims reserve (or similar term) on the
balance sheet of the Company and its Subsidiaries, which represents amounts
which have been received but which will be expended to pay warranty and service
claims by customers of the Dealerships;
(f)    Indebtedness (including Contingent Obligations) of a Credit Party
incurred pursuant to the Company Revolving Credit Agreement and any
refinancings, refundings, renewals or extensions thereof; provided that the
aggregate amount of all such Indebtedness allocated to the revolving credit
facility portion thereof (i.e. the portion that does not constitute floor plan
financing or service loaner financing) shall not exceed the greater of (i)
18.75% of the aggregate amount of all Indebtedness permitted pursuant to this
clause (f) and (ii) $525,000,000; and provided, still further, that the terms
relating to amortization, maturity and subordination (if any), and other
material terms taken as a whole (other than principal amount, which is addressed
in the previous proviso, and other than collateral; it being understood that
such refinancing, refunding, renewing or extending may be secured by all assets
other than Collateral), of any such refinancing, refunding, renewing or
extending Indebtedness, and of any agreement entered into and of any instrument
issued in connection therewith, are no less favorable in any material respect to
the Credit Parties or the


74
130357028

--------------------------------------------------------------------------------





Lenders than the terms of any agreement or instrument governing the Indebtedness
being refinanced, refunded, renewed or extended and the interest rate applicable
to any such refinancing, refunding, renewing or extending Indebtedness does not
exceed the then applicable market interest rate; and
(g)    Indebtedness (including Contingent Obligations but excluding the
Indebtedness described in the foregoing clause (f)) of a Credit Party expressly
permitted under the Company Revolving Credit Agreement.
SECTION 7.11    Margin Stock; Speculation. Each Credit Party shall not, and the
Company shall not permit any Subsidiary that is a Credit Party to, use any part
of the proceeds of any Loan, either directly or indirectly, for the purpose,
whether immediate, incidental, or ultimate, of purchasing or carrying any margin
stock (within the meaning of Regulation T, U or X of the FRB) or extending
credit to others for the purpose of purchasing or carrying any margin stock or
for any purpose which violates any applicable provision of any regulation of the
FRB (including the provisions of Regulation T, U or X of the FRB). No Credit
Party shall be engaged principally or as one of its important activities in the
business of extending credit for the purpose of purchasing or conveying any
margin stock. No part of the proceeds of any Loan will be used for speculative
investment purposes, including without limitation speculating or hedging in the
commodities and/or futures market.
SECTION 7.12    Restrictive Agreements. Except for the provisions of this
Agreement and the other Loan Documents, for Permitted Restrictions or as could
not reasonably be expected to have a Material Adverse Effect, each Credit Party
shall not, and the Company shall not permit any Subsidiary that is a Credit
Party to, (a) enter into or permit to exist any arrangement, contract, or
agreement which directly or indirectly prohibits any Credit Party from or
imposes any restrictions on creating, assuming or incurring any Lien upon all or
any portion of its properties, revenues or assets whether now owned or hereafter
acquired, to secure the Obligations or to secure any renewals, refundings,
replacements, refinancings or restructurings of the Obligations in an aggregate
outstanding principal amount or aggregate committed amount that is less than or
equal to the aggregate Commitments as of the date of such arrangement, contract,
or agreement, (b) enter into or permit to exist any agreement, contract or
arrangement restricting the ability of any Credit Party from paying or making
dividends or distributions in cash or kind to the Company or any other Credit
Party, from making loans, advances or other payments of whatsoever nature to the
Company or any other Credit Party, from making transfers or distributions of all
or any part of its assets to the Company or any other Credit Party, or from
borrowing money from the Company or any other Credit Party, (c) enter into or
permit to exist any agreement, contract or arrangement which directly or
indirectly prohibits any Credit Party from guarantying, or imposes restrictions
on the ability of any Credit Party to guaranty, the Obligations, or (d) enter
into or permit to exist any agreement or arrangement which would be violated by
the extensions of credit contemplated hereunder or the performance by any Credit
Party of its obligations under the Loan Documents.
SECTION 7.13    Acquisitions. Except as otherwise permitted by Section 7.6 and
except for acquisitions of real estate, each Credit Party shall not, and the
Company shall not permit any Subsidiary that is a Credit Party to, acquire
Control of any Person or acquire all or substantially all of the assets of any
Person or of any business unit or line of business of any Person (an
“Acquisition”) except, so long as no Event of Default has occurred and is
continuing or would result therefrom, for Acquisitions by a Credit Party that
are expressly permitted by the Company Revolving Credit Agreement.
SECTION 7.14    Accounting Changes; Fiscal Year. Each Credit Party shall not,
and the Company shall not permit any Subsidiary to, make any change in
accounting treatment or reporting practices, except as permitted by GAAP, or
change its Fiscal Year.
SECTION 7.15    [Reserved.]


75
130357028

--------------------------------------------------------------------------------





SECTION 7.16    Financial Covenants.
(a)    Current Ratio. As of the last day of any fiscal quarter, the Company
shall not permit the Current Ratio to be less than 1.10 to 1.00.
(b)    Fixed Charge Coverage Ratio. As of the last day of any fiscal quarter,
the Company shall not permit the Fixed Charge Coverage Ratio to be less than
1.20 to 1.00.
(c)    Leverage Ratio. As of the last day of any fiscal quarter, the Company
shall not permit the Leverage Ratio to be greater than 5.75 to 1.00.
SECTION 7.17    Mortgaged Properties. Each Credit Party shall not, and the
Company shall not permit any Subsidiary that is a Credit Party to:
(a)    Permit any Person to occupy, lease or sublease any portion of any
Mortgaged Property except (i) pursuant to a Lease that is not a Material Lease
or (ii) pursuant to a Lease of a Mortgaged Property (or any portion thereof) to
a Wholly-Owned Domestic Subsidiary that has (A) executed and delivered to the
Administrative Agent a lease subordination agreement in form and substance
satisfactory to the Administrative Agent and (B) become a Subsidiary Guarantor
and otherwise provided all of the documents and taken all of the actions
pursuant to Section 6.14;
(b)    Permit any alterations to any Mortgaged Property that are reasonably
likely to cause a Material Adverse Effect, negatively and materially impact the
core operations of such Mortgaged Property or negatively and materially impact
the value or marketability of any Mortgaged Property, without the Administrative
Agent’s prior written approval;
(c)    Initiate or voluntarily agree to any zoning change of any Mortgaged
Property or allow any change in the stated use of any Mortgaged Property from
that disclosed to the Administrative Agent prior to the date such Mortgaged
Property became subject to a Mortgage that is reasonably likely to negatively
and materially impact the core operations of such Mortgaged Property or
negatively and materially impact the value or marketability of any Mortgaged
Property, in either case without the Administrative Agent’s prior written
approval;
(d)    Dispose of any Mortgaged Property other than the sale of any Mortgaged
Property for business purposes (as determined by the Company) for no less than
fair market value; provided that (i) 100% of the consideration paid in respect
of any such sale shall be cash and (ii) no sale of any Mortgaged Property shall
result in a violation of Section 2.6(c)(iii); and
(e)    Create, incur, assume or suffer to exist any Lien upon any of the
Mortgaged Properties, whether now owned or hereafter acquired, other than (i)
Permitted Encumbrances and (ii) with respect to the property located at 3696
William Penn Parkway, Monroeville, Pennsylvania, the purchase option and a right
of first refusal to purchase or lease the applicable property held by Ford
Leasing Development Company pursuant to special warranty deed recorded August
23, 2005, as Instrument 2005-28369 of the Allegheny County, Pennsylvania Deed
Registry.
Notwithstanding anything to the contrary in this Article VII, any provision
hereof that permits an activity of any Credit Party to the extent permitted
under the Company Revolving Credit Agreement shall not be construed to permit
such activity hereunder if such Credit Party’s ability to do such activity under
the Company Revolving Credit Agreement requires the consent of the
Administrative Agent (as defined in the Company Revolving Credit Agreement), the
Required Lenders (as defined in the Company Revolving Credit


76
130357028

--------------------------------------------------------------------------------





Agreement) and/or any other percentage of Lenders (as defined in the Company
Revolving Credit Agreement)) unless consented to in writing by the
Administrative Agent, the Required Lenders and/or such other percentage of
Lenders, as the case may be, hereunder.
ARTICLE VIII

DEFAULT AND REMEDIES
SECTION 8.1    Events of Default. Each of the following shall constitute an
Event of Default:
(a)    Default in Payment. Any Credit Party shall fail to pay (i) when due, any
principal owing under this Agreement or any other Loan Document, (ii) within
five (5) days after it is due, any interest or fee payable under this Agreement
or any other Loan Document or (iii) when due and uncured within five (5) days
after notice from the Administrative Agent that such amount remains unpaid, any
other amount payable under this Agreement or any other Loan Document.
(b)    Default in Performance of Covenants. Any default under or any failure of
any Credit Party to perform or comply with any term, condition, covenant or
obligation (i) set forth in Section 6.1, 6.11 or Article VII or (ii) set forth
in any provision of this Agreement (except an Event of Default specified in
Section 8.1(a), 8.1(b)(i) or elsewhere in this Section 8.1), any other Loan
Document or any other Agreement between the Administrative Agent or any Lender
and any Credit Party, and such default or failure is not cured within 30 days
after the earlier of the date any Credit Party knows thereof or the date on
which the Administrative Agent gives written notice thereof to the Company
(provided, however, that such cure period is available only if the applicable
default or failure is reasonably capable of being cured).
(c)    Indebtedness Cross-Default. Any Credit Party defaults in the payment or
performance of any provision of (i) the Company Revolving Credit Agreement (or
any other agreement governing the Company Revolving Credit Facility) or any
agreement related thereto or (ii) any agreement relating to any other
Indebtedness of such Credit Party (except as described in Section 8.1(n)) in an
aggregate amount outstanding for such Indebtedness for all Credit Parties that,
together with amounts described in Section 8.1(n), is in excess of $35,000,000
(other than Indebtedness owing under the Loan Documents), and in each case, the
period of grace, if any, to cure such default shall have passed, and the default
constitutes (A) nonpayment or (B) any event or condition, the effect of which is
to cause or permit the holder of such Indebtedness to cause such Indebtedness to
become due prior to its maturity date.
(d)    Security Documents. (i) Any default occurs under, or any Credit Party
fails to pay, perform or comply with any material terms, conditions or
obligations in, any Security Document or (ii) other than in accordance with the
terms of the Loan Documents, any Lien created or purported to be created by any
Security Document shall cease to be, or shall be asserted by any Person not to
be, a valid, perfected Lien with a first priority that is subject only to
Permitted Encumbrances, and in each case, such default or failure is not cured
within ten (10) days after the earlier of the date any Credit Party knows
thereof or the date on which the Administrative Agent gives written notice
thereof to the Company.
(e)    Guaranty Agreements and other Loan Documents. (i) Other than in
accordance with the terms of the Loan Documents, any Guaranty Agreement or any
other Loan Document ceases to be, or shall be asserted by any Credit Party not
to be, in full force and effect, or (ii) any Guarantor shall attempt to revoke,
repudiate, or limit the Guaranty Agreement to which it is a party.
(f)    Misrepresentation. Any warranty, representation, statement, or
information made or furnished to the Administrative Agent or any Lender by or on
behalf of any Credit Party proves to have been false or misleading in any
material respect when made, furnished, or certified, or when deemed made,
furnished, or certified.


77
130357028

--------------------------------------------------------------------------------





(g)    Loss of Property, Etc. Custody or control of any substantial part of the
property of any Credit Party is assumed by any Governmental Authority or any
Governmental Authority takes any final action, the effect of which would be a
Material Adverse Effect.
(h)    Bankruptcy Proceeding, Etc. (i) Any Credit Party shall commence any case,
proceeding, or other action (A) under any Debtor Relief Law, seeking to have an
order for relief entered with respect to it, or seeking to adjudicate it a
bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition, or other relief with respect
to it or its debts, or (B) seeking appointment of a receiver, trustee,
custodian, or other similar official for it or for all or any substantial part
of its assets, or any Credit Party shall make a general assignment for the
benefit of its creditors; or (ii) there shall be commenced against any Credit
Party any case, proceeding, or other action of a nature referred to in clause
(i) above which (A) results in the entry of an order for relief or any such
adjudication or appointment or (B) remains undismissed, undischarged, unstayed,
or unbonded for a period of 30 days; or (iii) there shall be commenced against
any Credit Party any case, proceeding, or other action seeking issuance of a
warrant of attachment, execution, distraint, or similar process against all or
any substantial part of its assets that results in the entry of an order for any
such relief which shall not have been vacated, discharged, stayed, or bonded
pending appeal within 30 days from the entry thereof; or (iv) any Credit Party
shall take any action in furtherance of, or indicating its consent to, approval
of, or acquiescence in any of the acts set forth in clauses (i), (ii), or (iii)
above; or (v) any Credit Party shall admit in writing its inability to pay its
debts as they become due or shall, within the meaning of the United States
Bankruptcy Code (11 U.S.C. §101 et seq.), generally not pay its debts as they
become due; or (vi) any Credit Party is not Solvent.
(i)    Dissolution, Liquidation, Etc. Except as permitted by Section 7.1, (i)
any Credit Party which is a corporation, partnership, limited liability company
or other type of entity is dissolved or liquidated or takes any action to
authorize a dissolution or liquidation; or (ii) any Credit Party which is a
trust (or trustee acting with respect to property held in trust) is revoked,
amended or terminated.
(j)    Governmental Actions. Any refusal or failure by any Governmental
Authority to issue, renew, or extend any material lease or Governmental Approval
with respect to the operation of the business of any Credit Party or its
Subsidiaries, or any denial, forfeiture or revocation by any Governmental
Authority of any Governmental Approval, that could reasonably be expected to
have a Material Adverse Effect.
(k)    Judgments. One or more judgments, writs of attachment, or similar
process, in an aggregate amount in excess of $35,000,000 (in excess of insurance
coverage) shall be entered or filed against any Credit Party or any property of
any Credit Party and remains unpaid, unvacated, unbonded or unstayed for a
period of sixty (60) days or more.
(l)    ERISA. (i) With respect to a Plan, a Credit Party or an ERISA Affiliate
is subject to a lien in excess of $35,000,000, pursuant to Section 430(k) of the
Code or Section 302(c) or ERISA or Title IV or ERISA, or (ii) an ERISA Event
shall have occurred that, in the opinion of the Required Lenders, when taken
together with all other ERISA Events that have occurred, could reasonably be
expected to result in a Material Adverse Effect.
(m)    Change in Control. There is any Change in Control.
(n)    Hedge Agreements. (i) Any default occurs under or any Credit Party fails
to pay, perform or comply with the terms of any Hedge Agreement or (ii) there
occurs under any Hedge Agreement an Early Termination Date (as defined in such
Hedge Agreement) resulting from (A) any event of default under such Hedge
Agreement as to which the Company or any Subsidiary is the Defaulting Party (as
defined in such Hedge Agreement) or (B) any Termination Event (as so defined)
under such Hedge Agreement as to which


78
130357028

--------------------------------------------------------------------------------





the Company or any Subsidiary is an Affected Party (as so defined) and, in
either event, the Hedge Termination Value owing by the Credit Parties under all
such Hedge Agreements as a result thereof, together with all defaulted
Indebtedness of the Credit Parties described in Section 8.1(c), is greater than
$35,000,000.
SECTION 8.2    Remedies. Upon the occurrence and during the continuance of an
Event of Default, with the consent of the Required Lenders, the Administrative
Agent may, or upon the request of the Required Lenders, the Administrative Agent
shall:
(a)    Acceleration; Termination of Credit Facility. Terminate the Commitments
and declare the principal of and interest on the Loans at the time outstanding,
and all other amounts owed to the Lenders and to the Administrative Agent under
this Agreement or any of the other Loan Documents and all other Obligations, to
be forthwith due and payable, whereupon the same shall immediately become due
and payable without presentment, demand, protest or other notice of any kind,
all of which are expressly waived by each Credit Party, anything in this
Agreement or the other Loan Documents to the contrary notwithstanding, and
terminate the Credit Facility and any right of any Borrower to request
borrowings; provided, that upon the occurrence of an Event of Default specified
in Section 8.1(h), the Credit Facility shall be automatically terminated and all
Obligations shall automatically become due and payable without presentment,
demand, protest or other notice of any kind, all of which are expressly waived
by each Credit Party, anything in this Agreement or in any other Loan Document
to the contrary notwithstanding.
(b)    General Remedies. Exercise on behalf of the Secured Parties all of its
other rights and remedies under this Agreement, the other Loan Documents and
Applicable Law, in order to satisfy all of the Obligations.
SECTION 8.3    Rights and Remedies Cumulative; Non-Waiver; etc.
(a)    The enumeration of the rights and remedies of the Administrative Agent
and the Lenders set forth in this Agreement is not intended to be exhaustive and
the exercise by the Administrative Agent and the Lenders of any right or remedy
shall not preclude the exercise of any other rights or remedies, all of which
shall be cumulative, and shall be in addition to any other right or remedy given
hereunder or under the other Loan Documents or that may now or hereafter exist
at law or in equity or by suit or otherwise. No delay or failure to take action
on the part of the Administrative Agent or any Lender in exercising any right,
power or privilege shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right, power or privilege preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
or shall be construed to be a waiver of any Default or Event of Default. No
course of dealing between the Credit Parties, the Administrative Agent and the
Lenders or their respective agents or employees shall be effective to change,
modify or discharge any provision of this Agreement or any of the other Loan
Documents or to constitute a waiver of any Default or Event of Default.
(b)    Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the authority to enforce rights and remedies hereunder and under
the other Loan Documents against the Credit Parties or any of them shall be
vested exclusively in, and all actions and proceedings at law in connection with
such enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.2 for the benefit of all the
Lenders; provided that the foregoing shall not prohibit (i) the Administrative
Agent from exercising on its own behalf the rights and remedies that inure to
its benefit (solely in its capacity as Administrative Agent) hereunder and under
the other Loan Documents, (ii) any Lender from exercising setoff rights in
accordance with Section 10.4 (subject to the terms of Section 3.6), or (iii) any
Lender from filing proofs of claim or appearing and filing pleadings on its own
behalf during the pendency of a proceeding relative to any Credit Party under
any Debtor Relief Law; and provided, further,


79
130357028

--------------------------------------------------------------------------------





that if at any time there is no Person acting as Administrative Agent hereunder
and under the other Loan Documents, then (A) the Required Lenders shall have the
rights otherwise ascribed to the Administrative Agent pursuant to Section 8.2
and (ii) in addition to the matters set forth in clauses (ii) and (iii) of the
preceding proviso and subject to Section 3.6, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.
SECTION 8.4    Crediting of Payments and Proceeds. In the event that the
Obligations have been accelerated pursuant to Section  8.2 or the Administrative
Agent or any Lender has exercised any remedy set forth in this Agreement or any
other Loan Document, all payments received on account of the Obligations and all
net proceeds from the enforcement of the Obligations shall, subject to the
provisions of Section 3.13, be applied by the Administrative Agent as follows:
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts, including attorney fees, payable to the
Administrative Agent in its capacity as such;
Second, to payment of that portion of the Obligations constituting fees (other
than Commitment Fees payable to the Lenders), indemnities and other amounts
(other than principal and interest) payable to the Lenders under the Loan
Documents, including attorney fees, ratably among the Lenders in proportion to
the respective amounts described in this clause Second payable to them;
Third, to payment of that portion of the Obligations constituting accrued and
unpaid Commitment Fees payable to the Lenders and interest on the Loans, ratably
among the Lenders in proportion to the respective amounts described in this
clause Third payable to them;
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Fourth payable to them; and
Last, the balance, if any, after all of the Obligations have been paid in full,
to the Company or as otherwise required by Applicable Law.
SECTION 8.5    Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Credit Party, the Administrative Agent (irrespective
of whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on any Credit Party) shall be
entitled and empowered (but not obligated) by intervention in such proceeding or
otherwise:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 3.3 and 10.3) allowed in such judicial
proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;


80
130357028

--------------------------------------------------------------------------------





and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 3.3 and 10.3.
SECTION 8.6    Credit Bidding.
(a)    The Administrative Agent, on behalf of itself and the other Secured
Parties, shall have the right, exercisable at the direction of the Required
Lenders, to credit bid and purchase for the benefit of the Administrative Agent
and the Secured Parties all or any portion of Collateral at any sale thereof
conducted by the Administrative Agent under the provisions of the UCC, including
pursuant to Sections 9-610 or 9-620 of the UCC, at any sale thereof conducted
under the provisions of the United States Bankruptcy Code, including Section 363
thereof, or a sale under a plan of reorganization, or at any other sale or
foreclosure conducted by the Administrative Agent (whether by judicial action or
otherwise) in accordance with Applicable Law. Such credit bid or purchase may be
completed through one or more acquisition vehicles formed by the Administrative
Agent to make such credit bid or purchase and, in connection therewith, the
Administrative Agent is authorized, on behalf of itself and the other Secured
Parties, to adopt documents providing for the governance of the acquisition
vehicle or vehicles, and assign the applicable Obligations to any such
acquisition vehicle in exchange for Equity Interests and/or debt issued by the
applicable acquisition vehicle (which shall be deemed to be held for the ratable
account of the applicable Secured Parties on the basis of the Obligations so
assigned by each Secured Party); provided that any actions by the Administrative
Agent with respect to such acquisition vehicle or vehicles, including any
disposition of the assets or Equity Interests thereof, shall be governed,
directly or indirectly, by the vote of the Required Lenders, irrespective of the
termination of this Agreement and without giving effect to the limitations on
actions by the Required Lenders contained in Section 10.2.
(b)    Each Lender hereby agrees, on behalf of itself and each of its Affiliates
that is a Secured Party, that, except as otherwise provided in any Loan Document
or with the written consent of the Administrative Agent and the Required
Lenders, it will not take any enforcement action, accelerate obligations under
any of the Loan Documents, or exercise any right that it might otherwise have
under Applicable Law to credit bid at foreclosure sales, UCC sales or other
similar dispositions of Collateral.
ARTICLE IX

THE ADMINISTRATIVE AGENT
SECTION 9.1    Appointment and Authority.
(a)    Each of the Lenders hereby irrevocably appoints Wells Fargo to act on its
behalf as the Administrative Agent hereunder and under the other Loan Documents
and authorizes the Administrative Agent to take such actions on its behalf and
to exercise such powers as are delegated to the Administrative Agent by the
terms hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article are solely for the benefit of
the Administrative Agent and the Lenders, and neither the Company nor any
Subsidiary thereof shall have rights as a third-party beneficiary of any of such
provisions. It is understood and agreed that the use of the term “agent” herein
or in any other Loan Documents (or any other similar term) with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any Applicable Law.
Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.


81
130357028

--------------------------------------------------------------------------------





(b)    The Administrative Agent shall also act as the “collateral agent” under
the Loan Documents, and each of the Lenders hereby irrevocably appoints and
authorizes the Administrative Agent to act as the agent of such Lender for
purposes of acquiring, holding and enforcing any and all Liens on Collateral
granted by any of the Credit Parties to secure any of the Obligations, together
with such powers and discretion as are reasonably incidental thereto (including
to enter into additional Loan Documents or supplements to existing Loan
Documents on behalf of the Secured Parties). In this connection, the
Administrative Agent, as “collateral agent” and any co-agents, sub-agents and
attorneys-in-fact appointed by the Administrative Agent pursuant to this Article
IX for purposes of holding or enforcing any Lien on the Collateral (or any
portion thereof) granted under the Security Documents, or for exercising any
rights and remedies thereunder at the direction of the Administrative Agent),
shall be entitled to the benefits of all provisions of Articles IX and X
(including Section 10.3, as though such co-agents, sub-agents and
attorneys-in-fact were the “collateral agent” under the Loan Documents) as if
set forth in full herein with respect thereto.
SECTION 9.2    Rights as a Lender. The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with any Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.
SECTION 9.3    Exculpatory Provisions.
(a)    The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein and in the other Loan Documents, and its duties
hereunder and thereunder shall be administrative in nature. Without limiting the
generality of the foregoing, the Administrative Agent:
(i)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default or Event of Default has occurred and is continuing;
(ii)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or Applicable Law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and
(iii)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Company or any of its Subsidiaries or
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.
(b)    The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as


82
130357028

--------------------------------------------------------------------------------





shall be necessary, or as the Administrative Agent shall believe in good faith
shall be necessary, under the circumstances as provided in Section 10.2 and
Section 8.2) or (ii) in the absence of its own gross negligence or willful
misconduct as determined by a court of competent jurisdiction by final
non-appealable judgment. The Administrative Agent shall be deemed not to have
knowledge of any Default or Event of Default unless and until notice describing
such Default or Event of Default and indicating that such notice is a “Notice of
Default” is given to the Administrative Agent by the Company or a Lender.
(c)    The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default or Event of Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Article IV or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.
SECTION 9.4    Reliance by the Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan that by its terms must be fulfilled to the
satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless the Administrative Agent shall
have received notice to the contrary from such Lender prior to the making of
such Loan. The Administrative Agent may consult with legal counsel (who may be
counsel for the Credit Parties), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
SECTION 9.5    Delegation of Duties. The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the Credit Facility as well as
activities as Administrative Agent. The Administrative Agent shall not be
responsible for the negligence or misconduct of any sub-agents except to the
extent that a court of competent jurisdiction determines in a final and
non-appealable judgment that the Administrative Agent acted with gross
negligence or willful misconduct in the selection of such sub‑agents.
SECTION 9.6    Resignation of Administrative Agent.
(a)    The Administrative Agent may at any time give notice of its resignation
to the Lenders and the Company. Upon receipt of any such notice of resignation,
the Required Lenders shall have the right, in consultation with the Company, to
appoint a successor, which shall be a bank or financial institution reasonably
experienced in serving as administrative agent on syndicated bank facilities
with an office in the United States, or an Affiliate of any such bank or
financial institution with an office in the United States. If no such successor
shall have been so appointed by the Required Lenders and shall have accepted
such


83
130357028

--------------------------------------------------------------------------------





appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation (or such earlier day as shall be agreed by the Required
Lenders) (the “Resignation Effective Date”), then the retiring Administrative
Agent may (but shall not be obligated to), on behalf of the Lenders, appoint a
successor Administrative Agent meeting the qualifications set forth above.
Whether or not a successor has been appointed, such resignation shall become
effective in accordance with such notice on the Resignation Effective Date.
(b)    If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by Applicable Law, by notice in writing to the Company and
such Person, remove such Person as Administrative Agent and, in consultation
with the Company, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.
(c)    With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable), (i) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders under any of the Loan Documents,
the retiring or removed Administrative Agent shall continue to hold such
collateral security until such time as a successor Administrative Agent is
appointed) and (ii) except for any indemnity payments owed to the retiring or
removed Administrative Agent, all payments, communications and determinations
provided to be made by, to or through the Administrative Agent shall instead be
made by or to each Lender directly, until such time, if any, as the Required
Lenders appoint a successor Administrative Agent as provided for above. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring or removed Administrative Agent (other
than any rights to indemnity payments owed to the retiring or removed
Administrative Agent), and the retiring or removed Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents. The fees payable by the Credit Parties to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Credit Parties and such successor. After the
retiring or removed Administrative Agent’s resignation or removal hereunder and
under the other Loan Documents, the provisions of this Article and Section 10.3
shall continue in effect for the benefit of such retiring or removed
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring or removed Administrative Agent was acting as Administrative Agent or
relating to its duties as Administrative Agent that are carried out following
its retirement or removal.
SECTION 9.7    Non-Reliance on Administrative Agent and Other Lenders. Each
Lender acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.
SECTION 9.8    No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the syndication agents, documentation agents,
co-agents, arrangers or bookrunners listed on the cover page


84
130357028

--------------------------------------------------------------------------------





hereof shall have any powers, duties or responsibilities under this Agreement or
any of the other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent or a Lender hereunder.
SECTION 9.9    Collateral and Guaranty Matters.
(a)    Each of the Lenders irrevocably authorize the Administrative Agent, at
its option and in its discretion:
(i)    to release any Lien on any Collateral granted to or held by the
Administrative Agent, for the ratable benefit of the Secured Parties, under any
Loan Document (A) upon the termination of the Commitment and payment in full of
all Obligations (other than contingent indemnification obligations not then
due), (B) that is sold or otherwise disposed of or to be sold or otherwise
disposed of as part of or in connection with any sale or other disposition to a
Person other than a Credit Party permitted under the Loan Documents, as
certified by the Company, (C) in connection with any Mortgaged Property Release
pursuant to and in accordance with Section 2.6(c)(i) and (iii) or (D) if
approved, authorized or ratified in writing in accordance with Section 10.2; and
(ii)    to release any Borrower or any Subsidiary Guarantor from its obligations
under the Loan Documents to which it is a party in accordance with Section
2.7(f).
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release its interest
in particular types or items of property, or to release any Borrower or
Subsidiary Guarantor from its obligations under the Loan Documents to which it
is a party pursuant to this Section 9.9. In each case as specified in this
Section 9.9, the Administrative Agent will, at the Credit Parties’ expense,
execute and deliver to the applicable Credit Party such documents as such Credit
Party may reasonably request to evidence the release of such item of Collateral
from the assignment and security interest granted under the Security Documents,
or to release such Borrower or Subsidiary Guarantor from its obligations under
the Subsidiary Guaranty Agreement, in each case in accordance with the terms of
the Loan Documents and this Section 9.9 as certified by the Company.
(b)    The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Credit Party in connection therewith, nor shall the
Administrative Agent be responsible or liable to the Lenders for any failure to
monitor or maintain any portion of the Collateral.
ARTICLE X    
MISCELLANEOUS
SECTION 10.1    Notices.
(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows:
If to the Company or any of the Borrowers:
Lithia Motors, Inc.
150 North Bartlett Street


85
130357028

--------------------------------------------------------------------------------





Medford, Oregon 97501
Attention of: Tina Miller, Chief Financial Officer
Telephone No.: (541) 618-5724
E-mail: tina_miller@lithia.com
With a copy to:
Stoel Rives LLP
760 SW Ninth Avenue, Suite 3000
Portland, Oregon 97030
Attention of: Brant J. Norquist, Esq.
Telephone No.: (503) 294-9143
Facsimile No.: (503) 220-2480
E-mail: brant.norquist@stoel.com


If to Wells Fargo, as Administrative Agent:
Wells Fargo Bank, National Association
MAC D1109-019
1525 West W.T. Harris Blvd.
Charlotte, NC 28262
Attention of: Syndication Agency Services
Telephone No.: (704) 590-2706
Facsimile No.: (844) 879-5899
E-mail: AgencyServices.Requests@WellsFargo.com


With copies to:
Wells Fargo Bank, National Association
MAC D4004-03D
401 N Research Parkway, Floor 03,
Winston Salem, NC 27101
Attention of: WF Auto Collateral Management
E-mail: CLSDocumentation@wellsfargo.com


If to any Lender:
To the address of such Lender set forth on the Register with respect to
deliveries of notices and other documentation that may contain material
non-public information.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).
(b)    Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall


86
130357028

--------------------------------------------------------------------------------





not apply to notices to any Lender pursuant to Article II if such Lender has
notified the Administrative Agent that is incapable of receiving notices under
such Article by electronic communication. The Administrative Agent or any Credit
Party may, in its discretion, agree to accept notices and other communications
to it hereunder by electronic communications pursuant to procedures approved by
it, provided that approval of such procedures may be limited to particular
notices or communications. Unless the Administrative Agent otherwise prescribes,
(i) notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement), and (ii) notices or
communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor;
provided that, for both clauses (i) and (ii) above, if such notice, email or
other communication is not sent during the normal business hours of the
recipient, such notice, email or other communication shall be deemed to have
been sent at the opening of business on the next Business Day for the recipient.
(c)    Administrative Agent’s Office. The Administrative Agent hereby designates
its office located at the address set forth above, or any subsequent office
which shall have been specified for such purpose by written notice to the
Company and Lenders, as the Administrative Agent’s Office referred to herein, to
which payments due are to be made and at which Loans will be disbursed.
(d)    Change of Address, Etc. Each of the Company, the Borrowers or the
Administrative Agent may change its address or other contact information for
notices and other communications hereunder by notice to the other parties
hereto. Any Lender may change its address or facsimile number for notices and
other communications hereunder by notice to the Company and the Administrative
Agent and each Lender.
(e)    Platform.
(i)    Each Credit Party agrees that the Administrative Agent may, but shall not
be obligated to, make the Borrower Materials available to the Lenders by posting
the Borrower Materials on the Platform.
(ii)    The Platform is provided “as is” and “as available.” The Agent Parties
(as defined below) do not warrant the accuracy or completeness of the Borrower
Materials or the adequacy of the Platform, and expressly disclaim liability for
errors or omissions in the Borrower Materials. No warranty of any kind, express,
implied or statutory, including any warranty of merchantability, fitness for a
particular purpose, non-infringement of third-party rights or freedom from
viruses or other code defects, is made by any Agent Party in connection with the
Borrower Materials or the Platform. In no event shall the Administrative Agent
or any of its Related Parties (collectively, the “Agent Parties”) have any
liability to any Credit Party, any Lender or any other Person or entity for
losses, claims, damages, liabilities or expenses of any kind (whether in tort,
contract or otherwise) arising out of any Credit Party’s or the Administrative
Agent’s transmission of communications through the Internet (including the
Platform), except to the extent that such losses, claims, damages, liabilities
or expenses are determined by a court of competent jurisdiction by final and
non-appealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided that in no event shall any Agent Party
have any liability to any Credit Party, any Lender or any other Person for
indirect, special, incidental, consequential or punitive damages, losses or
expenses (as opposed to actual damages, losses or expenses).
(f)    Private Side Designation. Each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar


87
130357028

--------------------------------------------------------------------------------





designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and Applicable Law, including United States Federal and
state securities Applicable Laws, to make reference to Borrower Materials that
are not made available through the “Public Side Information” portion of the
Platform and that may contain material non-public information with respect to
any Borrower or its securities for purposes of United States Federal or state
securities Applicable Laws.
SECTION 10.2    Amendments, Waivers and Consents. Except as set forth below or
as specifically provided in any Loan Document, any term, covenant, agreement or
condition of this Agreement or any of the other Loan Documents may be amended or
waived by the Lenders, and any consent given by the Lenders, if, but only if,
such amendment, waiver or consent is in writing signed by the Required Lenders
(or by the Administrative Agent with the consent of the Required Lenders) and
delivered to the Administrative Agent and, in the case of an amendment, signed
by the Company; provided, that no amendment, waiver or consent shall:
(a)    increase or extend the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.2) or increase the amount of Loans
of any Lender, in any case, without the written consent of such Lender;
(b)    waive, extend or postpone any date fixed by this Agreement or any other
Loan Document for any payment or mandatory prepayment of principal, interest,
fees or other amounts due to the Lenders (or any of them) or any scheduled or
mandatory reduction of the Commitment hereunder or under any other Loan Document
without the written consent of each Lender directly and adversely affected
thereby;
(c)    reduce the principal of, or the rate of interest specified herein on, any
Loan, or (subject to clauses (ii) and (iv) of the proviso set forth in the
paragraph below) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender directly and adversely
affected thereby; provided that (i) only the consent of the Required Lenders
shall be necessary to waive any obligation of the Borrowers to pay interest at
the rate set forth in Section 3.1(b) during the continuance of an Event of
Default and (ii) only the consent of the Required Lenders shall be necessary to
amend any financial covenant hereunder (or any defined term used therein) even
if the effect of such amendment would be to reduce the rate of interest on any
Loan or to reduce any fee payable hereunder;
(d)    change Section 3.6 or Section 8.4 in a manner that would alter the pro
rata sharing of payments or order of application required thereby without the
written consent of each Lender directly and adversely affected thereby;
(e)    change any provision of this Section or reduce the percentages specified
in the definition of “Required Lenders” or any other provision hereof specifying
the number or percentage of Lenders required to amend, waive or otherwise modify
any rights hereunder or make any determination or grant any consent hereunder,
without the written consent of each Lender directly and adversely affected
thereby;
(f)    consent to the assignment or transfer by any Credit Party of such Credit
Party’s rights and obligations under any Loan Document to which it is a party
(except as permitted pursuant to Section 7.1), in each case, without the written
consent of each Lender;
(g)    increase the percentages specified in the definition of “Applicable
Advance Rate”, without the written consent of each Lender;
(h)    release (i) the Company, (ii) all of the Subsidiary Guarantors or
(iii) Subsidiary Guarantors comprising substantially all of the credit support
for the Obligations, in any case, from the Guaranty


88
130357028

--------------------------------------------------------------------------------





Agreement to which such Person is a party (other than as authorized in Section
9.9), without the written consent of each Lender; or
(i)    release all or substantially all of the Collateral or release any
Security Document which would have the effect of releasing all or substantially
all of the Collateral (other than as authorized in Section 9.9 or as otherwise
specifically permitted or contemplated in this Agreement or the applicable
Security Document) without the written consent of each Lender;
provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document or modify Section 10.25 hereof;
(ii) the Engagement Letter may be amended, or rights or privileges thereunder
waived, in a writing executed only by the parties thereto, (iii) the
Administrative Agent and the Company shall be permitted to amend any provision
of the Loan Documents (and such amendment shall become effective without any
further action or consent of any other party to any Loan Document) if the
Administrative Agent and the Company shall have jointly identified an obvious
error or any error, ambiguity, defect or inconsistency or omission of a
technical or immaterial nature in any such provision and (iv) the Administrative
Agent (and, if applicable, the Company) may, without the consent of any Lender,
enter into amendments or modifications to this Agreement or any of the other
Loan Documents or to enter into additional Loan Documents in order to implement
any Benchmark Replacement or any Benchmark Replacement Conforming Changes or
otherwise effectuate the terms of Section 3.8(c) in accordance with the terms of
Section 3.8(c). Notwithstanding anything to the contrary herein, no Defaulting
Lender shall have any right to approve or disapprove any amendment, waiver or
consent hereunder, except that (A) the Commitment of such Lender may not be
increased or extended without the consent of such Lender, and (B) any amendment,
waiver, or consent hereunder which requires the consent of all Lenders or each
affected Lender that by its terms disproportionately and adversely affects any
such Defaulting Lender relative to other affected Lenders shall require the
consent of such Defaulting Lender.
Notwithstanding anything in this Agreement to the contrary, each Lender hereby
irrevocably authorizes the Administrative Agent on its behalf, and without
further consent of any Lender (but with the consent of the Company and the
Administrative Agent), to amend and restate this Agreement and the other Loan
Documents if, upon giving effect to such amendment and restatement, such Lender
shall no longer be a party to this Agreement (as so amended and restated), the
Commitments of such Lender shall have terminated, such Lender shall have no
other commitment or other obligation hereunder and shall have been paid in full
all principal, interest and other amounts owing to it or accrued for its account
under this Agreement and the other Loan Documents.
Notwithstanding anything to the contrary herein, all amendments and waivers of,
and consents with respect to, this Agreement or any other Loan Document shall be
subject to Section 10.24.
SECTION 10.3    Expenses; Indemnity.
(a)    Costs and Expenses. Each Credit Party, jointly and severally, shall pay
(i) all reasonable out of pocket expenses incurred by the Administrative Agent
and its Affiliates (including the reasonable fees, charges and disbursements of
counsel for the Administrative Agent), in connection with the syndication of the
Credit Facility, the preparation, negotiation, execution, delivery and
administration of this Agreement and the other Loan Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), and (ii) all
out of pocket expenses incurred by the Administrative Agent or any Lender
(including the fees, charges and disbursements of any counsel for the
Administrative Agent or any Lender), in connection with the


89
130357028

--------------------------------------------------------------------------------





enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or (B) in
connection with the Loans made.
(b)    Indemnification by the Borrowers. Each Credit Party, jointly and
severally, shall indemnify the Administrative Agent (and any sub-agent thereof),
each Lender and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, and shall pay or reimburse any such Indemnitee for, any and all losses,
claims (including any Environmental Claims), penalties, damages, liabilities and
related expenses (including the fees, charges and disbursements of any counsel
for any Indemnitee), incurred by any Indemnitee or asserted against any
Indemnitee by any Person (including any Borrower or any other Credit Party),
arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby, (ii) any Loan or the use or
proposed use of the proceeds therefrom, (iii) any actual or alleged presence or
release of any Hazardous Substance on or from any property owned or operated by
any Credit Party or any Subsidiary thereof, or any Environmental Claim related
in any way to any Credit Party or any Subsidiary, (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by any Credit Party or any Subsidiary thereof, and regardless of
whether any Indemnitee is a party thereto, or (v) any claim (including any
Environmental Claims), investigation, litigation or other proceeding (whether or
not the Administrative Agent or any Lender is a party thereto) and the
prosecution and defense thereof, arising out of or in any way connected with the
Loans, this Agreement, any other Loan Document, or any documents contemplated by
or referred to herein or therein or the transactions contemplated hereby or
thereby, including reasonable attorneys and consultant’s fees, provided that
such indemnity shall not, as to any Indemnitee, be available to the extent that
such losses, claims, damages, liabilities or related expenses (A) are determined
by a court of competent jurisdiction by final and non-appealable judgment to
have resulted from the gross negligence or willful misconduct of such
Indemnitee, (B) result from a claim brought by any Credit Party or any
Subsidiary thereof against an Indemnitee for material breach of such
Indemnitee’s obligations hereunder or under any other Loan Document, if such
Credit Party or such Subsidiary has obtained a final and non-appealable judgment
in its favor on such claim as determined by a court of competent jurisdiction or
(C) result from a dispute solely among Indemnitees (other than any claims
against any Indemnitee in its capacity as the Administrative Agent or an
Arranger or any similar role under the Loan Documents) and not arising out of
any act or omission of the Company or any of its Subsidiaries or Affiliates.
This Section 10.3(b) shall not apply with respect to Taxes other than any Taxes
that represent losses, claims, damages, etc. arising from any non-Tax claim.
(c)    Reimbursement by Lenders. To the extent that the Credit Parties for any
reason fail to indefeasibly pay any amount required under Section 10.3(a) or (b)
to be paid by it to the Administrative Agent (or any sub-agent thereof) or any
Related Party of any of the foregoing, each Lender severally agrees to pay to
the Administrative Agent (or any such sub-agent) or such Related Party, as the
case may be, such Lender’s pro rata share (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought based on each
Lender’s share of the Total Credit Exposure at such time, or if the Total Credit
Exposure has been reduced to zero, then based on such Lender’s share of the
Total Credit Exposure immediately prior to such reduction) of such unpaid amount
(including any such unpaid amount in respect of a claim asserted by such
Lender); provided, that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such sub-agent) or against any
Related Party of any of the foregoing acting for the Administrative Agent (or
any such sub-agent) in connection with such capacity. The obligations of the
Lenders under this subsection (c) are subject to the provisions of Section 3.7.


90
130357028

--------------------------------------------------------------------------------





(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
Applicable Law, each Credit Party shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof. No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby except
to the extent determined by a court of competent jurisdiction by final and
non-appealable judgment to have resulted from such Indemnitee’s gross negligence
or willful misconduct.
(e)    Payments. All amounts due under this Section shall be payable promptly
after demand therefor.
(f)    Survival. Each party’s obligations under this Section shall survive the
termination of the Loan Documents and payment of the obligations hereunder.
SECTION 10.4    Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender and each of their respective Affiliates is hereby
authorized at any time and from time to time, after obtaining the prior written
consent of the Administrative Agent, to the fullest extent permitted by
Applicable Law, to setoff and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender or any
such Affiliate to or for the credit or the account of any Borrower or any other
Credit Party against any and all of the obligations of such Borrower or such
Credit Party now or hereafter existing under this Agreement or any other Loan
Document to such Lender or any of their respective Affiliates, irrespective of
whether or not such Lender or any such Affiliate shall have made any demand
under this Agreement or any other Loan Document and although such obligations of
such Borrower or such Credit Party may be contingent or unmatured or are owed to
a branch or office of such Lender or such Affiliate different from the branch,
office or Affiliate holding such deposit or obligated on such indebtedness;
provided that in the event that any Defaulting Lender or any Affiliate thereof
shall exercise any such right of setoff, (x) all amounts so setoff shall be paid
over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 3.13 and, pending such payment, shall
be segregated by such Defaulting Lender or Affiliate of a Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent and the Lenders, and (y) the Defaulting Lender or its Affiliate shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender or any of its
Affiliates as to which such right of setoff was exercised. The rights of each
Lender and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender or
their respective Affiliates may have. Each Lender agrees to notify the Company
and the Administrative Agent promptly after any such setoff and application;
provided that the failure to give such notice shall not affect the validity of
such setoff and application.
SECTION 10.5    Governing Law; Jurisdiction, Etc.
(a)    Governing Law. This Agreement and the other Loan Documents and any claim,
controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Agreement or any other
Loan Document (except, as to any other Loan Document, as expressly set forth
therein) and the transactions contemplated hereby and thereby shall be governed
by, and construed in accordance with, the law of the State of New York.


91
130357028

--------------------------------------------------------------------------------





(b)    Submission to Jurisdiction. Each Credit Party irrevocably and
unconditionally agrees that it will not commence any action, litigation or
proceeding of any kind or description, whether in law or equity, whether in
contract or in tort or otherwise, against the Administrative Agent, any Lender
or any Related Party of the foregoing in any way relating to this Agreement or
any other Loan Document or the transactions relating hereto or thereto, in any
forum other than the courts of the State of New York sitting in New York County,
and of the United States District Court of the Southern District of New York,
and any appellate court from any thereof, and each of the parties hereto
irrevocably and unconditionally submits to the exclusive jurisdiction of such
courts and agrees that all claims in respect of any such action, litigation or
proceeding may be heard and determined in such New York State court or, to the
fullest extent permitted by Applicable Law, in such federal court.  Each of the
parties hereto agrees that a final judgment in any such action, litigation or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.  Nothing in this
Agreement or in any other Loan Document shall affect any right that the
Administrative Agent, any Lender may otherwise have to bring any action or
proceeding relating to this Agreement or any other Loan Document against any
Credit Party or its properties in the courts of any jurisdiction.
(c)    Waiver of Venue. Each Credit Party irrevocably and unconditionally
waives, to the fullest extent permitted by Applicable Law, any objection that it
may now or hereafter have to the laying of venue of any action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (b) of this Section. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by Applicable Law,
the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.
(d)    Service of Process. Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 10.1. Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by Applicable Law.
SECTION 10.6    Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
SECTION 10.7    Reversal of Payments. To the extent any Credit Party makes a
payment or payments to the Administrative Agent for the ratable benefit of any
of the Secured Parties or to any Secured Party directly or the Administrative
Agent or any Secured Party receives any payment or proceeds of the Collateral or
any Secured Party exercises its right of setoff, which payments or proceeds
(including any proceeds of such setoff) or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside and/or
required to be repaid to a trustee, receiver or any other party under any Debtor
Relief Law, other Applicable Law or equitable cause, then, to the extent of such
payment or proceeds repaid, the Obligations or part thereof intended to be
satisfied shall be revived and continued in full force and effect as if such
payment or proceeds had not been received by the Administrative Agent, and each
Lender severally


92
130357028

--------------------------------------------------------------------------------





agrees to pay to the Administrative Agent upon demand its (or its applicable
Affiliate’s) applicable ratable share (without duplication) of any amount so
recovered from or repaid by the Administrative Agent plus interest thereon at a
per annum rate equal to the Federal Funds Rate from the date of such demand to
the date such payment is made to the Administrative Agent.
SECTION 10.8    Injunctive Relief. Each Credit Party recognizes that, in the
event any Credit Party fails to perform, observe or discharge any of its
obligations or liabilities under this Agreement, any remedy of law may prove to
be inadequate relief to the Lenders. Therefore, each Credit Party agrees that
the Lenders, at the Lenders’ option, shall be entitled to temporary and
permanent injunctive relief in any such case without the necessity of proving
actual damages.
SECTION 10.9    Successors and Assigns; Participations.
(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that no Credit Party
may assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of
paragraph (b) of this Section, (ii) by way of participation in accordance with
the provisions of paragraph (d) of this Section or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of paragraph (e)
of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in paragraph (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it); provided that any such assignment shall be subject to the following
conditions:
(i)    Minimum Amounts.
(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and/or the Loans at the time owing to it or
contemporaneous assignments to related Approved Funds (determined after giving
effect to such assignments) that equal at least the amount specified in
paragraph (b)(i)(B) of this Section in the aggregate or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and
(B)    in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $5,000,000, unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Company
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided that the Company shall be deemed to have given its consent
five (5) Business Days after the date written notice thereof has been delivered
by the assigning


93
130357028

--------------------------------------------------------------------------------





Lender (through the Administrative Agent) unless such consent is expressly
refused by the Company prior to such fifth (5th) Business Day;
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned;
(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by paragraph (b)(i)(B) of this Section and, in
addition:
(A)    the consent of the Company (such consent not to be unreasonably withheld
or delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment or (y) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided, that the Company shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within 5 Business Days
after having received notice thereof; and provided, further, that the Company’s
consent shall not be required during the primary syndication of the Credit
Facility; and
(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for any assignments if such
assignment is to a Person that is not a Lender, an Affiliate of such Lender or
an Approved Fund with respect to such Lender.
(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee of $3,500 for each assignment (which,
notwithstanding anything in Section 10.3 to the contrary, shall not be payable
by any Credit Party); provided that (A) only one such fee will be payable in
connection with simultaneous assignments to two or more related Approved Funds
by a Lender and (B) the Administrative Agent may, in its sole discretion, elect
to waive such processing and recordation fee in the case of any assignment. The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.
(v)    No Assignment to Certain Persons. No such assignment shall be made to (A)
the Company or any of its Subsidiaries or Affiliates, (B) a natural Person (or a
holding company, investment vehicle or trust for, or owned and operated for the
primary benefit of, a natural Person) or (C) any Defaulting Lender or any of its
Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (v).
(vi)    Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Company and the Administrative Agent, the
applicable pro rata share of Loans previously requested, but not funded by, the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (A) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent and each other
Lender hereunder (and interest accrued thereon), and (B) acquire (and fund as
appropriate) its full pro rata share of all Loans in accordance with its
Commitment Percentage. Notwithstanding the foregoing, in the event


94
130357028

--------------------------------------------------------------------------------





that any assignment of rights and obligations of any Defaulting Lender hereunder
shall become effective under Applicable Law without compliance with the
provisions of this paragraph, then the assignee of such interest shall be deemed
to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 3.8, 3.9, 3.10, 3.11 and 10.3 with respect to facts and
circumstances occurring prior to the effective date of such assignment;
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (d) of
this Section (other than a purported assignment to a natural Person or the
Company or any of the Company’s Subsidiaries or Affiliates, which shall be null
and void).
(c)    Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrowers, shall maintain at one of its offices in
Charlotte, North Carolina, a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts of (and
stated interest on) the Loans owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, absent manifest error, and the Borrowers, the Administrative Agent
and the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement. The Register shall be available for inspection by the Company, any
Borrower and any Lender (but only to the extent of entries in the Register that
are applicable to such Lender), at any reasonable time and from time to time
upon reasonable prior notice.
(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, any Credit Party or the Administrative Agent sell participations to
any Person (other than a natural Person (or a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of, a
natural Person), or the Company or any of the Company’s Subsidiaries or
Affiliates) (each, a “Participant”) in all or a portion of such Lender’s rights
and/or obligations under this Agreement (including all or a portion of its
Commitment and/or the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Credit Parties, the Administrative Agent and the
other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. For
the avoidance of doubt, each Lender shall be responsible for the indemnity under
Section 10.3(c) with respect to any payments made by such Lender to its
Participant(s).
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in Section 10.2(b), (c) or
(d) that directly and adversely affects such


95
130357028

--------------------------------------------------------------------------------





Participant. Each Credit Party agrees that each Participant shall be entitled to
the benefits of Sections 3.9, 3.10 and 3.11 (subject to the requirements and
limitations therein, including the requirements under Section 3.11(g) (it being
understood that the documentation required under Section 3.11(g) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section; provided that such Participant (A) agrees to be subject to the
provisions of Section 3.12 as if it were an assignee under paragraph (b) of this
Section; and (B) shall not be entitled to receive any greater payment under
Sections 3.10 or 3.11, with respect to any participation, than its participating
Lender would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. Each Lender
that sells a participation agrees, at the Company’s request and expense, to use
reasonable efforts to cooperate with the Company to effectuate the provisions of
Section 3.12(b) with respect to any Participant. To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 10.4 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 3.6 and Section 10.4 as though it were a Lender.
Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrowers, maintain a register on which it enters
the name and address of each Participant and the principal amounts of (and
stated interest on) each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.
(e)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
(f)    Cashless Settlement. Notwithstanding anything to the contrary contained
in this Agreement, any Lender may exchange, continue or rollover all or a
portion of its Loans in connection with any refinancing, extension, loan
modification or similar transaction permitted by the terms of this Agreement,
pursuant to a cashless settlement mechanism approved by the Company, the
Administrative Agent and such Lender.
SECTION 10.10    Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent and the Lenders agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed (a)
to its Affiliates and to its and its Affiliates’ respective Related Parties in
connection with the Credit Facility, this Agreement, the transactions
contemplated hereby or in connection with marketing of services by such
Affiliate or Related Party to the Company or any of its Subsidiaries (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent required or requested by, or
required to be disclosed to, any regulatory or similar authority purporting to
have jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners) or in accordance with the Administrative Agent’s or any


96
130357028

--------------------------------------------------------------------------------





Lender’s regulatory compliance policy if the Administrative Agent or such
Lender, as applicable, deems such disclosure to be necessary for the mitigation
of claims by those authorities against the Administrative Agent or such Lender,
as applicable, or any of its Related Parties (in which case, the Administrative
Agent or such Lender, as applicable, shall use commercially reasonable efforts
to, except with respect to any audit or examination conducted by bank
accountants or any governmental bank regulatory authority exercising examination
or regulatory authority, promptly notify the Company, in advance, to the extent
practicable and otherwise permitted by Applicable Law), (c) as to the extent
required by Applicable Laws or regulations or in any legal, judicial,
administrative proceeding or other compulsory process, (d) to any other party
hereto, (e) in connection with the exercise of any remedies under this
Agreement, under any other Loan Document, or any action or proceeding relating
to this Agreement or any other Loan Document, or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights and obligations under this Agreement and, in each case, their respective
financing sources, (ii) any actual or prospective party (or its Related Parties)
to any swap, derivative or other transaction under which payments are to be made
by reference to any Borrower and its obligations, this Agreement or payments
hereunder, (iii) an investor or prospective investor in an Approved Fund that
also agrees that Information shall be used solely for the purpose of evaluating
an investment in such Approved Fund, (iv) a trustee, collateral manager,
servicer, backup servicer, noteholder or secured party in an Approved Fund in
connection with the administration, servicing and reporting on the assets
serving as collateral for an Approved Fund, or (v) a nationally recognized
rating agency that requires access to information regarding the Company and its
Subsidiaries, the Loans and the Loan Documents in connection with ratings issued
with respect to an Approved Fund, (g) on a confidential basis to (i) any rating
agency in connection with rating the Company or its Subsidiaries or the Credit
Facility or (ii) the CUSIP Service Bureau or any similar agency in connection
with the issuance and monitoring of CUSIP numbers with respect to the Credit
Facility, (h) with the consent of the Company, (i) deal terms and other
information customarily reported to Thomson Reuters, other bank market data
collectors and similar service providers to the lending industry and service
providers to the Administrative Agent and the Lenders in connection with the
administration of the Loan Documents, (j) to the extent such Information (i)
becomes publicly available other than as a result of a breach of this Section or
(ii) becomes available to the Administrative Agent, any Lender or any of their
respective Affiliates from a third party that is not, to such Person’s
knowledge, subject to confidentiality obligations to any Credit Party, (k) to
the extent that such information is independently developed by such Person, (l)
to the extent required by an insurance company in connection with providing
insurance coverage or providing reimbursement pursuant to this Agreement or (m)
for purposes of establishing a “due diligence” defense. For purposes of this
Section, “Information” means all information received from any Credit Party or
any Subsidiary thereof relating to any Credit Party or any Subsidiary thereof or
any of their respective businesses, other than any such information that is
available to the Administrative Agent or any Lender on a nonconfidential basis
prior to disclosure by any Credit Party or any Subsidiary thereof; provided
that, in the case of information received from a Credit Party or any Subsidiary
thereof after the date hereof, such information is clearly identified at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.
SECTION 10.11    Performance of Duties. Each of the Credit Party’s obligations
under this Agreement and each of the other Loan Documents shall be performed by
such Credit Party at its sole cost and expense.
SECTION 10.12    All Powers Coupled with Interest. All powers of attorney and
other authorizations granted to the Lenders, the Administrative Agent and any
Persons designated by the Administrative Agent or any Lender pursuant to any
provisions of this Agreement or any of the other Loan


97
130357028

--------------------------------------------------------------------------------





Documents shall be deemed coupled with an interest and shall be irrevocable so
long as any of the Obligations remain unpaid or unsatisfied (other than
contingent indemnification obligations not then due), any of the Commitments
remain in effect or the Credit Facility has not been terminated.
SECTION 10.13    Survival.
(a)    All representations and warranties set forth in Article V and all
representations and warranties contained in any certificate, or any of the Loan
Documents (including, but not limited to, any such representation or warranty
made in or in connection with any amendment thereto) shall constitute
representations and warranties made under this Agreement. All representations
and warranties made under this Agreement shall be made or deemed to be made at
and as of the Closing Date (except those that are expressly made as of a
specific date), shall survive the Closing Date and shall not be waived by the
execution and delivery of this Agreement, any investigation made by or on behalf
of the Lenders or any borrowing hereunder.
(b)    Notwithstanding any termination of this Agreement, the indemnities to
which the Administrative Agent and the Lenders are entitled under the provisions
of this Article X and any other provision of this Agreement and the other Loan
Documents shall continue in full force and effect and shall protect the
Administrative Agent and the Lenders against events arising after such
termination as well as before.
SECTION 10.14    Titles and Captions. Titles and captions of Articles, Sections
and subsections in, and the table of contents of, this Agreement are for
convenience only, and neither limit nor amplify the provisions of this
Agreement.
SECTION 10.15    Severability of Provisions. Any provision of this Agreement or
any other Loan Document which is prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective only to the extent of such
prohibition or unenforceability without invalidating the remainder of such
provision or the remaining provisions hereof or thereof or affecting the
validity or enforceability of such provision in any other jurisdiction. In the
event that any provision is held to be so prohibited or unenforceable in any
jurisdiction, the Administrative Agent, the Lenders and the Company shall
negotiate in good faith to amend such provision to preserve the original intent
thereof in such jurisdiction (subject to the approval of the Required Lenders).
SECTION 10.16    Counterparts; Integration; Effectiveness; Electronic Execution.
(a)    Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents,
and any separate letter agreements with respect to fees payable to the
Administrative Agent and/or any Arranger, constitute the entire contract among
the parties relating to the subject matter hereof and supersede any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof. Except as provided in Section 4.1, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or in electronic (i.e., “pdf” or “tif”) format shall be effective as
delivery of a manually executed counterpart of this Agreement.
(b)    Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or


98
130357028

--------------------------------------------------------------------------------





enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any Applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
SECTION 10.17    Term of Agreement. This Agreement shall remain in effect from
the Closing Date through and including the date upon which all Obligations
(other than contingent indemnification obligations not then due) arising
hereunder or under any other Loan Document shall have been paid and satisfied in
full in cash and the Commitments have been terminated. No termination of this
Agreement shall affect the rights and obligations of the parties hereto arising
prior to such termination or in respect of any provision of this Agreement which
survives such termination.
SECTION 10.18    USA PATRIOT Act; Anti-Money Laundering Laws. The Administrative
Agent and each Lender hereby notifies each Credit Party that pursuant to the
requirements of the PATRIOT Act or any other Anti-Money Laundering Laws, each of
them is required to obtain, verify and record information that identifies each
Credit Party, which information includes the name and address of each Credit
Party and other information that will allow such Lender to identify each Credit
Party in accordance with the PATRIOT Act or such Anti-Money Laundering Laws.
SECTION 10.19    Independent Effect of Covenants. Each Credit Party expressly
acknowledges and agrees that each covenant contained in Articles VI or VII
hereof shall be given independent effect. Accordingly, no Credit Party shall
engage in any transaction or other act otherwise permitted under any covenant
contained in Articles VI or VII, if before or after giving effect to such
transaction or act, such Credit Party shall or would be in breach of any other
covenant contained in Articles VI or VII.
SECTION 10.20    No Advisory or Fiduciary Responsibility.
(a)    In connection with all aspects of each transaction contemplated hereby,
each Credit Party acknowledges and agrees, and acknowledges its Affiliates’
understanding, that (i) the facilities provided for hereunder and any related
arranging or other services in connection therewith (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document) are an arm’s-length commercial transaction between the Credit Parties
and their respective Affiliates, on the one hand, and the Administrative Agent,
the Arrangers and the Lenders, on the other hand, and each Credit Party is
capable of evaluating and understanding and understands and accepts the terms,
risks and conditions of the transactions contemplated hereby and by the other
Loan Documents (including any amendment, waiver or other modification hereof or
thereof), (ii) in connection with the process leading to such transaction, each
of the Administrative Agent, the Arrangers and the Lenders is and has been
acting solely as a principal and is not the financial advisor, agent or
fiduciary, for any Credit Party or any of its Affiliates, stockholders,
creditors or employees or any other Person, (iii) none of the Administrative
Agent, the Arrangers or the Lenders has assumed or will assume an advisory,
agency or fiduciary responsibility in favor of any Credit Party with respect to
any of the transactions contemplated hereby or the process leading thereto,
including with respect to any amendment, waiver or other modification hereof or
of any other Loan Document (irrespective of whether any Arranger or Lender has
advised or is currently advising any Credit Party or any of its Affiliates on
other matters) and none of the Administrative Agent, the Arrangers or the
Lenders has any obligation to any Credit Party or any of its Affiliates with
respect to the financing transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents, (iv) the
Arrangers and the Lenders and their respective Affiliates may be engaged in a
broad range of transactions that involve interests that differ from, and may
conflict with, those of the Credit Parties and their respective Affiliates, and
none of the Administrative Agent, the Arrangers or the Lenders has any
obligation to disclose any of such interests by virtue of any advisory, agency
or fiduciary relationship and (v) the Administrative Agent, the Arrangers and
the Lenders have not provided and will not provide any legal, accounting,
regulatory or tax advice with


99
130357028

--------------------------------------------------------------------------------





respect to any of the transactions contemplated hereby (including any amendment,
waiver or other modification hereof or of any other Loan Document) and the
Credit Parties have consulted their own legal, accounting, regulatory and tax
advisors to the extent they have deemed appropriate.
(b)    Each Credit Party acknowledges and agrees that each Lender, each Arranger
and any Affiliate thereof may lend money to, invest in, and generally engage in
any kind of business with, any of the Company, any Affiliate thereof or any
other person or entity that may do business with or own securities of any of the
foregoing, all as if such Lender, Arranger or Affiliate thereof were not a
Lender or Arranger or an Affiliate thereof (or an agent or any other person with
any similar role under the Credit Facility) and without any duty to account
therefor to any other Lender, any other Arranger, any Credit Party or any
Affiliate of the foregoing.  Each Lender, each Arranger and any Affiliate
thereof may accept fees and other consideration from any Credit Party or any
Affiliate thereof for services in connection with this Agreement, the Credit
Facility or otherwise without having to account for the same to any other
Lender, any other Arranger, any Credit Party or any Affiliate of the foregoing.
SECTION 10.21    Inconsistencies with Other Documents. In the event there is a
conflict or inconsistency between this Agreement and any other Loan Document,
the terms of this Agreement shall control; provided that any provision of the
Security Documents which imposes additional burdens on the Company or any of its
Subsidiaries or further restricts the rights of the Company or any of its
Subsidiaries or gives the Administrative Agent or Lenders additional rights
shall not be deemed to be in conflict or inconsistent with this Agreement and
shall be given full force and effect.
SECTION 10.22    Acknowledgement and Consent to Bail-In of Affected Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Affected Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of the
applicable Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an Affected Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such Affected Financial Institution, its
parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of the applicable Resolution
Authority.
SECTION 10.23    Certain ERISA Matters.
(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person


100
130357028

--------------------------------------------------------------------------------





ceases being a Lender party hereto, for the benefit of, the Administrative
Agent, each Arranger and their respective Affiliates, and not, for the avoidance
of doubt, to or for the benefit of any Borrower or any other Credit Party, that
at least one of the following is and will be true:
(i)    such Lender is not using “plan assets” (within the meaning of Section
3(42) of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans or the Commitments or this Agreement;
(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement;
(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Commitments and this Agreement, (C) the entrance into, participation in,
administration of and performance of the Loans, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Commitments and this Agreement; or
(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
(b)    In addition, unless either (1) sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or (2) a Lender has
provided another representation, warranty and covenant in accordance with
sub-clause (iv) in the immediately preceding clause (a), such Lender further (x)
represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent, each Arranger and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of any
Borrower or any other Credit Party, that none of the Administrative Agent, any
Arranger and their respective Affiliates is a fiduciary with respect to the
assets of such Lender involved in such Lender’s entrance into, participation in,
administration of and performance of the Loans, the Commitments and this
Agreement (including in connection with the reservation or exercise of any
rights by the Administrative Agent under this Agreement, any Loan Document or
any documents related hereto or thereto).
SECTION 10.24    Flood Insurance Matters. The parties hereto acknowledge and
agree that any increase, extension, or renewal of any of the Loans or
Commitments (excluding (a) any continuation or conversion of borrowings or (b)
the making of any Loans) shall be subject to (and conditioned upon): (i) the
prior delivery of all flood zone determination certifications, acknowledgements
and evidence of flood insurance and other flood-related documentation with
respect to each of the Mortgaged Properties reasonably


101
130357028

--------------------------------------------------------------------------------





sufficient to evidence compliance with Flood Insurance Laws and as otherwise
reasonably required by the Administrative Agent and each Lender (including, (i)
a completed flood hazard determination from a third party vendor; (ii) if such
real property is located in a “ special flood hazard area”, (A) a notification
to the Borrowers of that fact and (if applicable) notification to the Borrowers
that flood insurance coverage is not available and (B) evidence of the receipt
by the Borrowers of such notice; and (iii) if required by Flood Insurance Laws,
evidence of required flood insurance) and (ii) the earlier to occur of (A) the
date that occurs forty-five (45) days after the Administrative Agent has
delivered the documentation set forth in clause (i) of this Section to the
Lenders (which may be delivered electronically) and (B) the Administrative
Agent’s receipt of written confirmation from each of the Lenders that flood
insurance due diligence and flood insurance compliance has been completed by
such Lender (such written confirmation not to be unreasonably withheld,
conditioned or delayed). Notwithstanding the anything to the contrary contained
in this Agreement, the Administrative Agent shall not enter into any additional
Mortgages (including in respect of Substitution Properties) after the date
hereof until the earlier of (1) the date that occurs forty-five (45) days after
the Administrative Agent has delivered to the Lenders (which may be delivered
electronically) the following documents in respect of such real property: (i) a
completed flood hazard determination from a third party vendor; (ii) if such
real property is located in a “ special flood hazard area”, (A) a notification
to the Borrowers of that fact and (if applicable) notification to the Borrowers
that flood insurance coverage is not available and (B) evidence of the receipt
by the Borrowers of such notice; and (iii) if required by Flood Insurance Laws,
evidence of required flood insurance and (2) the Administrative Agent’s receipt
of written confirmation from each Lender that flood insurance due diligence and
flood insurance compliance has been satisfactorily completed by such Lender
(such written confirmation not to be unreasonably conditioned, withheld or
delayed). Additionally, each Credit Party shall, upon the reasonable request of
any Lender, interact directly with such Lender to assist such Lender in
completing its flood insurance due diligence and flood insurance compliance and
promptly provide, or cause to be provided, to such Lender all information
reasonably and customarily required for the completion thereof.
SECTION 10.25    Acknowledgement Regarding Any Supported QFCs. To the extent
that the Loan Documents provide support, through a guarantee or otherwise, for
Hedge Agreements or any other agreement or instrument that is a QFC (such
support, “QFC Credit Support” and, each such QFC, a “Supported QFC”), the
parties acknowledge and agree as follows with respect to the resolution power of
the FDIC under the Federal Deposit Insurance Act and Title II of the Dodd-Frank
Wall Street Reform and Consumer Protection Act (together with the regulations
promulgated thereunder, the “U.S. Special Resolution Regimes”) in respect of
such Supported QFC and QFC Credit Support (with the provisions below applicable
notwithstanding that the Loan Documents and any Supported QFC may in fact be
stated to be governed by the laws of the State of New York and/or of the United
States or any other state of the United States):
(a)    In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall


102
130357028

--------------------------------------------------------------------------------





in no event affect the rights of any Covered Party with respect to a Supported
QFC or any QFC Credit Support.
(b)    As used in this Section 10.25, the following terms have the following
meanings:
“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.
“Covered Entity” means any of the following:
(i)
a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);

(ii)
a “covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or

(iii)
a “covered FSI” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 382.2(b).

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.
“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).     
[Signature pages to follow]




103
130357028

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
under seal by their duly authorized officers, all as of the day and year first
written above.
LITHIA MOTORS, INC., as the Company
By:     
Name: Tina Miller
Title: Senior Vice President and Chief Financial Officer
BAIERL HOLDING, LLC, as a Borrower
By:     
Name: Tina Miller
Title: Authorized Agent
DCH CALIFORNIA INVESTMENTS LLC, as a Borrower
By:     
Name: Tina Miller
Title: Authorized Agent
LITHIA REAL ESTATE, INC., as a Borrower
By:     
Name: Tina Miller
Title: Authorized Agent
PA REAL ESTATE, LLC, as a Borrower
By:     
Name: Tina Miller
Title: Authorized Agent


CREDIT AGREEMENT
Signature Page
130357028

--------------------------------------------------------------------------------







RFA HOLDINGS, LLC, as a Borrower
By:     
Name: Tina Miller
Title: Authorized Agent
TAMPA-H, LLC, as a Borrower
By:     
Name: Tina Miller
Title: Authorized Agent
WESLEY CHAPEL-H, LLC, as a Borrower
By:     
Name: Tina Miller
Title: Authorized Agent
WESLEY CHAPEL-T, LLC, as a Borrower
By:     
Name: Tina Miller
Title: Authorized Agent


CREDIT AGREEMENT
Signature Page
130357028

--------------------------------------------------------------------------------







AGENTS AND LENDERS:
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent and Lender
By:     
Name:     
Title:    








CREDIT AGREEMENT
Signature Page
130357028